Case 19-61608-grs    Doc 690    Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                               Document     Page 1 of 128




               128
         Case 19-61608-grs           Doc 690     Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                Document     Page 2 of 128

CASE NAME:             Americore Holdings, LLC, et al.
CASE NUMBER:           19-61608-grs (Jointly Administered)



                                  Notes to the Monthly Operating Report
General:
On December 31, 2019 (the "Petition Date"), Americore Holdings, LLC ("Americore") filed a voluntary petition with the United
States Bankruptcy Court under Chapter 11 of the Bankruptcy Code [Case No.: 19-60608-grs], along with ten (10) affiliated
entities (Affiliated Entities") presented in Exhibit A. The bankruptcy filings of Americore and the Affiliated Entities are jointly
administered under Case No. 19-60608-grs (the "Jointly Administered Debtors"). The Jointly Administered Debtors are
authorized to file Monthly Operating Reports on a consolidated basis and have presented disbursements by Debtor entity in
Exhibit A attached.

Debtor-in-Possession Financial Statements - The accompanying schedules, including Exhibit A, herein are unaudited,
preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose
of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
information presented herein has not been subjected to all procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be
subject to changes, and these changes could be material. The information furnished in this Monthly Operating Report
includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for interim
financial statements in accordance with U.S. GAAP.


Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may
have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or
executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the
right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
                  Case 19-61608-grs     Doc 690     Filed 06/26/20 Entered 06/26/20 10:37:39              Desc Main
                                                   Document     Page 3 of 128


                                                      CHAPTER 11
                                               MONTHLY OPERATING REPORT
                                            MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                   Americore Holdings, LLC, et al.,

CASE NUMBER:                 19-61608-grs

MONTH OF:                    May 2020




1.      Payroll     State the amount of all executive wages paid and payroll taxes withheld and paid.

                                                                                                                             (1)
        Name and Title                                                          Wages Paid                           Taxes
        of Executive                                                        Gross          Net                    Due              Paid

        Saggar, Sonny S - CSO for COVID-19 Task Force &
        ED Director                                                       $ 11,538.46     $   7,720.36

        Kraeger, Russell R - Chief Medical Officer                         12,365.59          7,763.16

        Munaco, Wendy J - CNO                                               8,461.56          6,149.73

        Saggio, Tom - Director of Quality / Risk Management                 8,461.56          5,848.58

        Total Executive Payroll                                           $ 40,827.17     $ 27,481.83


2.      Insurance              Is workers' compensation and other insurance in effect?                  Yes
        Are payments current? Yes
                 If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
        copy of the new policy's binder or cover page.

                                                      Name                                                                 Date
                                                        of                     Coverage              Expiration          Coverage
                    Type                              Carrier                   Amount                 Date              Paid Thru

        Casualty                                                SEE ATTACHED SCHEDULE OF INSURANCE

        Workers' comp.

        General liab.

        Automobile

        Other (specify)




Notes:
(1) Federal and state withholding payroll taxes were transmitted to the appropriate taxing authorities.
                                        Case 19-61608-grs               Doc 690       Filed 06/26/20 Entered 06/26/20 10:37:39                       Desc Main
                                                                                                                                                                 Schedule of Insurance
                                                                                     Document     Page 4 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of May 31, 2020


                                                                                            Policy Number /   Coverage Amount Coverage          Coverage
              Insured                           Type                  Name of Carrier
                                                                                             Loan Number          [Note 1]    Period Start     Period End
Americore Health LLC - all           Property Insurance          American Guarantee &       ZMD6190572-00     $100,000,000 policy   07/03/19    07/03/20
locations                                                        Liability Insurance                                 limit
                                                                 Company


Americore Health LLC - all           Financed Policy (First      Hub Group (for Property     900-90314204      Down: $20,450
locations                            Insurance Funding)          Policy)                                       10 @ $9,055.66



Americore Health, LLC - all          Commercial General            National Fire & Marine      HN025024          $1,000,000 /       08/15/19    08/15/20
locations, including reduction for   Liability/Medical Malpractice Insurance Co (MedPro)                           $50,000 /
Ellwood changes and St A                                                                                           $5,000 /
bariatrics removal                                                                                               $1,000,000 /
                                                                                                                 $3,000,000 /
                                                                                                                  $3,000,000
Americore Health, LLC - all          Umbrella Over Primary Ins   National Fire & Marine        EN025024          $10,000,000        08/15/19    08/15/20
locations                                                        Insurance Co (MedPro)

Americore Health, LLC - all          Financed Policies (Bank     Arthur J. Gallagher &          806517        Down: $148,916.08
locations                            Direct Capital Finance)     Co./MedPro Policies                           10 @ $68,772.70
                                                                 Above                                         but subsequently
                                                                                                                    altered.




Americore Holdings, LLC - St.        Pollution and Remediation   Indian Harbor Insurance      PEC0054679         $1,000,000 /       07/16/19    07/16/21
Alexius                              Legal Liability             Company.                                        $3,000,000 /
                                                                                                                   $25,000
Ellwood Medical Center               Workers Compensation and New York Marine and           CWC19266220302       $1,000,000 /       07/06/19    07/06/20
Operations LLC and                   Employers' Liability -   General Insurance                                  $1,000,000 /
Ellwood City Home Health             Ellwood City             Company                                             $1,000,000
Operations LLC




GlassRatner Advisory & Capital Group LLC                                                                                                                                   Page 1 of 2
                                         Case 19-61608-grs                 Doc 690       Filed 06/26/20 Entered 06/26/20 10:37:39                     Desc Main
                                                                                                                                                                  Schedule of Insurance
                                                                                        Document     Page 5 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of May 31, 2020


                                                                                              Policy Number /   Coverage Amount Coverage         Coverage
              Insured                             Type                   Name of Carrier
                                                                                               Loan Number          [Note 1]    Period Start    Period End
Izard County Medical Center LLC Workers Compensation and                         "                                       "           07/06/19    07/06/20
                                Employers' Liability - Calico




St. Alexius Hospital                  Workers Compensation and Travelers (Assigned Risk)        4N84440A           $1,000,000 /      03/08/20    03/08/21
                                      Employers' Liability                                                         $1,000,000 /
                                                                                                                    $1,000,000

St. Alexius Hospital                          "                            "                         "            Loss Funding       03/08/20    03/08/21

Americore Holdings - all facilities   Business Auto                  Philadelphia Indemnity                        $1,000,000        03/11/20    03/11/21

          "                           Installments through insurer         "                         "          Down: $7,755 less
                                                                                                                 $5,199 old credit
                                                                                                                  11 @ $2,115

Notes:
(1) See Certificate of Insurance for details on coverage descriptions and amounts provided in previous Monthly Operating Reports.




GlassRatner Advisory & Capital Group LLC                                                                                                                                    Page 2 of 2
                    Case 19-61608-grs          Doc 690    Filed 06/26/20 Entered 06/26/20 10:37:39             Desc Main
                                                         Document     Page 6 of 128
                                                       CHAPTER 11
                                                MONTHLY OPERATING REPORT
                                             MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                    Americore Holdings, LLC, et al.,

CASE NUMBER:                  19-61608-grs

MONTH OF:                     May 2020




3.        Bank Accounts                                                       Account Type
                                                   Operating            Tax               Other                    Total
     Bank Name
                                                                 SEE ATTACHED SCHEDULE OF BANK ACCOUNTS
     Account #

     Beginning book balance                                                                                $       3,992,376.98

     Plus: Deposits                                                                                               10,630,811.10

     Less: Disbursements                                                                                          (4,636,885.58)

     Transfers                                                                                                              -

     Other(1, 2):                                                                                                     (1,679.06)


     Ending book balance                                                                                   $       9,984,623.44


4.          Post-petition Payments           List any post-petition payments to professionals and payments on
     prepetition debts in the schedule below (attach separate sheet if necessary).

          Payments To                                               Amount            Date                Check #

     Professionals (attorneys,
      accountants, etc.):

     None




     Prepetition creditors:

     None




Notes:
(1) Includes adjustment for unrecorded transactions in the cash ledgers for the period prior to the Chapter 11 Trustee's
appointment in the amount of $28.06. The Chapter 11 Trustee is in the process of reconciling these amounts.
(2) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the bank. The Chapter 11 Trustee has
requested a reversal of the payment by the bank.
                                             Case 19-61608-grs                      Doc 690         Filed 06/26/20 Entered 06/26/20 10:37:39                                       Desc Main
                                                                                                                                                                                                                       Schedule of Bank Accounts
                                                                                                   Document     Page 7 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020

                                                                                                                                                                            Non-Government
                                       Description                                           Disbursement Account        Payroll Account       Government Account                     (3)            Lab Account
                                                                                                                                                                               Account
Account Name                                                                                 Ellwood Medical Center   Ellwood Medical Center   Ellwood Medical Center   Ellwood Medical Center   Ellwood Medical Center
                                                                                                 Operations, LLC          Operations, LLC          Operations, LLC          Operations, LLC          Operations, LLC


Bank Name                                                                                          U.S. Bank                U.S. Bank                U.S. Bank                 U.S. Bank               U.S. Bank




Account Number - Last Four Digits                                                                    4983                     4991                     5006                      5014                    5022
Beginning book balance (as of 05/01/20)                                                      $         169,005.51 $               79,242.98    $                    -   $         1,806,341.25 $                   -
Plus: Deposits                                                                                           10,630.35                      -                           -                   965.20                     -
Less: Disbursements                                                                                     (98,743.07)              (33,232.60)                        -                      -                       -
Transfers                                                                                                15,750.00                 8,100.00                         -               (23,850.00)                    -
Other(2, 4):                                                                                                     -                      -                           -                      -                       -
Ending book balance (as of 05/31/20)                                                         $           96,642.79 $              54,110.38    $                    -   $         1,783,456.45 $                   -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                             Page 1 of 6
                                             Case 19-61608-grs                      Doc 690           Filed 06/26/20 Entered 06/26/20 10:37:39                                        Desc Main
                                                                                                                                                                                                                                  Schedule of Bank Accounts
                                                                                                     Document     Page 8 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020


                                                                                                                                                                                                       Substance Abuse JV
                                       Description                                               Operating Account           Payroll Account        Operating Account         Quality Account
                                                                                                                                                                                                            Account
Account Name                                                                                   Community Medical           Izard County Medical     Izard County Medical     St. Alexius Hospital          St. Alexius Hospital
                                                                                              Center of Izard County            Center, LLC              Center, LLC           Corporation # 1               Corporation # 1
                                                                                             [Closed as of 03/31/20]

Bank Name                                                                                    First National Bank of    First National Bank of     First National Bank of         U.S. Bank                   U.S. Bank
                                                                                                  Izard County              Izard County               Izard County           [No activity since       [No activity in account
                                                                                                                                                                                 02/07/20]             since 03/01/19, date of
                                                                                                                                                                                                          account opening]
Account Number - Last Four Digits                                                                      0301                       5801                     5802                     6829                          6837
Beginning book balance (as of 05/01/20)                                                      $                   -     $              56,424.61 $             262,053.42 $                         -   $                     -
Plus: Deposits                                                                                                   -                   582,995.82             2,640,535.62                           -                         -
Less: Disbursements                                                                                              -                  (206,372.00)             (865,508.25)                          -                         -
Transfers                                                                                                        -                    23,019.00               (23,019.00)                          -                         -
Other(2, 4):                                                                                                     -                          -                        -                             -                         -
Ending book balance (as of 05/31/20)                                                         $                   -     $             456,067.43 $           2,014,061.79 $                         -   $                     -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                                        Page 2 of 6
                                             Case 19-61608-grs                      Doc 690            Filed 06/26/20 Entered 06/26/20 10:37:39                                      Desc Main
                                                                                                                                                                                                                            Schedule of Bank Accounts
                                                                                                      Document     Page 9 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020

                                                                                                                          Non-Government
                                       Description                                           Government Lockbox                     (3)            Operating Account         Payroll Account       Petty Cash Account(2)
                                                                                                                            Lockbox
Account Name                                                                                     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital
                                                                                                   Corporation # 1          Corporation # 1          Corporation # 1          Corporation # 1          Corporation # 1


Bank Name                                                                                            U.S. Bank                U.S. Bank                U.S. Bank                U.S. Bank                U.S. Bank




Account Number - Last Four Digits                                                                       6845                     6852                     6860                     6878                     6886
Beginning book balance (as of 05/01/20)                                                      $             534,522.32 $             149,183.91 $              56,873.44 $             289,365.80 $              79,415.44
Plus: Deposits                                                                                           2,074,217.04             5,217,267.75                      -                        -                  53,099.66
Less: Disbursements                                                                                               -                        -                  (7,104.87)           (1,295,244.40)           (2,093,307.79)
Transfers                                                                                               (2,401,751.89)           (5,276,970.00)               63,459.12             1,294,049.20             2,076,356.38
Other(2, 4):                                                                                                      -                        -                        -                        -                     (28.06)
Ending book balance (as of 05/31/20)                                                         $             206,987.47 $              89,481.66 $             113,227.69 $             288,170.60 $             115,535.63


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                                  Page 3 of 6
                                             Case 19-61608-grs                      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                                                   Desc Main
                                                                                                                                                                                                                               Schedule of Bank Accounts
                                                                                           Document    Page 10 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020


                                                                                                 Lutheran School of     Elinor A Benhoff Dunn
                                       Description                                                                                                   Lab Account              Third Friday Fund         Investment Account
                                                                                                      Nursing              Scholarship Acct
Account Name                                                                                     St. Alexius Hospital    Lutheran School of       St. Alexius Hospital        St. Alexius Hospital      St. Alexius Hospital
                                                                                                   Corporation # 1        Nursing Student           Corporation # 1             Corporation # 1           Corporation # 1
                                                                                                                        Education Foundation    [Closed as of 04/01/20]

Bank Name                                                                                            U.S. Bank               U.S. Bank                U.S. Bank                   U.S. Bank                 U.S. Bank




Account Number - Last Four Digits                                                                       0141                   0910                     4876                         5329                      0157
Beginning book balance (as of 05/01/20)                                                      $              55,454.72 $           320,682.01 $                      -     $                   11.92 $             100,212.50
Plus: Deposits                                                                                               8,938.75                   2.71                        -                           -                        -
Less: Disbursements                                                                                        (34,448.03)                   -                          -                           -                        -
Transfers                                                                                                         -                      -                          -                           -                        -
Other(2, 4):                                                                                                      -                      -                          -                           -                        -
Ending book balance (as of 05/31/20)                                                         $              29,945.44 $           320,684.72 $                      -     $                   11.92 $             100,212.50


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                                     Page 4 of 6
                                             Case 19-61608-grs                      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                                                     Desc Main
                                                                                                                                                                                                                                 Schedule of Bank Accounts
                                                                                           Document    Page 11 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020


                                                                                                                                                                                   Lock Box                                      (4)
                                       Description                                                   Petty Cash             Operating Account      Lock Box Government                                 Special Uses Account
                                                                                                                                                                                Non-Government
Account Name                                                                                     St. Alexius Hospital       St. Alexius Hospital      St. Alexius Hospital      St. Alexius Hospital      St. Alexius Hospital
                                                                                                   Corporation # 1            Corporation # 1           Corporation # 1           Corporation # 1           Corporation # 1
                                                                                                  [No activity since         [No activity since
                                                                                                      04/04/16]                  10/24/19]
Bank Name                                                                                        City National Bank         City National Bank        City National Bank        City National Bank         Bank of America




Account Number - Last Four Digits                                                                       6595                       6605                      6621                      6650                      5549
Beginning book balance (as of 05/01/20)                                                      $                     -    $                  100.00 $                  100.00 $                  100.00 $              11,458.96
Plus: Deposits                                                                                                     -                          -                    2,563.68                 11,593.17                 2,785.75
Less: Disbursements                                                                                                -                          -                         -                         -                        -
Transfers                                                                                                          -                          -                   (2,563.68)               (10,228.52)                     -
Other(2, 4):                                                                                                       -                          -                         -                         -                  (1,651.00)
Ending book balance (as of 05/31/20)                                                         $                     -    $                  100.00 $                  100.00 $                1,464.65 $              12,593.71


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                                       Page 5 of 6
                                             Case 19-61608-grs                      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                                                    Desc Main
                                                                                                                                                                                                       Schedule of Bank Accounts
                                                                                           Document    Page 12 of 128
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of May 31, 2020


                                                                                                                          Depository Account         DIP - Government           Total - All Debtor
                                       Description                                               Accounts Payable
                                                                                                                        Credit Card Processing           Stimulus                  Accounts
Account Name                                                                                     St. Alexius Hospital     St. Alexius Hospital       St. Alexius Hospital
                                                                                                   Corporation # 1          Corporation # 1            Corporation # 1


Bank Name                                                                                         Bank of America          Bank of America            East West Bank




Account Number - Last Four Digits                                                                       7479                     7592                       6184
Beginning book balance (as of 05/01/20)                                                      $              19,025.33 $                 2,802.86 $                    -     $          3,992,376.98
Plus: Deposits                                                                                              24,454.62                     760.98                      -               10,630,811.10
Less: Disbursements                                                                                         (2,904.62)                    (19.95)                     -               (4,636,885.58)
Transfers                                                                                                         -                          -               4,257,649.39                       -
Other(2, 4):                                                                                                      -                          -                        -                   (1,679.06)
Ending book balance (as of 05/31/20)                                                         $              40,575.33 $                 3,543.89 $           4,257,649.39   $          9,984,623.44


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time and
effort reviewing and analyzing the banks accounts and cash ledgers in order to ascertain
cash balances. Adjustments may be made in succeeding reports to account for book
transactions that were not identified as of the date of this Monthly Operating Report (see
footnote 2 below).
(2) Adjustment made for unrecorded transactions in cash ledger of USB-6886. The
Chapter 11 Trustee is in the process of reconciling these amounts.
(3) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds totaling
$1,805,227.75. The Trustee is utilizing these funds for the limited purpose of operating
the hospital as a potential COVID-19 alternative site.
(4) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the
bank. The Chapter 11 Trustee has requested a reversal of the payment by the bank.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                             Page 6 of 6
                                                            Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                Desc Main
                                                                                       Document    Page 13 of 128
CASE NAME:            Americore Holdings, LLC, et al.,                                             COMPARATIVE BALANCE SHEETS(1)                                                        FORM OPR-1
                                                                                                                                                                                        REV 2/90

CASE NUMBER:            19-61608-grs                                             MONTH ENDED:          May 31, 2020



                                                                      FILING
                                                                      DATE           MONTH                 MONTH                MONTH                MONTH                MONTH                MONTH


ASSETS

   CURRENT ASSETS

      Cash

      Other negotiable instruments (i.e. CD's T-Bills)

      Accounts receivable (See OPR-3)

      Less allowance for doubtful accounts

      Inventory, at lower of cost or market

      Prepaid expenses and deposits

      Investments

      Other:



           TOTAL CURRENT ASSETS

   PROPERTY, PLANT AND EQUIPMENT, AT COST

   Less accumulated depreciation

      NET PROPERTY, PLANT AND EQUIPMENT

   OTHER ASSETS

                                                                *

                                                                *


          TOTAL ASSETS


* Itemize if value of "Other Assets" exceeds 10% of "Total Assets".
Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and
income statements for the Debtor entities will be prepared and included in subsequent monthly operating reports.
                                                          Case 19-61608-grs            Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                           Desc Main
                                                                                              Document    Page 14 of 128
CASE NAME:            Americore Holdings, LLC, et al.,                                                         COMPARATIVE BALANCE SHEETS(1)                                                                 FORM OPR-2
                                                                                                                                                                                                             REV 2/90

CASE NUMBER:             19-61608-grs                                                    MONTH ENDED:              May 31, 2020


                                                                       FILING
                                                                       DATE(2)                 MONTH                   MONTH                   MONTH                  MONTH                   MONTH                   MONTH


LIABILITIES

   POST PETITION LIABILITIES

      Current post petition liabilities

      Debtor-in-possession financing

          TOTAL POST PETITION LIABILITIES

   PRE PETITION LIABILITIES

      Priority debt

      Secured debt

      Unsecured debt

          TOTAL PRE PETITION LIABILITIES

                   TOTAL LIABILITIES

SHAREHOLDERS' EQUITY (DEFICIT)

   COMMON & PREFERRED STOCK

   PAID-IN CAPITAL

   RETAINED EARNINGS

      Through filing date

      Post filing date

          TOTAL SHAREHOLDERS' EQUITY

             TOTAL LIABILITIES AND
             SHAREHOLDERS' EQUITY

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                           Case 19-61608-grs        Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                        Desc Main
                                                                           Document    Page 15 of 128
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                             FORM OPR-3
                                                                                                                                                                                 REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                   May 31, 2020


                                                                                                  0 - 30                         31 - 60                     61 - 90                     OVER
                                                                    TOTAL                         DAYS                           DAYS                        DAYS                       90 DAYS


                 (1):
DATE OF FILING                                     TBD                      TBD                            TBD                             TBD                         TBD                      TBD

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


                                     (2)
MONTH:     As of February 29, 2020                              $ 74,057,950.23              $ 20,207,430.25                 $ 2,921,077.56              $ 33,414,101.47             $ 17,515,340.95

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


MONTH:     As of March 31, 2020(2)                              $ 66,022,208.19              $ 11,435,601.40                 $ 2,585,472.54              $ 32,614,516.11             $ 19,386,618.14

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )
          As of April 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2, 3)
MONTH: period)                                                  $ 5,400,555.49               $   1,959,108.88                $   283,162.36              $   218,922.50              $ 2,939,361.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )
          As of May 31, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2, 3)
MONTH: period)                                                    11,520,889.73                  2,458,312.86                     587,525.20                  353,970.92                8,121,080.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


MONTH:                                                                      0.00

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


MONTH:                                                                      0.00

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                       )   (                       )   (                     )


Notes:
(1) The Trustee is in the process of amending the bankruptcy schedules. Accounts Receivable as of the Petition Date will be updated on subsequent Monthly Operating Reports.
(2) Based on best available information at the date of this Monthly Operating Report and subject to change.
(3) Accounts receivable are net of known contractual adjustments.
                                Case 19-61608-grs       Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                     Desc Main
                                                               Document    Page 16 of 128
Americore Holdings, et al. , Debtors.                                                                                                     AR Aging as of May 31, 2020

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Accounts Receivable Aging Summary as of May 31, 2020(1)



                     Entity                          Balance              Current           1-30 Days         31-60 Days          61-90 Days       > 90 Days
Ellwood Medical Center Operations, LLC(2, 3)    $ 1,481,851.02       $           -      $           -     $            -      $            -     $ 1,481,851.02
Izard County Medical Center, LLC(2, 4)            6,835,883.60                   -           703,111.20         276,380.39          191,288.29     5,665,103.72
St. Alexius Hospital Corporation #1(5)            3,203,155.11            873,937.74         881,263.92         311,144.81          162,682.63       974,126.01
Total(1, 2)                                     $ 11,520,889.73      $    873,937.74    $ 1,584,375.12    $     587,525.20    $     353,970.92   $ 8,121,080.75

                                                                                7.59%            13.75%              5.10%               3.07%           70.49%

Notes:
(1) Based on best available information at the date of this Monthly Operating Report and subject to change.
(2) Accounts receivable is reflected gross of contractual adjustments and allowance for doubtful accounts.
(3) Accounts receivable aged greater than 365 days have be written off due to the uncertainty surrounding collectability.
(4) Accounts receivable aging reports included in previous Monthly Operating Reports were comprised of self-pay accounts only. The accounts receivable aging
report provided by the Debtor for the current reporting period includes self-pay, commercial and government accounts. Approximately 77% percent of the accounts
are aged 120 days or greater and reflect gross receivables; a significant portion of the total will be contractual adjustments and the remaining balance likely
uncollectible.
(5) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                 1 of 1
                                                      Case 19-61608-grs         Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                                                       Document    Page 17 of 128

CASE NAME:          Americore Holdings, LLC, et al.                                         SCHEDULE OF POST PETITION LIABILITIES                                                                FORM OPR-4

CASE NUMBER:        19-61608-grs (Jointly Administered)                                                                                                                                             REV 2/90
                                                                                               MONTH ENDED:          May 31, 2020


                                                                          DATE                     DATE                  TOTAL             0 - 30            31 - 60           61 - 90             OVER
                                                                        INCURRED                   DUE                    DUE              DAYS              DAYS              DAYS               90 DAYS


           Federal Income Tax and FICA                               01/01/20 - 05/31/20     01/01/20 - 05/31/20    $    866,912.29    $            -    $             -   $             -   $    866,912.29

           State Withholding                                         01/01/20 - 05/31/20     01/01/20 - 05/31/20         111,863.81                 -                  -             0.00         111,863.81

           Federal Unemployment Tax                                  01/01/20 - 05/31/20     01/01/20 - 05/31/20            1,021.50          332.11             689.39                  -               -

           State Unemployment Tax                                    01/01/20 - 05/31/20     01/01/20 - 05/31/20          12,608.90           396.72            1,012.20         1,254.62           9,945.36

           Local Payroll Tax                                         01/01/20 - 05/31/20     01/01/20 - 05/31/20          42,401.53         18,484.64        21,012.79             525.23           2,378.87

           Sales Tax                                                                                                           0.00

           Property Tax                                                                                                        0.00

                          TOTAL TAXES PAYABLE(1, 2)                                                                     1,034,808.03        19,213.47        22,714.38           1,779.85         991,100.33

POSTPETITION SECURED DEBT(3)

POSTPETITION UNSECURED DEBT(3)                                                                                                 0.00

ACCRUED INTEREST PAYABLE(3)                                                                                                    0.00

TRADE ACCOUNTS PAYABLE & OTHER:
   (list separately)

           See attached schedule for detail                        Various                  Various                      973,843.10        810,692.01        39,423.14         107,200.76          16,527.19

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00


           TOTALS                                                                                                   $ 2,008,651.13     $   829,905.48    $   62,137.52     $   108,980.61    $ 1,007,627.52


Notes:
(1) Funds were escrowed for post-petition taxes incurred since the Trustee’s appointment.
(2) Aging is based on days outstanding from pay date.
(3) The Trustee is in the process of gathering information and will report any amounts due in succeeding Monthly Operating Reports.
                                       Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                             Desc Main
                                                                         Document    Page 18 of 128
Americore Holdings, et al. , Debtors.                                                                                                                                                  Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                     Vendor Name           Due Date   Aging       Balance          Current          1-30 Days         31-60 Days         61-90 Days         > 90 Days
Ellwood Medical Center Operations, LLC
01/01/20   15020600                 Boro of EC '20 Taxes                12/31/20      N/A    $       580.53   $       580.53   $           -     $            -     $            -     $           -
01/01/20   15020700                 Boro of EC '20 Taxes                12/31/20      N/A            872.93           872.93               -                  -                  -                 -
01/01/20   15020800                 Boro of EC '20 Taxes                12/31/20      N/A             94.32            94.32               -                  -                  -                 -
01/01/20   15027000                 Boro of EC '20 Taxes                12/31/20      N/A            588.24           588.24               -                  -                  -                 -
01/01/20   15085000                 Boro of EC '20 Taxes                12/31/20      N/A            158.64           158.64               -                  -                  -                 -
01/01/20   15085100                 Boro of EC '20 Taxes                12/31/20      N/A             82.32            82.32               -                  -                  -                 -
01/01/20   15085200                 Boro of EC '20 Taxes                12/31/20      N/A             86.61            86.61               -                  -                  -                 -
01/01/20   15085600                 Boro of EC '20 Taxes                12/31/20      N/A          1,410.59         1,410.59               -                  -                  -                 -
01/01/20   15050500                 Boro of EC '20 Taxes                12/31/20      N/A            512.78           512.78               -                  -                  -                 -
01/01/20   15084801                 Boro of EC '20 Taxes                12/31/20      N/A         11,854.94        11,854.94               -                  -                  -                 -
01/01/20   15084802                 Boro of EC '20 Taxes                12/31/20      N/A         77,205.02        77,205.02               -                  -                  -                 -
01/01/20   15084900                 Boro of EC '20 Taxes                12/31/20      N/A            240.10           240.10               -                  -                  -                 -
01/01/20   245                      Law County '20 Taxes                12/31/20      N/A             78.17            78.17               -                  -                  -                 -
01/01/20   234                      Law County '20 Taxes                12/31/20      N/A          1,339.49         1,339.49               -                  -                  -                 -
01/01/20   235                      Law County '20 Taxes                12/31/20      N/A         11,257.45        11,257.45               -                  -                  -                 -
01/01/20   236                      Law County '20 Taxes                12/31/20      N/A         73,313.88        73,313.88               -                  -                  -                 -
01/01/20   237                      Law County '20 Taxes                12/31/20      N/A            150.65           150.65               -                  -                  -                 -
01/01/20   238                      Law County '20 Taxes                12/31/20      N/A            228.00           228.00               -                  -                  -                 -
01/01/20   239                      Law County '20 Taxes                12/31/20      N/A            551.27           551.27               -                  -                  -                 -
01/01/20   240                      Law County '20 Taxes                12/31/20      N/A             82.24            82.24               -                  -                  -                 -
01/01/20   241                      Law County '20 Taxes                12/31/20      N/A            486.94           486.94               -                  -                  -                 -
01/01/20   242                      Law County '20 Taxes                12/31/20      N/A             89.57            89.57               -                  -                  -                 -
01/01/20   244                      Law County '20 Taxes                12/31/20      N/A            828.94           828.94               -                  -                  -                 -
01/01/20   243                      Law County '20 Taxes                12/31/20      N/A            558.60           558.60               -                  -                  -                 -
01/31/20   1125059                  Change Healthcare                   02/29/20      92             257.25              -                 -                  -                  -              257.25
02/20/20   186791                   Waystar                             03/10/20      82          30,588.00              -                 -                  -            30,588.00               -
05/25/20   0508272-01               Armstrong                           06/16/20      N/A            899.00           899.00               -                  -                  -                 -
05/25/20   0227183-01               Armstrong                           06/16/20      N/A          2,138.78         2,138.78               -                  -                  -                 -
02/29/20   1135564                  Change Healthcare                   03/29/20      63             257.25              -                 -                  -               257.25               -
03/31/20   TBD                      Change Healthcare                   04/29/20      32             257.25              -                 -               257.25                -                 -
05/13/20   20258924 013 000 5       Columbia Gas                        06/05/20      N/A             73.42            73.42               -                  -                  -                 -
05/13/20   20258924 015 000 3       Columbia Gas                        06/01/20      N/A             50.94            50.94               -                  -                  -                 -
05/13/20   20258924 016 000 2       Columbia Gas                        06/05/20      N/A             98.64            98.64               -                  -                  -                 -
05/13/20   20258924 017 000 1       Columbia Gas                        06/01/20      N/A            225.60           225.60               -                  -                  -                 -
05/13/20   20258924 014 000 4       Columbia Gas                        06/05/20      N/A             38.62            38.62               -                  -                  -                 -
05/28/20   12983443 007 000 2       Columbia Gas                        06/19/20      N/A          8,745.39         8,745.39               -                  -                  -                 -
04/01/20   42027                    Medical Imaging                     05/01/20      30           3,458.33              -            3,458.33                -                  -                 -
04/01/20   NBP05290220              Otis Elevator                       04/01/20      60           9,214.69              -                 -             9,214.69                -                 -
05/22/20   1024-220032139150        PA Americian Water                  06/15/20      N/A            503.30           503.30               -                  -                  -                 -
05/22/20   1024-220032139129        PA Americian Water                  06/15/20      N/A            272.83           272.83               -                  -                  -                 -
05/22/20   1024-220032139273        PA Americian Water                  06/15/20      N/A             17.20            17.20               -                  -                  -                 -
05/18/20   0715712-001 6            Unum (Life & AD&D Fam)              06/01/20      N/A             65.72            65.72               -                  -                  -                 -
05/18/20   0715710-001 2            Unum (Life & AD&D)                  06/01/20      N/A             95.20            95.20               -                  -                  -                 -
05/18/20   0715713-001-3            Unum (LTD & STD)                    06/01/20      N/A            546.68           546.68               -                  -                  -                 -
05/22/20   155-888-731-0001-23      Verizon                             05/25/20       6              43.50              -               43.50                -                  -                 -
05/25/20   255-883-850-0001-84      Verizon                             05/22/20       9              85.97              -               85.97                -                  -                 -
05/27/20   9003 acct research       WesBanco                            05/27/20       4              26.75              -               26.75                -                  -                 -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                        1 of 7
                                        Case 19-61608-grs        Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                 Desc Main
                                                                        Document    Page 19 of 128
Americore Holdings, et al. , Debtors.                                                                                                                             Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                  Vendor Name             Due Date   Aging   Balance      Current      1-30 Days     31-60 Days     61-90 Days        > 90 Days
Total - Ellwood Medical Center Operations, LLC                                              240,612.53   196,423.54      3,614.55       9,471.94      30,845.25            257.25

Izard County Medical Center, LLC
05/12/20    20200512                ALLEN DICKINSON, BSMT              06/11/20      N/A        300.00       300.00           -             -               -                 -
04/30/20    7074657                 AMERICAN WELDING GAS               05/30/20       1         125.85          -          125.85           -               -                 -
05/28/20    20200528                ANTHONY ANSTON, DO, PLLC           06/27/20      N/A        300.00       300.00           -             -               -                 -
12/10/19    20191210                ARKANSAS DEPT OF WORKFORCE SVCS    01/09/20      143      1,003.94          -             -             -               -            1,003.94
12/31/19    20191231                ARKANSAS HOSPITAL ASSOCIATION      01/30/20      122      6,081.00          -             -             -               -            6,081.00
06/01/20    IN100659                ASPYRA, LLC                        06/01/20      N/A      2,371.00     2,371.00           -             -               -                 -
06/01/20    IN100657                ASPYRA, LLC                        06/01/20      N/A        812.20       812.20           -             -               -                 -
05/19/20    39022/3                 B&B SUPPLY STORES LLC              06/18/20      N/A         59.37        59.37           -             -               -                 -
05/01/20    72079-33                BATESVILLE TYPEWRITER CO., INC     05/31/20      N/A        945.03       945.03           -             -               -                 -
05/19/20    66763307                BAXTER HEALTHCARE CORP             06/18/20      N/A        810.05       810.05           -             -               -                 -
05/25/20    20200525                BAXTER REGIONAL LAB CULTURES       06/24/20      N/A      5,192.34     5,192.34           -             -               -                 -
05/19/20    3022                    BIOMEDICAL SERVICES LLC            06/18/20      N/A      1,221.00     1,221.00           -             -               -                 -
05/08/20    2738555650May20         BLACK HILLS ENERGY                 06/07/20      N/A         40.88        40.88           -             -               -                 -
05/08/20    27667713001May20        BLACK HILLS ENERGY                 06/07/20      N/A        279.59       279.59           -             -               -                 -
05/08/20    1036092579May20         BLACK HILLS ENERGY                 06/07/20      N/A         39.65        39.65           -             -               -                 -
05/28/20    300372456May2020        CENTURYLINK                        06/27/20      N/A        391.29       391.29           -             -               -                 -
06/02/20    4052008689              CINTAS LOC#572                     07/02/20      N/A        165.58       165.58           -             -               -                 -
05/05/20    4049619311              CINTAS LOC#572                     06/04/20      N/A        165.58       165.58           -             -               -                 -
05/15/20    20200515                CITY OF CALICO ROCK                06/14/20      N/A          4.37         4.37           -             -               -                 -
05/15/20    20200515                CITY OF CALICO ROCK                06/14/20      N/A        120.48       120.48           -             -               -                 -
05/15/20    20200515                CITY OF CALICO ROCK                06/14/20      N/A        189.92       189.92           -             -               -                 -
05/28/20    12489                   CLEANER SOLUTIONS                  06/27/20      N/A        150.00       150.00           -             -               -                 -
05/27/20    30367                   CLEANER SOLUTIONS                  06/26/20      N/A         41.57        41.57           -             -               -                 -
04/20/20    12380                   CLEANER SOLUTIONS                  05/20/20      11         150.00          -          150.00           -               -                 -
03/23/20    12269                   CLEANER SOLUTIONS                  04/22/20      39         150.00          -             -          150.00             -                 -
06/01/20    21923                   DELTA OPTICAL INSTRUMENTS, INC     07/01/20      N/A        140.00       140.00           -             -               -                 -
06/01/20    20200601                EMERGENCE TELERADIOLOGY            06/01/20      N/A      4,523.00     4,523.00           -             -               -                 -
05/06/20    445003778810            ENTERGY                            06/05/20      N/A         33.88        33.88           -             -               -                 -
05/06/20    445003778817            ENTERGY                            06/05/20      N/A         33.73        33.73           -             -               -                 -
05/06/20    445003778809            ENTERGY                            06/05/20      N/A         67.13        67.13           -             -               -                 -
05/06/20    445003778804            ENTERGY                            06/05/20      N/A         42.28        42.28           -             -               -                 -
05/06/20    445003778811            ENTERGY                            06/05/20      N/A        364.72       364.72           -             -               -                 -
05/06/20    445003778808            ENTERGY                            06/05/20      N/A      2,839.08     2,839.08           -             -               -                 -
05/06/20    105005824746            ENTERGY                            06/05/20      N/A      4,749.89     4,749.89           -             -               -                 -
05/04/20    26976212                GREAT AMERICA FINANCIAL SERVICES   06/03/20      N/A        837.99       837.99           -             -               -                 -
05/29/20    20200529                Hicks, Mary BSW                    06/28/20      N/A         50.00        50.00           -             -               -                 -
05/27/20    62870                   KNOWLES TRUE VALUE                 06/26/20      N/A         65.99        65.99           -             -               -                 -
05/27/20    62878                   KNOWLES TRUE VALUE                 06/26/20      N/A        746.90       746.90           -             -               -                 -
05/26/20    62863                   KNOWLES TRUE VALUE                 06/25/20      N/A         29.68        29.68           -             -               -                 -
05/15/20    62770                   KNOWLES TRUE VALUE                 06/14/20      N/A        105.23       105.23           -             -               -                 -
05/11/20    62756                   KNOWLES TRUE VALUE                 06/10/20      N/A          8.02         8.02           -             -               -                 -
05/26/20    20200526                LANE, ROBERT MD                    06/25/20      N/A        870.00       870.00           -             -               -                 -
05/20/20    20200520                LANE, ROBERT MD                    06/19/20      N/A        287.50       287.50           -             -               -                 -
05/19/20    20200519                LANE, ROBERT MD                    06/18/20      N/A      1,200.00     1,200.00           -             -               -                 -
05/12/20    20200512                LANE, ROBERT MD                    06/11/20      N/A        720.00       720.00           -             -               -                 -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                   2 of 7
                                        Case 19-61608-grs               Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                 Desc Main
                                                                               Document    Page 20 of 128
Americore Holdings, et al. , Debtors.                                                                                                                                 Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                      Vendor Name                Due Date   Aging   Balance      Current      1-30 Days     31-60 Days    61-90 Days      > 90 Days
05/06/20      20200506                LANE, ROBERT MD                         06/05/20      N/A        612.50       612.50           -             -             -                -
05/02/20      20200505                LANE, ROBERT MD                         06/01/20      N/A      1,200.00     1,200.00           -             -             -                -
05/11/20      21973                   MALLARD GARDNER, PLLC                   06/10/20      N/A        650.00       650.00           -             -             -                -
05/22/20      5315948                 MCKESSON MEDICAL SURGICAL               06/21/20      N/A         38.25        38.25           -             -             -                -
05/21/20      5267680                 MCKESSON MEDICAL SURGICAL               06/20/20      N/A        919.37       919.37           -             -             -                -
05/21/20      1911771015              MEDLINE INDUSTRIES, INC                 06/20/20      N/A        983.49       983.49           -             -             -                -
05/21/20      1911771017              MEDLINE INDUSTRIES, INC                 06/20/20      N/A        133.91       133.91           -             -             -                -
05/20/20      1911607613              MEDLINE INDUSTRIES, INC                 06/19/20      N/A        151.75       151.75           -             -             -                -
05/20/20      1911607616              MEDLINE INDUSTRIES, INC                 06/19/20      N/A         33.47        33.47           -             -             -                -
05/16/20      1911324261              MEDLINE INDUSTRIES, INC                 06/15/20      N/A         12.17        12.17           -             -             -                -
05/08/20      1910446722              MEDLINE INDUSTRIES, INC                 06/07/20      N/A         65.65        65.65           -             -             -                -
05/06/20      1910176176              MEDLINE INDUSTRIES, INC                 06/05/20      N/A      1,195.90     1,195.90           -             -             -                -
05/05/20      19100110545             MEDLINE INDUSTRIES, INC                 06/04/20      N/A        314.23       314.23           -             -             -                -
04/29/20      1909428223              MEDLINE INDUSTRIES, INC                 05/29/20       2          43.78          -           43.78           -             -                -
04/28/20      1909283623              MEDLINE INDUSTRIES, INC                 05/28/20       3         182.71          -          182.71           -             -                -
06/01/20      89262                   NFS LEASING                             07/01/20      N/A      2,029.48     2,029.48           -             -             -                -
01/27/20      20200127                OZARK SURGICAL GROUP                    02/26/20      95         960.00          -             -             -             -             960.00
01/15/20      20200115                OZARK SURGICAL GROUP                    02/14/20      107      7,930.00          -             -             -             -           7,930.00
05/01/20      IN000431649             Press Ganey Associates                  05/31/20      N/A         22.78        22.78           -             -             -                -
05/22/20      20200522                SHARED MEDICAL SERVICES, INC            06/21/20      N/A      1,125.00     1,125.00           -             -             -                -
05/15/20      20200515                SHARED MEDICAL SERVICES, INC            06/14/20      N/A        750.00       750.00           -             -             -                -
05/22/20      IN00992503              SHARN INC                               06/21/20      N/A        158.42       158.42           -             -             -                -
05/22/20      8129798229              SHRED-IT USA                            06/21/20      N/A         36.00        36.00           -             -             -                -
05/12/20      952264286               SIEMENS HEALTHCARE DIAGNOSTICS          06/11/20      N/A      1,064.33     1,064.33           -             -             -                -
05/02/20      976644746               SIEMENS HEALTHCARE DIAGNOSTICS          06/01/20      N/A      1,372.60     1,372.60           -             -             -                -
05/22/20      20200522                WHITE RIVER CURRENT                     06/21/20      N/A         30.00        30.00           -             -             -                -
06/01/20      20200601                YELCOT                                  07/01/20      N/A        216.50       216.50           -             -             -                -
05/12/20      1084059                 ZIRMED, INC                             06/11/20      N/A      1,490.15     1,490.15           -             -             -                -
Total - Izard County Medical Center, LLC                                                            62,548.15    45,920.87        502.34        150.00           -          15,974.94

St Alexius Hospital Corporation #1
05/29/20    264207114                SYSCO FOOD SERVICES - 2020               06/28/20      N/A        229.89       229.89           -             -             -                -
05/28/20    05696628                 MCKESSON MEDICAL - 2020                  06/27/20      N/A        783.03       783.03           -             -             -                -
05/27/20    05570326                 MCKESSON MEDICAL - 2020                  06/26/20      N/A         85.56        85.56           -             -             -                -
05/27/20    APRIL 2020-2             SPECIALISTS IN ANESTHESIA - 2020         06/26/20      N/A     76,362.00    76,362.00           -             -             -                -
05/27/20    5467263                  STRYKER ORTHOPAEDICS - 2020              06/26/20      N/A      4,647.20     4,647.20           -             -             -                -
05/27/20    264205437                SYSCO FOOD SERVICES - 2020               06/26/20      N/A        580.98       580.98           -             -             -                -
05/26/20    05262020                 ALLIED BENEFITS - 2020                   06/25/20      N/A     18,360.13    18,360.13           -             -             -                -
05/26/20    31752                    WESTERN HEALTHCARE - 2020                06/25/20      N/A     39,000.00    39,000.00           -             -             -                -
05/25/20    279232188                DATASITE - 2020                          06/24/20      N/A        644.21       644.21           -             -             -                -
05/25/20    1496895                  FAULTLESS RETAIL MEDICAL - 2020          06/24/20      N/A         20.00        20.00           -             -             -                -
05/25/20    1496894                  FAULTLESS RETAIL MEDICAL - 2020          06/24/20      N/A        405.90       405.90           -             -             -                -
05/25/20    1496893                  FAULTLESS RETAIL MEDICAL - 2020          06/24/20      N/A         65.47        65.47           -             -             -                -
05/25/20    1496892                  FAULTLESS RETAIL MEDICAL - 2020          06/24/20      N/A        509.84       509.84           -             -             -                -
05/25/20    1496896                  FAULTLESS RETAIL MEDICAL - 2020          06/24/20      N/A         30.61        30.61           -             -             -                -
05/21/20    738703                   AYA HEALTHCARE - 2020                    06/20/20      N/A     16,484.50    16,484.50           -             -             -                -
05/20/20    445613                   ALLIED BENEFITS - 2020                   06/19/20      N/A     65,440.38    65,440.38           -             -             -                -
05/19/20    42391347                 AMERICAN RED CROSS - 2020                06/18/20      N/A      1,474.00     1,474.00           -             -             -                -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                       3 of 7
                                     Case 19-61608-grs               Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                 Desc Main
                                                                            Document    Page 21 of 128
Americore Holdings, et al. , Debtors.                                                                                                                             Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                  Vendor Name                 Due Date   Aging   Balance      Current      1-30 Days     31-60 Days   61-90 Days      > 90 Days
05/19/20    04172-Z6F8ZO          DORNOCH MEDICAL - 2020                   06/18/20      N/A      3,000.00     3,000.00           -             -            -                -
05/19/20    31726                 WESTERN HEALTHCARE - 2020                06/18/20      N/A     46,000.00    46,000.00           -             -            -                -
05/18/20    316253467             ARAMARK - 2020                           06/17/20      N/A        350.74       350.74           -             -            -                -
05/18/20    1496145               FAULTLESS RETAIL MEDICAL - 2020          06/17/20      N/A         30.61        30.61           -             -            -                -
05/18/20    1496143               FAULTLESS RETAIL MEDICAL - 2020          06/17/20      N/A         65.47        65.47           -             -            -                -
05/18/20    1496144               FAULTLESS RETAIL MEDICAL - 2020          06/17/20      N/A        405.90       405.90           -             -            -                -
05/18/20    1496142               FAULTLESS RETAIL MEDICAL - 2020          06/17/20      N/A        509.84       509.84           -             -            -                -
05/18/20    03/2020               SYED, JUNAID MD - 2020                   06/17/20      N/A      1,250.00     1,250.00           -             -            -                -
05/15/20    04/2020               SYED, JUNAID MD - 2020                   06/14/20      N/A      1,250.00     1,250.00           -             -            -                -
05/14/20    41706                 ALBAN SCIENTIFIC - 2020                  06/13/20      N/A        846.96       846.96           -             -            -                -
05/14/20    735308                AYA HEALTHCARE - 2020                    06/13/20      N/A      8,340.25     8,340.25           -             -            -                -
05/14/20    TUITION               HAGAR, BARIFAA - 2020                    06/13/20      N/A      2,000.00     2,000.00           -             -            -                -
05/12/20    42387852              AMERICAN RED CROSS - 2020                06/11/20      N/A        555.00       555.00           -             -            -                -
05/12/20    31679                 WESTERN HEALTHCARE - 2020                06/11/20      N/A     23,000.00    23,000.00           -             -            -                -
05/11/20    316228907             ARAMARK - 2020                           06/10/20      N/A        693.50       693.50           -             -            -                -
05/11/20    1495202               FAULTLESS RETAIL MEDICAL - 2020          06/10/20      N/A         65.47        65.47           -             -            -                -
05/11/20    1495205               FAULTLESS RETAIL MEDICAL - 2020          06/10/20      N/A         30.61        30.61           -             -            -                -
05/11/20    20-STAH-275           HEALTH PHYSICS ASSOCIATES - 2020         06/10/20      N/A      1,655.00     1,655.00           -             -            -                -
05/06/20    612112722             ABBOTT DIAGNOSTICS - 2020                06/05/20      N/A      2,070.71     2,070.71           -             -            -                -
05/06/20    1001528014-1          CAREFUSION - 2020                        06/05/20      N/A      1,246.85     1,246.85           -             -            -                -
05/06/20    55185458-AR           STRYKER ENDOSCOPY - 2020                 06/05/20      N/A        372.04       372.04           -             -            -                -
05/29/20    MAY 2020              CARING & SHARING - 2020                  06/04/20      N/A        105.00       105.00           -             -            -                -
05/06/20    MAY 2020              PITNEY BOWES - RESERVE - 2020            06/04/20      N/A        177.71       177.71           -             -            -                -
05/29/20    MAY 2020              UNITED WAY - 2020                        06/04/20      N/A         36.00        36.00           -             -            -                -
05/05/20    31670                 WESTERN HEALTHCARE - 2020                06/04/20      N/A      5,000.00     5,000.00           -             -            -                -
05/04/20    316204320             ARAMARK - 2020                           06/03/20      N/A        323.90       323.90           -             -            -                -
05/02/20    3089816               IBM - 2020                               06/01/20      N/A      2,724.56     2,724.56           -             -            -                -
05/01/20    AS/2020/05/01         ASTREA SOLUTIONS - 2020                  05/31/20       0       1,500.00     1,500.00           -             -            -                -
05/01/20    971941099             BOSTON SCIENTIFIC/MICRO - 2020           05/31/20       0         496.00       496.00           -             -            -                -
05/01/20    19115.1564            COOK MEDICAL - 2020                      05/31/20       0         759.00       759.00           -             -            -                -
05/31/20    16674                 PROSHRED SECURITY - 2020                 05/31/20       0          90.00        90.00           -             -            -                -
05/01/20    6553607               QUATREX - 2020                           05/31/20       0         625.53       625.53           -             -            -                -
04/30/20    42386546              AMERICAN RED CROSS - 2020                05/30/20       1          17.00          -           17.00           -            -                -
04/30/20    1657672               GFI DIGITAL - 2020                       05/30/20       1         877.57          -          877.57           -            -                -
04/30/20    CPKP849               IRON MOUNTAIN - 2020                     05/30/20       1         914.50          -          914.50           -            -                -
04/30/20    9148-474614           M*MODAL - 2020                           05/30/20       1         758.01          -          758.01           -            -                -
04/30/20    16487                 PROSHRED SECURITY - 2020                 05/30/20       1         360.00          -          360.00           -            -                -
04/30/20    299683                SERVICE EXPRESS - 2020                   05/30/20       1      11,232.00          -       11,232.00           -            -                -
04/30/20    280733                SOURCEHOV - 2020                         05/30/20       1         113.95          -          113.95           -            -                -
05/29/20    830702630             ABBOTT LABORATORIES - 2020               05/29/20       2       1,095.00          -        1,095.00           -            -                -
05/29/20    1251                  BROSSETT CORPORATION - 2020              05/29/20       2       4,240.00          -        4,240.00           -            -                -
05/29/20    0150-6323-84          FISHER HEALTHCARE - 2020                 05/29/20       2         507.48          -          507.48           -            -                -
04/29/20    873460                STERIS - 2020                            05/29/20       2          86.55          -           86.55           -            -                -
05/28/20    5070204146-MAY 2020   AMEREN - 2020                            05/28/20       3          23.73          -           23.73           -            -                -
05/28/20    2620000646-MAY 2020   AMEREN - 2020                            05/28/20       3          99.72          -           99.72           -            -                -
05/28/20    9020000848-MAY 2020   AMEREN - 2020                            05/28/20       3      24,610.38          -       24,610.38           -            -                -
05/28/20    9970203144-MAY 2020   AMEREN - 2020                            05/28/20       3          49.33          -           49.33           -            -                -
05/28/20    1620000549-MAY 2020   AMEREN - 2020                            05/28/20       3         143.41          -          143.41           -            -                -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                  4 of 7
                                    Case 19-61608-grs              Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                   Desc Main
                                                                          Document    Page 22 of 128
Americore Holdings, et al. , Debtors.                                                                                                                              Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                 Vendor Name                Due Date   Aging   Balance       Current       1-30 Days      31-60 Days   61-90 Days      > 90 Days
05/28/20    5620000947-MAY 2020  AMEREN - 2020                           05/28/20       3         107.90              -        107.90            -            -                -
05/28/20    6620000045-MAY 2020  AMEREN - 2020                           05/28/20       3         164.33              -        164.33            -            -                -
05/28/20    3620000743-MAY 2020  AMEREN - 2020                           05/28/20       3         189.91              -        189.91            -            -                -
05/28/20    742000               AYA HEALTHCARE - 2020                   05/28/20       3      13,496.75              -     13,496.75            -            -                -
05/28/20    05764642             MCKESSON MEDICAL - 2020                 05/28/20       3       1,928.45              -      1,928.45            -            -                -
05/28/20    05750951             MCKESSON MEDICAL - 2020                 05/28/20       3       3,316.75              -      3,316.75            -            -                -
04/28/20    944235561            PHILIPS - 2020                          05/28/20       3      18,532.21              -     18,532.21            -            -                -
05/28/20    9427632557-MAY 2020  SPIRE - 2020                            05/28/20       3          63.79              -         63.79            -            -                -
05/28/20    6142980000-MAY 2020  SPIRE - 2020                            05/28/20       3          70.69              -         70.69            -            -                -
05/28/20    7142980000-MAY 2020  SPIRE - 2020                            05/28/20       3          78.28              -         78.28            -            -                -
05/28/20    8142980000-MAY 2020  SPIRE - 2020                            05/28/20       3          71.44              -         71.44            -            -                -
05/27/20                         ALBAN SCIENTIFIC - 2020                 05/27/20       4         (13.00)             -        (13.00)           -            -                -
05/27/20    100544095            AMERICAN BOILER & MECH - 2020           05/27/20       4      10,748.54              -     10,748.54            -            -                -
05/27/20    806517-3             BANK DIRECT - 2020                      05/27/20       4      48,091.24              -     48,091.24            -            -                -
05/27/20    29516758             KCI USA - 2020                          05/27/20       4         630.70              -        630.70            -            -                -
05/27/20    05565967             MCKESSON MEDICAL - 2020                 05/27/20       4         625.56              -        625.56            -            -                -
05/27/20    1051241-6 APR 2020   MSD - 2020                              05/27/20       4       1,732.50              -      1,732.50            -            -                -
05/27/20    1245390-8 APR 2020   MSD - 2020                              05/27/20       4       9,591.79              -      9,591.79            -            -                -
05/27/20    1245383-3 APR 2020   MSD - 2020                              05/27/20       4         320.32              -        320.32            -            -                -
04/27/20    2811353              ROTTLER - 2020                          05/27/20       4       1,579.00              -      1,579.00            -            -                -
05/27/20    7308090253           STAPLES - 2020                          05/27/20       4       1,453.19              -      1,453.19            -            -                -
05/26/20    2111062              WAGEWORKS - 2020                        05/26/20       5       1,090.56              -      1,090.56            -            -                -
05/25/20    H8475296             AETNA - 2020                            05/25/20       6       8,789.89              -      8,789.89            -            -                -
05/25/20    316278231            ARAMARK - 2020                          05/25/20       6         490.33              -        490.33            -            -                -
04/25/20    41482                CHEMTRON CORPORATION - 2020             05/25/20       6         998.54              -        998.54            -            -                -
04/25/20    273610530            DATASITE - 2020                         05/25/20       6         243.41              -        243.41            -            -                -
04/23/20    20M-0063333          ABILITY NETWORK - 2020                  05/23/20       8       2,479.64              -      2,479.64            -            -                -
04/22/20    1651487              GFI DIGITAL - 2020                      05/22/20       9       1,118.42              -      1,118.42            -            -                -
05/22/20    1050101-3 APR 2020   MSD - 2020                              05/22/20       9          74.34              -         74.34            -            -                -
05/22/20    1245393-2 APR 2020   MSD - 2020                              05/22/20       9          32.25              -         32.25            -            -                -
05/22/20    1245392-4 APR 2020   MSD - 2020                              05/22/20       9          43.34              -         43.34            -            -                -
05/22/20    1245382-5 APR 2020   MSD - 2020                              05/22/20       9         132.78              -        132.78            -            -                -
05/22/20    1245391-6 APR 2020   MSD - 2020                              05/22/20       9          49.07              -         49.07            -            -                -
05/21/20    ZM20-0660-2          AMERICAN BOILER & MECH - 2020           05/21/20      10         580.00              -        580.00            -            -                -
04/21/20    42384570             AMERICAN RED CROSS - 2020               05/21/20      10         333.00              -        333.00            -            -                -
05/21/20    41950                CHEMTRON CORPORATION - 2020             05/21/20      10         998.54              -        998.54            -            -                -
05/21/20    5455996              STRYKER ORTHOPAEDICS - 2020             05/21/20      10       6,000.00              -      6,000.00            -            -                -
01/10/20    6-894-14146          FEDERAL EXPRESS - 2020                  05/20/20      11          50.91              -         50.91            -            -                -
05/20/20    3501241-MAY/JUN 2020 REPUBLIC SERVICES - 2020                05/20/20      11         600.90              -        600.90            -            -                -
05/18/20    830686299            ABBOTT LABORATORIES - 2020              05/18/20      13         999.17              -        999.17            -            -                -
04/18/20    8002212571           CARDINAL - 414 - 2020                   05/18/20      13          84.96              -         84.96            -            -                -
05/18/20    1666551              GFI DIGITAL - 2020                      05/18/20      13       3,537.09              -      3,537.09            -            -                -
04/17/20    7114885827           CARDINAL - OPTIFREIGHT - 2020           05/17/20      14          57.60              -         57.60            -            -                -
05/15/20    1667651              GFI DIGITAL - 2020                      05/15/20      16         105.00              -        105.00            -            -                -
04/14/20    2548548440           MEDTRONIC USA - 2020                    05/14/20      17       1,380.00              -      1,380.00            -            -                -
04/13/20    AANPCB0772150        AANPCB - 2020                           05/13/20      18          40.00              -         40.00            -            -                -
04/11/20    8002208016           CARDINAL - 414 - 2020                   05/11/20      20         140.08              -        140.08            -            -                -
05/11/20    1495201              FAULTLESS RETAIL MEDICAL - 2020         05/11/20      20         550.32              -        550.32            -            -                -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                   5 of 7
                                     Case 19-61608-grs              Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                  Desc Main
                                                                           Document    Page 23 of 128
Americore Holdings, et al. , Debtors.                                                                                                                                 Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                  Vendor Name                Due Date   Aging   Balance      Current       1-30 Days     31-60 Days     61-90 Days        > 90 Days
05/11/20    1495203               FAULTLESS RETAIL MEDICAL - 2020         05/11/20      20         395.06             -        395.06            -              -                 -
05/11/20    1495204               FAULTLESS RETAIL MEDICAL - 2020         05/11/20      20          20.00             -         20.00            -              -                 -
04/10/20    971725886             BOSTON SCIENTIFIC/MICRO - 2020          05/10/20      21         893.90             -        893.90            -              -                 -
05/08/20    058658878             UAL - 2020                              05/08/20      23         206.75             -        206.75            -              -                 -
04/06/20    4069391               AGILITI HEALTH - 2020                   05/06/20      25         205.40             -        205.40            -              -                 -
04/06/20    419537                PREFERRED MEDICAL - 2020                05/06/20      25         210.00             -        210.00            -              -                 -
05/04/20    4078134               AGILITI HEALTH - 2020                   05/04/20      27          21.55             -         21.55            -              -                 -
03/31/20    80874916              BARD MEDICAL - 2020                     05/04/20      27       5,856.52             -      5,856.52            -              -                 -
04/04/20    8002203561            CARDINAL - 414 - 2020                   05/04/20      27         345.56             -        345.56            -              -                 -
04/04/20    100154222-6           CAREFUSION - 2020                       05/04/20      27       1,246.85             -      1,246.85            -              -                 -
05/04/20    1494106               FAULTLESS RETAIL MEDICAL - 2020         05/04/20      27         550.32             -        550.32            -              -                 -
05/04/20    1494108               FAULTLESS RETAIL MEDICAL - 2020         05/04/20      27         395.06             -        395.06            -              -                 -
04/02/20    ER 03/10/20           KRAEGER, RUSSEL MD - 2020               05/02/20      29       4,234.00             -      4,234.00            -              -                 -
05/02/20    115899966             SIEMENS MEDICAL SOLUTION - 2020         05/02/20      29       3,469.00             -      3,469.00            -              -                 -
04/01/20    AS/2020/04/01         ASTREA SOLUTIONS - 2020                 05/01/20      30       1,500.00             -      1,500.00            -              -                 -
05/01/20    20-26350              ELECTROMEK - 2020                       05/01/20      30       4,583.00             -      4,583.00            -              -                 -
04/01/20    4N84440A-3            TRAVELERS - 2020                        05/01/20      30      20,462.74             -     20,462.74            -              -                 -
04/01/20    420024315             WORLD POINT - 2020                      05/01/20      30          25.54             -         25.54            -              -                 -
04/30/20    8002217535            CARDINAL - 414 - 2020                   04/30/20      31         302.05             -           -           302.05            -                 -
04/30/20    143768                CENTRAL PAPER - 2020                    04/30/20      31           5.00             -           -             5.00            -                 -
03/31/20    CON-0000965634        HEALTHLINK - 2020                       04/30/20      31          64.35             -           -            64.35            -                 -
03/31/20    CON-0000966391        HEALTHLINK - 2020                       04/30/20      31           3.06             -           -             3.06            -                 -
03/31/20    CMWX098               IRON MOUNTAIN - 2020                    04/30/20      31         772.61             -           -           772.61            -                 -
04/30/20    66170                 MISSOURI MACHINERY - 2020               04/30/20      31       1,216.43             -           -         1,216.43            -                 -
04/30/20    724402                PREMIER GLOBAL - 2020                   04/30/20      31          26.62             -           -            26.62            -                 -
01/01/20    320014040             VIRTUSA - 2020                          04/30/20      31      15,533.00             -           -        15,533.00            -                 -
04/28/20    105425                GIBBS TECHNOLOGY - 2020                 04/28/20      33       6,051.20             -           -         6,051.20            -                 -
04/27/20    1493789               FAULTLESS RETAIL MEDICAL - 2020         04/27/20      34         550.32             -           -           550.32            -                 -
04/27/20    1493790               FAULTLESS RETAIL MEDICAL - 2020         04/27/20      34         395.06             -           -           395.06            -                 -
04/27/20    1493053               FAULTLESS RETAIL MEDICAL - 2020         04/27/20      34          20.00             -           -            20.00            -                 -
04/27/20    1493791               FAULTLESS RETAIL MEDICAL - 2020         04/27/20      34          30.61             -           -            30.61            -                 -
03/27/20    7114056161            CARDINAL - OPTIFREIGHT - 2020           04/26/20      35         119.60             -           -           119.60            -                 -
04/21/20    00978C                COMPUTER SOLUTIONS                      04/21/20      40         407.95             -           -           407.95            -                 -
03/20/20    2001897196            PHILADELPHIA INSURANCE - 2020           04/19/20      42       2,556.00             -           -         2,556.00            -                 -
02/29/20    70098886              GARDAWORLD - 2020                       04/15/20      46          59.35             -           -            59.35            -                 -
03/25/20    70548 - PARTIAL       BLITZ LAW FIRM - 2020                   04/13/20      48          55.00             -           -            55.00            -                 -
03/10/20    03102020              RALPH, MICHAEL MD - 2020                04/09/20      52       1,395.00             -           -         1,395.00            -                 -
03/06/20    7113080347            CARDINAL - OPTIFREIGHT - 2020           04/05/20      56          36.28             -           -            36.28            -                 -
02/25/20    00027134              SYSTEM ONE - 2020                       04/03/20      58         201.71             -           -           201.71            -                 -
03/31/20    9969712827            AIRGAS USA - 2020                       03/31/20      61       7,746.53             -           -              -         7,746.53               -
03/01/20    134620                APPLIED STATISTICS - 2020               03/31/20      61       6,500.00             -           -              -         6,500.00               -
02/27/20    200449496             ACC BUSINESS - 2020                     03/28/20      64         663.63             -           -              -           663.63               -
02/27/20    9349660               BARD PERIPHERAL - 2020                  03/28/20      64      25,697.56             -           -              -        25,697.56               -
02/26/20    SC08601               3M HEALTHCARE INFO - 2020               03/27/20      65      22,413.58             -           -              -        22,413.58               -
01/21/20    AS/2020/01/03         ASTREA SOLUTIONS - 2020                 03/25/20      67       1,500.00             -           -              -         1,500.00               -
01/01/20    10537352              GARDAWORLD - 2020                       03/23/20      69         640.33             -           -              -           640.33               -
02/21/20    55096117-OE           STRYKER ENDOSCOPY - 2020                03/22/20      70         952.45             -           -              -           952.45               -
02/20/20    AS/2020/02/02         ASTREA SOLUTIONS - 2020                 03/21/20      71       1,500.00             -           -              -         1,500.00               -



GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                      6 of 7
                                        Case 19-61608-grs         Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                           Desc Main
                                                                         Document    Page 24 of 128
Americore Holdings, et al. , Debtors.                                                                                                                                            Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of May 31, 2020



    Date         Invoice Number                     Vendor Name           Due Date   Aging       Balance          Current        1-30 Days       31-60 Days       61-90 Days        > 90 Days
02/19/20      SAH-09                 CATALYST RCM - 2020                03/20/20      72           7,500.00              -               -                -           7,500.00               -
01/04/20      26100341452            NEXTIVA - 2020                     03/11/20      81             601.10              -               -                -             601.10               -
02/01/20      10543615               GARDAWORLD - 2020                  03/02/20       90            640.33              -               -                -             640.33               -
02/07/20      30173128               MEDLEARN MEDIA - 2020              02/07/20      114            295.00              -               -                -                -              295.00
Total - St. Alexius Corporation #1                                                               670,682.42       330,700.35      233,530.36        29,801.20        76,355.51            295.00



TOTAL                                                                                        $   973,843.10   $   573,044.76 $    237,647.25 $      39,423.14 $     107,200.76 $       16,527.19
                                                                                                                      58.84%          24.40%            4.05%           11.01%             1.70%




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                  7 of 7
                                                          Case 19-61608-grs             Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                         Desc Main
CASE NAME:            Americore Holdings, LLC, et al.                                          Document STATEMENT
                                                                                                           Page 25 ofOF INCOME (LOSS)(1)
                                                                                                                      128                                                                                        FORM OPR-5
                                                                                                                                                                                                                 REV 2/90
CASE NUMBER:          19-61608-grs (Jointly Administered)                                                           MONTH ENDED:               May 31, 2020

                                                                                                                                                                                                                        FILING
                                                                       MONTH                   MONTH                   MONTH                    MONTH                   MONTH                   MONTH                  TO DATE


NET REVENUE (INCOME)                                              $                 -                                                                                                                              $                -

COST OF GOODS SOLD

    Materials                                                                       -                       -                                                                                                                       -

    Labor - Direct                                                                  -                                                                                                                                               -

    Manufacturing Overhead                                                          -                                                                                                                                               -

                 TOTAL COST OF GOODS SOLD                                           -                       -                       -                        -                       -                       -                      -

GROSS PROFIT                                                                        -                       -                       -                        -                       -                       -                      -

OPERATING EXPENSES

    Selling and Marketing                                                           -                                                                                                                                               -

    General and Administrative                                                      -                                                                                                                                               -

    Other Exp:                                                                      -                                                                                                                                               -

                 TOTAL OPERATING EXPENSES                                           -                       -                       -                        -                       -                       -                      -

INCOME BEFORE INTEREST, DEPRECIATION
  TAXES OR EXTRAORDINARY EXPENSES                                                   -                       -                       -                        -                       -                       -                      -

INTEREST EXPENSE                                                                    -                                                                                                                                               -

DEPRECIATION                                                                        -                                                                                                                                               -

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                   -

INCOME TAX EXPENSE (BENEFIT)                                                        -                                                                                                                                               -

EXTRAORDINARY INCOME (EXPENSE) *                                                    -                                                                                                                                               -

                     NET INCOME (LOSS)                            $                 -     $                 -     $                 -      $                 -     $                 -     $                 -     $                -

*   Requires Footnote

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                 Case 19-61608-grs         Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                                  Document    Page 26 of 128                                              FORM OPR-6
                                                                        STATEMENT OF SOURCES AND USES OF CASH(1, 4)
                                                                                        May 2020
Case Name:   Americore Holdings, LLC, et al.
Case Number: 19-61608-grs (Jointly Administered)
                                                                          February 21-29,
                                                                               2020                March 2020           April 2020            May 2020
SOURCES OF CASH
  Income (Loss) From Operations
     Add: Depreciation, Amortization & Other non-cash
     CASH GENERATED FROM OPERATIONS

      Add: Decrease in Assets:
            Accounts Receivable                                          $     421,887.03      $    4,085,724.17    $   3,286,672.26      $    3,110,474.06
            Inventory
            Prepaid Expenses & Deposits
            Property, Plant & Equipment
              Other(2)                                                          14,288.07                606.36         2,909,059.03           7,520,337.04

          Increase in Liabilities:
             Pre Petition Liabilities
             Post Petition Liabilities
      TOTAL SOURCES OF CASH (A)                                                436,175.10           4,086,330.53        6,195,731.29          10,630,811.10

USES OF CASH
    Increase in Assets:
              Accounts Receivable
              Inventory                                                         75,902.69             53,422.91             31,809.51            40,125.43
              Prepaid Expenses & Deposits
              Property, Plant & Equipment
              Other

      Decrease in Liabilities:
                Pre-Petition Liabilities
                Post-Petition Liabilities
                Bank fees                                                             41.00           10,235.14              8,774.17             18,574.44
                Contractors                                                                                                                        9,484.21
                Emergency room                                                  46,000.00            132,000.00           184,000.00             253,998.06
                Employee benefits                                               17,864.57            114,969.12           581,178.48             371,882.73
                Insurance                                                      197,783.51            538,030.96           159,324.99             479,765.40
                IT and software expense                                                                                                          193,118.90
                Leases, contracts and miscellaneous                                                                         46,313.35            116,471.72
                Legal & Professional (non-Chapter 11)                                                                                              8,834.40
                Medical professionals                                                                                     265,619.70             341,294.93
                Payroll                                                        647,953.34           1,320,130.96        1,258,389.77           1,141,217.90
                Pharmaceuticals                                                                                            70,209.06              30,505.69
                Repairs and maintenance                                                                                   183,196.87             229,423.48
                                           (3)
                School of Nursing expenses                                                                                                        34,448.03
                 Supplies                                                       60,127.74             144,009.88          200,256.72             423,498.09
                 Taxes                                                          24,913.03             438,373.77          671,455.27             373,198.26
                 Utilities                                                      17,000.00              38,871.87          227,374.58             521,265.92
                 US Trustee                                                                               650.00          106,395.64               1,300.00
                 Other operating expenses                                      208,556.10             506,393.35           56,773.51              48,477.99
                     TOTAL USES OF CASH (B)                                  1,296,141.98           3,297,087.96        4,051,071.62           4,636,885.58

NET SOURCE (USE) OF CASH (A-B=NET)                                       $    (859,966.88)     $     789,242.57     $   2,144,659.67      $    5,993,925.52

CASH - BEGINNING BALANCE (See OPR-1)                                     $   2,025,271.64      $    1,165,304.76    $   1,954,547.33      $    3,992,376.98
Scholarship trust fund disbursement                                                   -                      -           (121,635.00)                   -
Adjustment(5, 6)                                                                      -                      -             14,804.98              (1,679.06)
CASH - ENDING BALANCE (See OPR-1)                                        $   1,165,304.76      $    1,954,547.33    $   3,992,376.98      $    9,984,623.44




Notes:
(1) Prepared on cash basis of accounting.
(2) Includes receipt of US government funds as follows:
     a. PPP Funds - St. Alexius Hospital - $5,105,970 received on 05/19/20 and subsequently transferred to a segregated bank account,
        East West Bank account *6184
     b. US Stimulus Funds - Izard County Medical Center - $2,413,854.28 received on 05/06/20
(3) Includes refunds of dormitory deposits totaling $12,198.88 received by the Debtor prior to the Chapter 11 bankruptcy filing.
(4) For the April 2020 Monthly Operating Report, and all subsequent reports, the level of detail for income and expense items reported may be updated on a
go-forward basis and consequently will be determined on a month-by-month basis.
(5) Includes adjustment for unrecorded transactions in the cash ledgers for the period prior to the Chapter 11 Trustee's appointment. The Chapter 11 Trustee
is in the process of reconciling these amounts.
(6) Includes adjustment for a pre-Petition check in the amount of $1,651 cashed by the bank. The Chapter 11 Trustee has requested a reversal of the
payment by the bank.
                                         Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                Desc Main
                                                                       Document    Page 27 of 128

CASE NAME:                                  Americore Holdings, LLC, et al.                                                                                       Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                   Entity                        Bank ID                Date       Check Number                             Payee                                 Amount
Ellwood Medical Center Operations, LLC      USB-4983              05/04/20        Wire            Dustin Golub                                                $     7,875.00
Ellwood Medical Center Operations, LLC      USB-4983              05/05/20        1067            Columbia Gas                                                         53.80
Ellwood Medical Center Operations, LLC      USB-4983              05/05/20        1068            Columbia Gas                                                        107.21
Ellwood Medical Center Operations, LLC      USB-4983              05/05/20        1069            Columbia Gas                                                         50.91
Ellwood Medical Center Operations, LLC      USB-4983              05/05/20        1070            Columbia Gas                                                        277.31
Ellwood Medical Center Operations, LLC      USB-4983              05/05/20        1071            Columbia Gas                                                        106.79
Ellwood Medical Center Operations, LLC      USB-4983              05/06/20        1072            PA American Water                                                    16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/06/20        1073            PA American Water                                                    16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/06/20        1074            PA American Water                                                    16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/11/20        Transfer        St. Alexius Hospital Corporation #1 (Ellwood's portion of         3,450.00
                                                                                                  Beyond Risk insurance)
Ellwood Medical Center Operations, LLC      USB-4983              05/11/20        Wire            Dustin Golub                                                       7,915.00
Ellwood Medical Center Operations, LLC      USB-4983              05/11/20        Wire            Triton HR                                                            725.99
Ellwood Medical Center Operations, LLC      USB-4983              05/12/20        Wire            Paylocity                                                          6,622.01
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        Debit           US Bank                                                              347.93
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1099            Armstrong                                                            899.00
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1100            Armstrong                                                          2,167.86
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1109            Columbia Gas                                                      10,470.00
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1111            PA American Water                                                     17.20
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1112            PA American Water                                                    272.83
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1113            PA American Water                                                    521.97
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1114            PA American Water                                                     99.64
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1115            PA American Water                                                     16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1116            PA American Water                                                     16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1117            PA American Water                                                     16.01
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1118            PA American Water                                                     66.42
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1119            Kristin Renkin                                                       679.67
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1121            Verizon                                                               43.39
Ellwood Medical Center Operations, LLC      USB-4983              05/13/20        1125            Verizon                                                               85.50
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1101            Boro of EC                                                         2,401.47
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1102            Boro of EC                                                            33.03
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1103            Boro of EC                                                            48.91
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1104            Boro of EC                                                        16,364.40
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1105            Boro of EC                                                           231.58
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1106            Boro of EC                                                             7.50
Ellwood Medical Center Operations, LLC      USB-4983              05/18/20        1107            Boro of EC                                                            54.63
Ellwood Medical Center Operations, LLC      USB-4983              05/19/20        Wire            Quadax, Inc.                                                       1,557.00
Ellwood Medical Center Operations, LLC      USB-4983              05/19/20        Debit           First Insurance                                                   26,729.20
Ellwood Medical Center Operations, LLC      USB-4983              05/22/20        Debit           Payroll taxes                                                      6,333.03
Ellwood Medical Center Operations, LLC      USB-4983              05/22/20        Debit           Paylocity                                                            446.50
Ellwood Medical Center Operations, LLC      USB-4983              05/27/20        Wire            Nalco                                                              1,584.33
Total - USB-4983                                                                                                                                                    98,743.07

Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11479           Payroll Check                                                      2,082.68
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11480           Payroll Check                                                      1,173.68
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11481           Payroll Check                                                        836.93
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11482           Payroll Check                                                      1,014.23
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11483           Payroll Check                                                        877.41
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11484           Payroll Check                                                        920.50
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11485           Payroll Check                                                      1,655.56
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11486           Payroll Check                                                      1,545.61
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11487           Payroll Check                                                        541.75
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11488           Payroll Check                                                      1,348.00
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11489           Payroll Check                                                        142.66
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11490           Payroll Check                                                      1,511.82
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11491           Payroll Check                                                      1,767.96
Ellwood Medical Center Operations, LLC      USB-4991              05/08/20        11492           Payroll Check                                                      1,555.25
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11493           Payroll Check                                                      2,082.67
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11494           Payroll Check                                                      1,148.47
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11495           Payroll Check (PTO)                                                  836.93
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11496           Payroll Check (PTO)                                                1,014.23
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11497           Payroll Check                                                        877.42
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11498           Payroll Check                                                        911.17
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11499           Payroll Check                                                      1,658.25
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11500           Payroll Check                                                      1,545.65
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11501           Payroll Check                                                      1,355.95
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11502           Payroll Check                                                        142.76
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11503           Payroll Check                                                      1,355.74
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11504           Payroll Check                                                      1,775.76
Ellwood Medical Center Operations, LLC      USB-4991              05/22/20        11505           Payroll Check (PTO)                                                1,553.56
Total - USB-4991                                                                                                                                                    33,232.60

Izard County Medical Center, LLC(1)         FNB-5801              04/03/20        2001467         Payroll check 04/03/20                                                 (0.10)
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001593         Payroll check 05/01/20                                                969.72
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001594         Payroll check 05/01/20                                              2,846.31
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001595         Payroll check 05/01/20                                                702.88
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001596         Payroll check 05/01/20                                                776.68
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001597         Payroll check 05/01/20                                                796.37
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001598         Payroll check 05/01/20                                                997.41
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001599         Payroll check 05/01/20                                                754.74
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001600         Payroll check 05/01/20                                                576.16
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001601         Payroll check 05/01/20                                                463.61
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001602         Payroll check 05/01/20                                                571.71
Izard County Medical Center, LLC            FNB-5801              05/01/20        2001603         Payroll check 05/01/20                                                742.24
                                   Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39             Desc Main
                                                                 Document    Page 28 of 128

CASE NAME:                            Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                          19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity                  Bank ID                Date       Check Number                            Payee         Amount
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001604         Payroll check 05/01/20                     585.81
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001605         Payroll check 05/01/20                     481.29
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001606         Payroll check 05/01/20                     235.43
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001607         Payroll check 05/01/20                     566.63
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001608         Payroll check 05/01/20                     703.35
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001609         Payroll check 05/01/20                     346.66
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001610         Payroll check 05/01/20                     321.72
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001611         Payroll check 05/01/20                     721.90
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001612         Payroll check 05/01/20                     662.73
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001613         Payroll check 05/01/20                     773.06
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001614         Payroll check 05/01/20                     221.64
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001615         Payroll check 05/01/20                     491.69
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001616         Payroll check 05/01/20                     949.81
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001617         Payroll check 05/01/20                     229.65
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001618         Payroll check 05/01/20                   1,073.56
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001619         Payroll check 05/01/20                     627.25
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001620         Payroll check 05/01/20                     530.04
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001621         Payroll check 05/01/20                     544.48
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001622         Payroll check 05/01/20                     560.45
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001623         Payroll check 05/01/20                     512.09
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001624         Payroll check 05/01/20                     505.63
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001625         Payroll check 05/01/20                   1,083.20
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001626         Payroll check 05/01/20                   2,100.97
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001627         Payroll check 05/01/20                   1,430.27
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001628         Payroll check 05/01/20                     998.67
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001629         Payroll check 05/01/20                   1,500.65
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001630         Payroll check 05/01/20                     138.15
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001631         Payroll check 05/01/20                     614.04
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001632         Payroll check 05/01/20                     690.06
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001633         Payroll check 05/01/20                   1,018.19
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001634         Payroll check 05/01/20                     785.46
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001635         Payroll check 05/01/20                      20.59
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001636         Payroll check 05/01/20                     949.96
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001637         Payroll check 05/01/20                     919.17
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001638         Payroll check 05/01/20                     129.49
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001639         Payroll check 05/01/20                   2,194.24
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001640         Payroll check 05/01/20                   1,269.71
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001641         Payroll check 05/01/20                     911.00
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001642         Payroll check 05/01/20                     847.70
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001643         Payroll check 05/01/20                   1,898.29
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001644         Payroll check 05/01/20                      97.49
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001645         Payroll check 05/01/20                   1,823.09
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001646         Payroll check 05/01/20                     374.08
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001647         Payroll check 05/01/20                      43.76
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001648         Payroll check 05/01/20                     352.55
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001649         Payroll check 05/01/20                     365.69
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001650         Payroll check 05/01/20                   1,016.88
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001651         Payroll check 05/01/20                   2,742.47
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001652         Payroll check 05/01/20                     281.44
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001653         Payroll check 05/01/20                   1,114.25
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001654         Payroll check 05/01/20                     902.31
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001655         Payroll check 05/01/20                   1,850.25
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001656         Payroll check 05/01/20                     862.17
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001657         Payroll check 05/01/20                   1,246.24
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001658         Payroll check 05/01/20                     122.71
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001659         Payroll check 05/01/20                     249.58
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001660         Payroll check 05/01/20                     132.06
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001661         Payroll check 05/01/20                   2,148.58
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001662         Payroll check 05/01/20                     531.22
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001663         Payroll check 05/01/20                     858.24
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001664         Payroll check 05/01/20                     134.64
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001665         Payroll check 05/01/20                     969.80
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001666         Payroll check 05/01/20                   1,952.20
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001667         Payroll check 05/01/20                   1,283.79
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001668         Payroll check 05/01/20                   1,415.89
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001669         Payroll check 05/01/20                   1,014.27
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001670         Payroll check 05/01/20                   1,944.84
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001671         Payroll check 05/01/20                   1,485.88
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001672         Payroll check 05/01/20                     437.60
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001673         Payroll check 05/01/20                     750.96
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001674         Payroll check 05/01/20                     400.19
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001675         Payroll check 05/01/20                     883.52
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001676         Payroll check 05/01/20                   1,143.64
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001677         Payroll check 05/01/20                   2,788.71
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001678         Payroll check 05/01/20                     599.59
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001679         Payroll check 05/01/20                     421.20
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001680         Payroll check 05/01/20                     575.48
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001681         Payroll check 05/01/20                      40.17
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001682         Payroll check 05/01/20                   1,225.27
Izard County Medical Center, LLC      FNB-5801              05/01/20        2001683         Payroll check 05/01/20                   1,542.85
Izard County Medical Center, LLC      FNB-5801              05/15/20        Debit           Izard County Agency                        381.60
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001684         Payroll Check 5/15/20                      954.56
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001685         Payroll Check 5/15/20                    2,712.32
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001686         Payroll Check 5/15/20                      712.52
                                   Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39            Desc Main
                                                                 Document    Page 29 of 128

CASE NAME:                            Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                          19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity                  Bank ID                Date       Check Number                           Payee         Amount
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001687         Payroll Check 5/15/20                     731.13
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001688         Payroll Check 5/15/20                     797.52
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001689         Payroll Check 5/15/20                   1,038.01
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001690         Payroll Check 5/15/20                     755.70
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001691         Payroll Check 5/15/20                     604.11
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001692         Payroll Check 5/15/20                     429.43
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001693         Payroll Check 5/15/20                     557.59
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001694         Payroll Check 5/15/20                     701.45
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001695         Payroll Check 5/15/20                     559.76
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001696         Payroll Check 5/15/20                     470.19
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001697         Payroll Check 5/15/20                     272.10
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001698         Payroll Check 5/15/20                     432.25
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001699         Payroll Check 5/15/20                     781.43
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001700         Payroll Check 5/15/20                     391.89
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001701         Payroll Check 5/15/20                     673.62
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001702         Payroll Check 5/15/20                     715.85
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001703         Payroll Check 5/15/20                     750.08
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001704         Payroll Check 5/15/20                     778.09
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001705         Payroll Check 5/15/20                     527.28
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001706         Payroll Check 5/15/20                     946.80
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001707         Payroll Check 5/15/20                     383.83
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001708         Payroll Check 5/15/20                   1,016.99
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001709         Payroll Check 5/15/20                     578.65
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001710         Payroll Check 5/15/20                     515.30
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001711         Payroll Check 5/15/20                     556.95
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001712         Payroll Check 5/15/20                     656.95
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001713         Payroll Check 5/15/20                     504.41
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001714         Payroll Check 5/15/20                     485.01
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001715         Payroll Check 5/15/20                   1,118.76
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001716         Payroll Check 5/15/20                   1,792.60
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001717         Payroll Check 5/15/20                     215.21
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001718         Payroll Check 5/15/20                   1,284.02
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001719         Payroll Check 5/15/20                   1,003.25
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001720         Payroll Check 5/15/20                   1,376.42
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001721         Payroll Check 5/15/20                     447.45
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001722         Payroll Check 5/15/20                      99.14
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001723         Payroll Check 5/15/20                     693.01
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001724         Payroll Check 5/15/20                   1,084.33
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001725         Payroll Check 5/15/20                     767.58
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001726         Payroll Check 5/15/20                     733.29
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001727         Payroll Check 5/15/20                     920.33
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001728         Payroll Check 5/15/20                     178.74
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001729         Payroll Check 5/15/20                   2,220.00
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001730         Payroll Check 5/15/20                   1,051.98
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001731         Payroll Check 5/15/20                   1,873.88
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001732         Payroll Check 5/15/20                   1,790.16
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001733         Payroll Check 5/15/20                     108.54
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001734         Payroll Check 5/15/20                   1,962.72
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001735         Payroll Check 5/15/20                      88.89
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001736         Payroll Check 5/15/20                      46.21
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001737         Payroll Check 5/15/20                   1,028.30
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001738         Payroll Check 5/15/20                   2,768.26
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001739         Payroll Check 5/15/20                     140.98
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001740         Payroll Check 5/15/20                   1,103.76
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001741         Payroll Check 5/15/20                     914.52
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001742         Payroll Check 5/15/20                   1,895.23
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001743         Payroll Check 5/15/20                     565.92
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001744         Payroll Check 5/15/20                     290.90
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001745         Payroll Check 5/15/20                   1,421.38
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001746         Payroll Check 5/15/20                     201.48
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001747         Payroll Check 5/15/20                     143.58
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001749         Payroll Check 5/15/20                   1,842.56
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001750         Payroll Check 5/15/20                     194.84
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001751         Payroll Check 5/15/20                     859.58
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001752         Payroll Check 5/15/20                     420.82
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001753         Payroll Check 5/15/20                     228.97
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001754         Payroll Check 5/15/20                   1,090.21
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001755         Payroll Check 5/15/20                   1,924.97
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001756         Payroll Check 5/15/20                     984.33
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001757         Payroll Check 5/15/20                   1,422.03
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001758         Payroll Check 5/15/20                   1,045.80
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001759         Payroll Check 5/15/20                   1,828.56
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001760         Payroll Check 5/15/20                   1,247.39
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001761         Payroll Check 5/15/20                     513.58
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001762         Payroll Check 5/15/20                     804.87
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001763         Payroll Check 5/15/20                     668.65
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001764         Payroll Check 5/15/20                   1,262.00
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001765         Payroll Check 5/15/20                   2,797.89
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001766         Payroll Check 5/15/20                     836.79
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001767         Payroll Check 5/15/20                     420.40
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001768         Payroll Check 5/15/20                     704.08
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001769         Payroll Check 5/15/20                     111.17
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001770         Payroll Check 5/15/20                   1,268.17
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001771         Payroll Check 5/15/20                   1,548.56
                                   Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39               Desc Main
                                                                 Document    Page 30 of 128

CASE NAME:                            Americore Holdings, LLC, et al.                                                                            Disbursements

CASE NUMBER:                          19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity                  Bank ID                Date       Check Number                             Payee                      Amount
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001772         Payroll Check 5/15/20                                     113.53
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001773         Payroll Check 5/15/20                                   1,004.10
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001775         Payroll Check 5/15/20                                     700.86
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001777         Payroll Check 5/15/20                                     842.34
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001778         Payroll Check 5/15/20                                   1,021.37
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001779         Payroll Check 5/15/20                                     759.58
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001780         Payroll Check 5/15/20                                     559.10
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001781         Payroll Check 5/15/20                                     606.73
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001782         Payroll Check 5/15/20                                     596.32
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001783         Payroll Check 5/15/20                                     797.67
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001784         Payroll Check 5/15/20                                     557.91
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001786         Payroll Check 5/15/20                                     188.69
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001787         Payroll Check 5/15/20                                     446.62
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001788         Payroll Check 5/15/20                                     796.72
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001789         Payroll Check 5/15/20                                     337.66
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001790         Payroll Check 5/15/20                                     719.37
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001791         Payroll Check 5/15/20                                     718.68
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001796         Payroll Check 5/15/20                                     387.19
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001797         Payroll Check 5/15/20                                   1,020.38
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001798         Payroll Check 5/15/20                                     640.74
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001799         Payroll Check 5/15/20                                     489.66
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001800         Payroll Check 5/15/20                                     556.39
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001801         Payroll Check 5/15/20                                     594.99
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001802         Payroll Check 5/15/20                                     572.26
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001803         Payroll Check 5/15/20                                     526.83
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001806         Payroll Check 5/15/20                                     405.91
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001809         Payroll Check 5/15/20                                   1,685.85
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001810         Payroll Check 5/15/20                                     614.39
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001811         Payroll Check 5/15/20                                     593.43
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001812         Payroll Check 5/15/20                                   1,102.00
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001817         Payroll Check 5/15/20                                   2,221.63
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001819         Payroll Check 5/15/20                                   1,073.30
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001823         Payroll Check 5/15/20                                     472.11
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001826         Payroll Check 5/15/20                                     545.45
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001827         Payroll Check 5/15/20                                   1,185.12
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001828         Payroll Check 5/15/20                                   2,920.02
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001829         Payroll Check 5/15/20                                     422.13
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001830         Payroll Check 5/15/20                                   1,112.05
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001833         Payroll Check 5/15/20                                   1,114.94
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001834         Payroll Check 5/15/20                                   1,493.42
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001839         Payroll Check 5/15/20                                   1,859.45
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001840         Payroll Check 5/15/20                                     425.88
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001841         Payroll Check 5/15/20                                     979.33
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001844         Payroll Check 5/15/20                                     790.76
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001847         Payroll Check 5/15/20                                   1,458.54
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001849         Payroll Check 5/15/20                                     805.90
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001850         Payroll Check 5/15/20                                   1,246.90
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001852         Payroll Check 5/15/20                                     744.27
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001855         Payroll Check 5/15/20                                   2,759.29
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001860         Payroll Check 5/15/20                                   1,171.29
Izard County Medical Center, LLC      FNB-5801              05/15/20        2001861         Payroll Check 5/15/20                                   1,330.13
Izard County Medical Center, LLC      FNB-5801              05/15/20        Debit           Izard County Agency                                       381.60
Izard County Medical Center, LLC      FNB-5801              05/29/20        Debit           Izard County Agency                                       381.60
Izard County Medical Center, LLC      FNB-5801              05/29/20        Debit           Izard County Billing                                    2,321.25
Total - FNB-5801                                                                                                                                  206,372.00

Izard County Medical Center, LLC      FNB-5802              05/01/20        Debit           Pay Plus AP                                                  5.48
Izard County Medical Center, LLC      FNB-5802              05/04/20        Debit           First National Bank                                         15.00
Izard County Medical Center, LLC      FNB-5802              05/04/20        Wire            St Alexius Corp #1 (Izard's portion of Beyond Risk       1,725.00
                                                                                            insurance)
Izard County Medical Center, LLC      FNB-5802              05/05/20        Debit           First National Bank                                        15.00
Izard County Medical Center, LLC      FNB-5802              05/05/20        Debit           Merchant Service Fee                                        2.35
Izard County Medical Center, LLC      FNB-5802              05/05/20        Debit           Bankcard Merchant Fees                                    200.73
Izard County Medical Center, LLC      FNB-5802              05/05/20        Wire            Correct Care Inc                                       20,000.00
Izard County Medical Center, LLC      FNB-5802              05/07/20        Debit           IRS                                                    21,541.85
Izard County Medical Center, LLC      FNB-5802              05/07/20        Wire            Matrix Trust Company                                      963.35
Izard County Medical Center, LLC      FNB-5802              05/11/20        120051          Adams and Reese LLP                                     1,014.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120052          Dickenson, Allen                                          300.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120053          American Paper & Twine Co                                  55.17
Izard County Medical Center, LLC      FNB-5802              05/11/20        120054          American Red Cross                                        774.20
Izard County Medical Center, LLC      FNB-5802              05/11/20        120055          American Welding Gas                                      134.62
Izard County Medical Center, LLC      FNB-5802              05/11/20        120056          Aniton, Anthony DO PLLC                                   450.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120057          Aspyra LLC                                             11,920.60
Izard County Medical Center, LLC      FNB-5802              05/11/20        120058          Atomic Energy Industrial Lab                              224.59
Izard County Medical Center, LLC      FNB-5802              05/11/20        120059          Baxter Healthcare Corp                                    701.41
Izard County Medical Center, LLC      FNB-5802              05/11/20        120060          Big Ranch                                                 141.70
Izard County Medical Center, LLC      FNB-5802              05/11/20        120061          Bio Rad Laboratories                                    3,398.19
Izard County Medical Center, LLC      FNB-5802              05/11/20        120062          Black Hills Energy                                        689.02
Izard County Medical Center, LLC      FNB-5802              05/11/20        120063          Briggs Healthcare                                         300.59
Izard County Medical Center, LLC      FNB-5802              05/11/20        120064          Carelearning                                            3,525.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120065          VOID                                                         -
Izard County Medical Center, LLC      FNB-5802              05/11/20        120066          Cintas                                                    331.16
Izard County Medical Center, LLC      FNB-5802              05/11/20        120067          Idexx Distribution Inc                                    327.15
Izard County Medical Center, LLC      FNB-5802              05/11/20        120068          Cleaner Solutions                                         150.00
                                   Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39               Desc Main
                                                                 Document    Page 31 of 128

CASE NAME:                            Americore Holdings, LLC, et al.                                                                       Disbursements

CASE NUMBER:                          19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity                  Bank ID                Date       Check Number                             Payee                 Amount
Izard County Medical Center, LLC      FNB-5802              05/11/20        120069          Conmed Corp                                          701.29
Izard County Medical Center, LLC      FNB-5802              05/11/20        120070          Dean Dorton Allen Ford, PLLC                       8,834.40
Izard County Medical Center, LLC      FNB-5802              05/11/20        120071          Emergence Teleradiology                           13,287.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120072          Entergy                                           10,180.02
Izard County Medical Center, LLC      FNB-5802              05/11/20        120073          Fort Smith Medical & Janitorial Supply Inc Co      1,401.59
Izard County Medical Center, LLC      FNB-5802              05/11/20        120074          GE Medical Systems                                   722.56
Izard County Medical Center, LLC      FNB-5802              05/11/20        120075          Great American Financial Services                  2,597.77
Izard County Medical Center, LLC      FNB-5802              05/11/20        120076          Harrison Energy Partners                           1,050.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120077          Horiba Medical                                     1,122.50
Izard County Medical Center, LLC      FNB-5802              05/11/20        120078          Idexx Distribution Inc                               329.50
Izard County Medical Center, LLC      FNB-5802              05/11/20        120079          Information Network Of Arkansas                      194.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120080          Knight, Beth MD                                    2,000.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120081          Lane, Robert C, MD                                12,882.50
Izard County Medical Center, LLC      FNB-5802              05/11/20        120082          Century Link                                       5,816.62
Izard County Medical Center, LLC      FNB-5802              05/11/20        120083          VOID                                                    -
Izard County Medical Center, LLC      FNB-5802              05/11/20        120084          McKesson Corp                                     10,054.91
Izard County Medical Center, LLC      FNB-5802              05/11/20        120085          Medical Waste Services                               815.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120086          Medline Industries Inc                             3,115.33
Izard County Medical Center, LLC      FNB-5802              05/11/20        120087          Methvin Sanitation Inc                               485.93
Izard County Medical Center, LLC      FNB-5802              05/11/20        120088          Mike Demass Inc                                    1,295.06
Izard County Medical Center, LLC      FNB-5802              05/11/20        120089          NFS Leasing Inc                                    2,029.48
Izard County Medical Center, LLC      FNB-5802              05/11/20        120090          Performance Health Supply                             87.81
Izard County Medical Center, LLC      FNB-5802              05/11/20        120091          Philips Healthcare                                 1,292.50
Izard County Medical Center, LLC      FNB-5802              05/11/20        120092          Pierce, Jamie MD                                     525.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120093          Pippin Wholesale Company                             831.51
Izard County Medical Center, LLC      FNB-5802              05/11/20        120094          Shared Medical Services Inc                        2,625.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120095          Shred It USA                                          32.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120096          Siemens Medical Solutions USA                      6,706.66
Izard County Medical Center, LLC      FNB-5802              05/11/20        120097          Southern Computer Warehouse                          752.10
Izard County Medical Center, LLC      FNB-5802              05/11/20        120098          Steris Corp                                        1,397.24
Izard County Medical Center, LLC      FNB-5802              05/11/20        120099          Tech Inc                                             787.50
Izard County Medical Center, LLC      FNB-5802              05/11/20        120100          The Ruhof Corporation                                212.04
Izard County Medical Center, LLC      FNB-5802              05/11/20        120101          Verathon Inc                                         197.73
Izard County Medical Center, LLC      FNB-5802              05/11/20        120102          Verizon                                              585.49
Izard County Medical Center, LLC      FNB-5802              05/11/20        120103          Welch, Couch & Company, P.A.                         150.00
Izard County Medical Center, LLC      FNB-5802              05/11/20        120104          Wildhagen, Eric                                       77.70
Izard County Medical Center, LLC      FNB-5802              05/11/20        120105          Yelcot                                               222.51
Izard County Medical Center, LLC      FNB-5802              05/11/20        120106          Zirmed Inc                                         1,423.75
Izard County Medical Center, LLC      FNB-5802              05/12/20        10039           Strateq Health inc                                82,299.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        10055           Baxter Regional Lab Cultures                      51,667.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Wire            Baxter County Regional Hospital                   51,667.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Wire            City Of Calico Rock                              236,254.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Wire            Correct Care Inc                                  20,000.00
Izard County Medical Center, LLC      FNB-5802              05/12/20        Wire            Strateq Health inc                                82,299.00
Izard County Medical Center, LLC      FNB-5802              05/14/20        Debit           AR DFA Revenue                                     7,248.93
Izard County Medical Center, LLC      FNB-5802              05/14/20        Debit           Pay Plus AP                                            0.75
Izard County Medical Center, LLC      FNB-5802              05/15/20        Debit           IRS                                                   88.60
Izard County Medical Center, LLC      FNB-5802              05/15/20        Debit           IRS                                               25,711.81
Izard County Medical Center, LLC      FNB-5802              05/15/20        Debit           IRS                                               25,727.74
Izard County Medical Center, LLC      FNB-5802              05/18/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/18/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/18/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/18/20        Debit           First National Bank                                   15.00
Izard County Medical Center, LLC      FNB-5802              05/18/20        Wire            Baxter Healthcare Corp                               810.05
Izard County Medical Center, LLC      FNB-5802              05/18/20        Wire            McKesson Corp                                      2,560.66
Izard County Medical Center, LLC      FNB-5802              05/18/20        Wire            Medline Industries Inc                             1,493.56
Izard County Medical Center, LLC      FNB-5802              05/18/20        Wire            Siemens Medical Solutions USA                      2,566.41
Izard County Medical Center, LLC      FNB-5802              05/20/20        120107          3M Health Informations System                      4,602.26
Izard County Medical Center, LLC      FNB-5802              05/20/20        120108          American Paper & Twine Co                            419.43
Izard County Medical Center, LLC      FNB-5802              05/20/20        120109          American Red Cross                                   231.40
Izard County Medical Center, LLC      FNB-5802              05/20/20        120110          Aniton, Anthony DO PLLC                              300.00
Izard County Medical Center, LLC      FNB-5802              05/20/20        120111          Aspyra LLC                                         3,183.20
Izard County Medical Center, LLC      FNB-5802              05/20/20        120112          Batesville Typewrite Co                              945.03
Izard County Medical Center, LLC      FNB-5802              05/20/20        120113          Baxter Healthcare Corp                               259.43
Izard County Medical Center, LLC      FNB-5802              05/20/20        120114          Black Hills Energy                                   459.48
Izard County Medical Center, LLC      FNB-5802              05/20/20        120115          Century Link                                       3,923.50
Izard County Medical Center, LLC      FNB-5802              05/20/20        120116          Cintas                                               165.58
Izard County Medical Center, LLC      FNB-5802              05/20/20        120117          City Of Calico Rock                                  300.94
Izard County Medical Center, LLC      FNB-5802              05/20/20        120118          Copeland, Denny                                       70.39
Izard County Medical Center, LLC      FNB-5802              05/20/20        120119          Entergy                                            8,531.37
Izard County Medical Center, LLC      FNB-5802              05/20/20        120120          Hicks, Dana                                           56.73
Izard County Medical Center, LLC      FNB-5802              05/20/20        120121          Idexx Distribution Inc                               218.85
Izard County Medical Center, LLC      FNB-5802              05/20/20        120122          Lane, Robert C, MD                                 6,360.00
Izard County Medical Center, LLC      FNB-5802              05/20/20        120123          McKesson Corp                                      3,068.86
Izard County Medical Center, LLC      FNB-5802              05/20/20        120124          Medline Industries Inc                               527.09
Izard County Medical Center, LLC      FNB-5802              05/20/20        120125          Pierce, Jamie MD                                     750.00
Izard County Medical Center, LLC      FNB-5802              05/20/20        120126          Shared Medical Services Inc                        1,500.00
Izard County Medical Center, LLC      FNB-5802              05/20/20        120127          Siemens Medical Solutions USA                      2,996.78
Izard County Medical Center, LLC      FNB-5802              05/20/20        120128          UNUM Life Insurance                                1,208.74
Izard County Medical Center, LLC      FNB-5802              05/20/20        120129          US Postal Service                                    108.00
                                          Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                Desc Main
                                                                        Document    Page 32 of 128

CASE NAME:                                   Americore Holdings, LLC, et al.                                                                 Disbursements

CASE NUMBER:                                 19-61608-grs (Jointly Administered)

                                                                        CASH DISBURSEMENTS DETAIL

                   Entity                         Bank ID                Date       Check Number                              Payee          Amount
Izard County Medical Center, LLC             FNB-5802              05/20/20        120130           Verizon                                       284.80
Izard County Medical Center, LLC             FNB-5802              05/20/20        120131           White River Current                            10.00
Izard County Medical Center, LLC             FNB-5802              05/20/20        120132           Wildhagen, Eric                               441.67
Izard County Medical Center, LLC             FNB-5802              05/20/20        120133           Yelcot                                        222.64
Izard County Medical Center, LLC             FNB-5802              05/20/20        120134           Zirmed Inc                                  1,313.45
Izard County Medical Center, LLC             FNB-5802              05/20/20        Debit            First National Bank                            15.00
Izard County Medical Center, LLC             FNB-5802              05/20/20        Wire             Correct Care Inc                           20,000.00
Izard County Medical Center, LLC             FNB-5802              05/20/20        Wire             Matrix Trust Company                          850.84
Izard County Medical Center, LLC             FNB-5802              05/21/20        Debit            First National Bank                             5.00
Izard County Medical Center, LLC             FNB-5802              05/21/20        Debit            IRS                                        21,129.92
Izard County Medical Center, LLC             FNB-5802              05/21/20        Wire             Dickenson, Allen                              300.00
Izard County Medical Center, LLC             FNB-5802              05/21/20        Debit            Pay Plus AP                                     0.62
Izard County Medical Center, LLC             FNB-5802              05/22/20        Debit            First National Bank                            10.00
Izard County Medical Center, LLC             FNB-5802              05/26/20        195201           American Welding Gas                          901.93
Izard County Medical Center, LLC             FNB-5802              05/26/20        Debit            First National Bank                             5.00
Izard County Medical Center, LLC             FNB-5802              05/26/20        Cashier's Check #195201
                                                                                                    American Welding Gas                          901.93
Izard County Medical Center, LLC             FNB-5802              05/27/20        Debit            First National Bank                            15.00
Izard County Medical Center, LLC             FNB-5802              05/27/20        Debit            First National Bank                            15.00
Izard County Medical Center, LLC             FNB-5802              05/27/20        Debit            First National Bank                            15.00
Izard County Medical Center, LLC             FNB-5802              05/27/20        Wire             AmerisourceBergen                           1,500.00
Izard County Medical Center, LLC             FNB-5802              05/27/20        Wire             Baxter Healthcare Corp                        375.31
Izard County Medical Center, LLC             FNB-5802              05/27/20        Wire             Staples                                       750.04
Izard County Medical Center, LLC             FNB-5802              05/28/20        Debit            First National Bank                            15.00
Izard County Medical Center, LLC             FNB-5802              05/28/20        Wire             Correct Care Inc                           20,000.00
Izard County Medical Center, LLC             FNB-5802              05/29/20        Debit            Pay Plus AP                                     0.37
Total - FNB-5802                                                                                                                              865,508.25

St. Alexius Hospital Corporation # 1(2)      BOA-5549              04/02/19        65411            Allard, Tracy                                1,651.00
St. Alexius Hospital Corporation # 1(2)      BOA-5549                                               Adjustment for pre-Petition payment         (1,651.00)
Total - BOA-5549                                                                                                                                      -

St. Alexius Hospital Corporation # 1         BOA-7479              05/04/20        Debit            Bankcard Mtot Discount                       1,902.49
St. Alexius Hospital Corporation # 1         BOA-7479              05/15/20        Debit            Bank of America                              1,002.13
Total - BOA-7479                                                                                                                                 2,904.62

St. Alexius Hospital Corporation # 1         BOA-7592              05/04/20        Debit            Bank of America                                19.95
Total - BOA-7592                                                                                                                                   19.95

St. Alexius Hospital Corporation # 1(3)      USB-0141              03/11/20        700021           Department of Veteran Affairs                4,779.00
St. Alexius Hospital Corporation # 1(3)      USB-0141              03/11/20        700022           Webster University Bookstore                  201.70
St. Alexius Hospital Corporation # 1(3)      USB-0141              03/11/20        700023           Nurse Kits Unlimited                           39.98
St. Alexius Hospital Corporation # 1(3)      USB-0141              03/11/20        700051           Webster University Bookstore                8,355.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700092           Name Redacted                                 455.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700096           Name Redacted                                   3.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700097           Name Redacted                                 526.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700099           Name Redacted                                 890.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700106           Name Redacted                               1,570.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700107           Name Redacted                                  17.11
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700108           Name Redacted                                 271.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700109           Name Redacted                                 817.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700110           Name Redacted                                 516.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700112           Name Redacted                                 417.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700116           Name Redacted                                 401.90
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700118           Name Redacted                                 317.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700121           Name Redacted                                 361.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700122           Name Redacted                               1,333.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700098           Department of Veteran Affairs               1,967.39
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700101           EBSCO                                           9.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700111           MO Dept of Higher Education                 1,836.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700113           Presort Inc                                   452.39
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700119           Unit 4 Education Solutions Inc              4,100.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700102           Webster University Bookstore                   39.95
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700103           Webster University Bookstore                  230.00
St. Alexius Hospital Corporation # 1         USB-0141              05/08/20        700104           Webster University Bookstore                  188.75
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700123           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700129           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700130           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700131           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700132           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/11/20        700135           Name Redacted                                  75.00
St. Alexius Hospital Corporation # 1         USB-0141              05/12/20        700136           Name Redacted                               3,055.00
St. Alexius Hospital Corporation # 1         USB-0141              05/12/20        700138           Name Redacted                                 472.00
St. Alexius Hospital Corporation # 1         USB-0141              05/13/20        700140           Nurse Kits Unlimited                           49.99
St. Alexius Hospital Corporation # 1         USB-0141              05/28/20        700093           Name Redacted                                   9.87
St. Alexius Hospital Corporation # 1         USB-0141              05/28/20        700120           Name Redacted                                 317.00
Total - USB-0141                                                                                                                               34,448.03

St. Alexius Hospital Corporation # 1         USB-6860              05/14/20        Debit            US Bank                                      7,104.87
Total - USB-6860                                                                                                                                 7,104.87

St. Alexius Hospital Corporation # 1(3)      USB-6886              04/01/20        Wire             Bayer Healthcare LLC                        (4,402.47)
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/01/20        Wire             Fisher Scientific                           (8,755.98)
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/07/20        Wire             AmerisourceBergen                          (14,248.96)
                                          Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39            Desc Main
                                                                        Document    Page 33 of 128

CASE NAME:                                   Americore Holdings, LLC, et al.                                                                        Disbursements

CASE NUMBER:                                 19-61608-grs (Jointly Administered)

                                                                        CASH DISBURSEMENTS DETAIL

                     Entity                       Bank ID                Date       Check Number                            Payee                   Amount
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/20/20        200875        Rau, David                                               31.25
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/20/20        200882        Telegration                                              36.43
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200913        SourceHOV                                               113.95
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200900        Berry, Michael                                          145.49
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200908        Pitney Bowes                                            174.46
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/27/20        200973        US Trustee                                              325.00
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/27/20        200974        US Trustee                                              325.00
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/27/20        200975        US Trustee                                              325.00
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/27/20        200976        US Trustee                                              325.00
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200915        Sprint                                                  387.24
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200909        Pitney Bowes                                            458.41
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200910        Platinum Code                                           548.43
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/20/20        200874        Professional Research                                 1,562.50
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200905        3M Health Information Systems                         2,051.37
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200972        Stericycle                                            4,182.58
St. Alexius Hospital Corporation # 1(3)      USB-6886              04/24/20        200914        Spire                                                39,385.86
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200977        WCP Laboratories Inc                                    415.99
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200980        Alban Scientific                                      8,910.37
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200981        Allied Benefits                                      19,127.22
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200982        AmerisourceBergen                                     5,652.04
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200983        Aya Healthcare Inc                                   14,324.88
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200984        Electromek Diagnostics Systems                        4,583.00
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200985        Faultless                                             8,975.38
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200986        GFI Digital                                           3,590.55
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200987        Gibbs Technology                                      5,715.95
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200988        Mckesson Corp                                         2,527.11
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200990        Specialists in Anesthesia PC                         20,000.00
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200991        Western Healthcare                                   46,000.00
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200992        Thyssenkrupp                                          2,957.99
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        200993        The Kings Midwest Division LLC                       46,542.47
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        Wire/Debit    Ortho-Clinical Diagnostics                            8,072.27
St. Alexius Hospital Corporation # 1         USB-6886              05/01/20        Wire/Debit    Sysco                                                 2,211.47
St. Alexius Hospital Corporation # 1         USB-6886              05/02/20        200978        Siemens Healthcare Diagnostics                        2,675.26
St. Alexius Hospital Corporation # 1         USB-6886              05/02/20        200979        Siemens Medical Solutions USA                         6,938.00
St. Alexius Hospital Corporation # 1         USB-6886              05/04/20        200995        Somatics                                              1,865.00
St. Alexius Hospital Corporation # 1         USB-6886              05/04/20        Wire/Debit    Beyond Risk                                          17,250.00
St. Alexius Hospital Corporation # 1         USB-6886              05/04/20        Wire/Debit    Izard County Medical (Beyond Risk reimbursement)     (1,725.00)
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        200996        General Candy                                           276.95
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        200997        Harolds Wholesale Flowers                               202.35
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        200998        Abbott Laboratories                                   2,416.68
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        200999        Airgas                                                7,260.48
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201000        Fisher Scientific                                     2,986.73
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201001        Matheson Tri-Gas                                      3,166.13
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201003        American Boiler & Mechanical                         10,748.54
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201004        Aramark                                               1,439.03
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201005        AT&T                                                  1,062.97
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201006        AT&T                                                    659.80
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201007        AT&T                                                 14,825.86
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201008        Boston Scientific                                     4,596.23
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201010        Cintas                                                5,373.34
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201011        Harris, Taft                                             75.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201012        Health Physics Associates                             3,075.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201013        McKinley, Marilyn                                       100.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201014        Nanova                                                1,647.05
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201015        Philadelphia Insurance                                2,115.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201016        Rich's Automotive & Truck Repair Inc                    377.68
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201017        Ryan, Donald                                            635.70
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201018        Sharn                                                   974.95
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201019        Siddiqui, Mijeeb                                        731.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201020        Spire                                                16,896.37
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201021        Syed, Junaid MD                                       1,250.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201024        XO Communications                                       986.70
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201025        ACC Business                                          1,979.00
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201026        Cardinal Health                                       3,418.12
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201027        Telecheck Services, Inc.                              1,288.14
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201028        Waste Management                                        209.92
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        201035        Abbott Laboratories                                     999.17
St. Alexius Hospital Corporation # 1         USB-6886              05/05/20        Wire/Debit    Alban Scientific                                      2,979.37
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        201036        LabCorp                                              15,000.00
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Ameren Missouri                                          69.35
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Ameren Missouri                                          84.60
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Ameren Missouri                                      10,668.65
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    American Red Cross                                      719.71
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Culligan MO                                              98.00
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Republic Services                                       629.58
St. Alexius Hospital Corporation # 1         USB-6886              05/06/20        Wire/Debit    Sysco                                                 4,236.78
St. Alexius Hospital Corporation # 1         USB-6886              05/07/20        Wire/Debit    LabCorp                                              15,000.00
St. Alexius Hospital Corporation # 1         USB-6886              05/08/20        201040        Advantage Office                                        409.95
St. Alexius Hospital Corporation # 1         USB-6886              05/08/20        201041        American Boiler & Mechanical                          7,260.00
St. Alexius Hospital Corporation # 1         USB-6886              05/08/20        201042        Bechhold, Christine                                      89.25
St. Alexius Hospital Corporation # 1         USB-6886              05/08/20        201043        DAHLEM                                                1,540.00
St. Alexius Hospital Corporation # 1         USB-6886              05/08/20        201044        Jefferson Tent & Awning Co                              382.10
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39             Desc Main
                                                                     Document    Page 34 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                                             Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                           Payee                         Amount
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        201045          Kenricks Meats                                          1,118.21
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        201046          Platinum Code                                             695.04
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        201047          Ryan, Donald                                              635.70
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        201048          Sprint                                                    386.17
                                                                05/08/20        201049          Waste Management                                        1,649.78
St. Alexius Hospital Corporation # 1      USB-6886
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        201050          Verizon                                                    989.31
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Alban Scientific                                        14,418.30
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Allied Benefits                                         45,080.05
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      AmerisourceBergen                                       11,841.31
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Aya Healthcare Inc                                      16,690.00
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Bank Direct Capital                                     48,091.20
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      GFI Digital                                              3,537.09
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Kings PC                                                34,675.84
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Mckesson Corp                                              899.71
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Specialists in Anesthesia PC                            10,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Staples                                                  1,454.16
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Sysco                                                    3,598.66
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Werfen USA                                               2,712.75
St. Alexius Hospital Corporation # 1      USB-6886              05/08/20        Wire/Debit      Western Healthcare                                      46,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/11/20        201063          Airgas                                                     777.20
St. Alexius Hospital Corporation # 1      USB-6886              05/11/20        Wire/Debit      Ellwood Medical Center Operations, LLC (Beyond Risk     (3,450.00)
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        201064          Ameren Missouri                                         10,025.26
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        201065          Ameren Missouri                                          5,334.33
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        Wire/Debit      Allied Benefits                                         67,134.18
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        Wire/Debit      Ortho-Clinical Diagnostics                               2,249.48
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        Wire/Debit      UNUM Life Insurance                                     35,513.28
St. Alexius Hospital Corporation # 1      USB-6886              05/12/20        Wire/Debit      VSP Insurance Co                                         3,112.97
St. Alexius Hospital Corporation # 1      USB-6886              05/13/20        201094          MSD                                                     12,202.57
St. Alexius Hospital Corporation # 1      USB-6886              05/13/20        Multiple        MSD                                                     12,957.42
St. Alexius Hospital Corporation # 1      USB-6886              05/14/20        Wire/Debit      Royal Papers Inc                                         1,352.56
St. Alexius Hospital Corporation # 1      USB-6886              05/14/20        Wire/Debit      Sysco                                                    3,155.30
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201134          Argon Medical                                            3,111.23
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201137          Cellularity                                              1,386.65
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201139          ECFMG                                                       55.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201141          Presto                                                     365.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201142          Professional Research                                    1,562.50
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201145          WCP Laboratories Inc                                     1,900.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201146          WCP Laboratories Inc                                       186.50
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201147          Wilkes, Delilah                                          2,895.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201237          Cellularity                                              1,636.43
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201240          Optum360                                                   943.20
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201241          Presto                                                     996.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        201329          Carefusion Solutions LLC                                 1,239.22
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Alban Scientific                                        14,023.23
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Allied Benefits                                         50,646.12
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      AmerisourceBergen                                        9,842.36
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Aya Healthcare Inc                                      16,863.25
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Brossett Corp                                            4,940.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Cardinal Health                                          4,431.90
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Fisher Scientific                                        3,902.74
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Mckesson Corp                                            3,176.37
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Mckesson Corp                                            5,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Credit     Mckesson Corp                                           (5,000.00)
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Merchant Settlement                                      3,732.80
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Ortho-Clinical Diagnostics                              15,768.06
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Specialists in Anesthesia PC                            10,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Talbot Group                                             7,722.00
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      The Kings Midwest Division LLC                          34,675.84
St. Alexius Hospital Corporation # 1      USB-6886              05/15/20        Wire/Debit      Western Healthcare                                      46,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/18/20        Wire/Debit      Ameren Missouri                                          5,334.32
St. Alexius Hospital Corporation # 1      USB-6886              05/18/20        Wire/Debit      Ameren Missouri                                         10,025.26
St. Alexius Hospital Corporation # 1      USB-6886              05/18/20        Wire/Debit      American Red Cross                                       1,150.00
St. Alexius Hospital Corporation # 1      USB-6886              05/19/20        201262          Sysco                                                    4,627.40
St. Alexius Hospital Corporation # 1      USB-6886              05/19/20        201266          Sysco                                                    4,360.52
St. Alexius Hospital Corporation # 1      USB-6886              05/19/20        201267          Sysco                                                      152.81
St. Alexius Hospital Corporation # 1      USB-6886              05/19/20        Wire/Debit      Sysco                                                    4,170.74
St. Alexius Hospital Corporation # 1      USB-6886              05/21/20        Wire/Debit      Mckesson Corp                                            5,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/21/20        Wire/Debit      Mckesson Corp                                            5,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/21/20        Wire/Credit     Mckesson Corp                                           (5,000.00)
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201135          Gallagher                                                  819.00
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201136          AT&T                                                    14,825.85
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201138          Chemtron                                                   542.39
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201140          Optum360                                                   348.79
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201143          Spire                                                   16,937.73
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201245          B&H Photo                                                   69.99
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201252          CPI                                                      5,450.65
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201255          FMLA                                                     1,623.16
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201256          Foundation Building Materials                            1,118.60
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201257          Gregory FX Daly                                          2,938.57
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201263          Mobile Instrument                                          767.88
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201272          Sprint                                                     474.33
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201273          Stericycle                                               3,791.60
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201277          Western Healthcare                                       2,461.36
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39              Desc Main
                                                                     Document    Page 35 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                             Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201278          Western Healthcare                           596.70
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        201281          Western Healthcare                         2,940.00
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Airgas                                       724.61
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Alban Scientific                          14,077.03
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Allied Benefits                           31,083.25
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      AmerisourceBergen                         11,456.70
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Aya Healthcare Inc                        14,361.50
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Electromek Diagnostics Systems             4,583.00
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Faultless                                  3,411.89
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Fisher Scientific                            492.92
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      GFI Digital                                1,023.34
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Gibbs Technology                             426.02
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Immucor Inc                                1,469.09
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Matheson Tri-Gas                           1,144.40
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Mckesson Corp                              1,681.78
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Specialists in Anesthesia PC              10,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Staples                                    1,467.78
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Sysco                                      4,832.39
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      The Kings Midwest Division LLC            34,675.84
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Thyssenkrupp                              28,573.40
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Werfen USA                                 1,908.43
St. Alexius Hospital Corporation # 1      USB-6886              05/22/20        Wire/Debit      Western Healthcare                        46,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        201133          Aramark                                    1,265.17
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                               24.47
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                               58.30
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                               73.38
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                               79.82
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              114.33
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              140.62
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              149.66
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              171.77
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              212.41
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                              227.27
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      LabCorp                                      230.01
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      LabCorp                                    7,673.84
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                            8,561.31
St. Alexius Hospital Corporation # 1      USB-6886              05/26/20        Wire/Debit      Ameren Missouri                           12,296.37
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        200903          Joint Commission                          18,730.00
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        201144          Syed, Junaid MD                            1,250.00
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        201270          Rich's Automotive & Truck Repair Inc       3,621.71
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        Wire/Debit      American Red Cross                         1,445.00
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        Wire/Debit      Iron Mountain                                772.61
St. Alexius Hospital Corporation # 1      USB-6886              05/27/20        Wire/Debit      Republic Services                            607.25
St. Alexius Hospital Corporation # 1      USB-6886              05/28/20        Wire/Debit      CDW                                       29,168.50
St. Alexius Hospital Corporation # 1      USB-6886              05/28/20        Wire/Debit      Merchant Settlement                        4,016.19
St. Alexius Hospital Corporation # 1      USB-6886              05/28/20        Wire/Debit      Sysco                                      4,397.67
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        102350          Stericycle                                 4,068.72
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201293          Midwest Scientific                         6,142.93
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201295          Travelers                                384,761.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201319          Abbott Laboratories                          328.48
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201320          Abbott Laboratories                        2,094.17
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201321          Ability Network, Inc                       4,959.28
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201322          Ace Lab Systems                              670.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201323          Agiliti Health                               342.98
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201324          American Boiler & Mechanical               4,725.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201325          Aramark                                      705.16
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201326          Bio-Medical Equipment                        790.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201327          Cardinal Health                            1,642.24
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201328          Cardinal Optifreight                         336.89
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201330          Catlett, William                           2,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201331          ConMed                                       569.35
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201332          Cook Medical                                 500.09
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201333          Cyracom                                        9.72
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201335          Fuelman                                       10.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201336          IBM                                        2,724.56
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201337          Immucor Inc                                   73.84
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201338          3M Health Information Systems              1,121.84
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201339          Maquet Medical                             2,834.42
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201340          Medical Protective                         4,234.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201341          Me-Pat                                       144.50
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201342          Medtronic                                 10,118.59
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201343          Pentax Medical                             1,000.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201344          Philips Healthcare                        10,630.42
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201345          Platinum Code                                298.81
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201346          Presto                                     1,086.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201348          Siemens Medical Solutions USA              3,469.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201349          Smith & Nephew                             5,788.59
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201351          Sysco                                      2,431.97
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201352          Telecheck Services, Inc.                     339.05
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201353          WCP Laboratories Inc                       1,900.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201354          WCP Laboratories Inc                         132.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        201355          Wilkes, Delilah                            2,625.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit      Alban Scientific                          10,282.24
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit      AmerisourceBergen                         10,364.71
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39             Desc Main
                                                                     Document    Page 36 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date      Check Number                              Payee        Amount
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Aya Healthcare Inc                         23,592.25
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Brossett Corp                               3,900.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Electromek Diagnostics Systems              9,166.00
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Faultless                                   3,060.23
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Fisher Scientific                           5,633.67
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     GFI Digital                                 3,537.09
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Mckesson Corp                               1,973.76
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Ortho-Clinical Diagnostics                  7,191.24
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Staples                                     1,443.97
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     The Kings Midwest Division LLC             34,675.84
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Thyssenkrupp                                9,913.40
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Werfen USA                                  2,395.14
St. Alexius Hospital Corporation # 1      USB-6886              05/29/20        Wire/Debit     Western Healthcare                         64,000.00
Total - USB-6886                                                                                                                       2,093,307.79

St. Alexius Hospital Corporation # 1      USB-6878              05/01/20        Debit          Missouri SUI                               6,619.02
St. Alexius Hospital Corporation # 1      USB-6878              05/04/20        Debit          Missouri Department of Revenue            21,726.50
St. Alexius Hospital Corporation # 1      USB-6878              05/05/20        100408         Payroll Check                                569.00
St. Alexius Hospital Corporation # 1      USB-6878              05/05/20        100402         Payroll Check                                 41.00
St. Alexius Hospital Corporation # 1      USB-6878              05/05/20        100404         Payroll Check                                291.63
St. Alexius Hospital Corporation # 1      USB-6878              05/05/20        100400         Payroll check                                625.41
St. Alexius Hospital Corporation # 1      USB-6878              05/07/20        Debit          IRS                                       95,059.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21950          Payroll Check 5/8                          1,753.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22044          Payroll Check 5/8                            511.96
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22057          Payroll Check 5/8                            618.54
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21950          Payroll Check                              1,543.01
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22214          Payroll Check 5/8                             45.69
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22281          Payroll Check 5/8                          1,614.96
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22124          Void                                            -
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21897          Payroll Check 5/8                            989.69
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21898          Payroll Check 5/8                             38.20
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21903          Payroll Check 5/8                            721.39
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21905          Payroll Check 5/8                            707.90
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21908          Payroll Check 5/8                          1,437.23
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21909          Payroll Check 5/8                          1,409.26
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21910          Payroll Check 5/8                            140.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21911          Payroll Check 5/8                            793.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21914          Payroll Check 5/8                            943.06
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21927          Payroll Check 5/8                          1,786.32
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21930          Payroll Check 5/8                            710.92
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21934          Payroll Check 5/8                          2,631.45
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21935          Payroll Check 5/8                            742.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21945          Payroll Check 5/8                            489.25
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21946          Payroll Check 5/8                            802.78
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21948          Payroll Check 5/8                            470.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21949          Payroll Check 5/8                          1,811.15
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21954          Payroll Check 5/8                          2,849.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21970          Payroll Check 5/8                          1,999.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21972          Payroll Check 5/8                            883.06
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21978          Payroll Check 5/8                          2,317.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21984          Payroll Check 5/8                            780.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21985          Payroll Check 5/8                            142.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21990          Payroll Check 5/8                            616.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21991          Payroll Check 5/8                            153.44
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21993          Payroll Check 5/8                          1,286.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21997          Payroll Check 5/8                          2,077.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22000          Payroll Check 5/8                          1,992.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22007          Payroll Check 5/8                            812.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22019          Payroll Check 5/8                            628.52
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22040          Payroll Check 5/8                          1,599.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22042          Payroll Check 5/8                          1,248.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22045          Payroll Check 5/8                          1,646.79
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22046          Payroll Check 5/8                          1,206.93
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22054          Payroll Check 5/8                            910.31
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22056          Payroll Check 5/8                            709.67
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22062          Payroll Check 5/8                          1,988.40
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22069          Payroll Check 5/8                            431.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22070          Payroll Check 5/8                            635.83
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22071          Payroll Check 5/8                          2,791.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22073          Payroll Check 5/8                            329.19
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22077          Payroll Check 5/8                            281.70
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22088          Payroll Check 5/8                            661.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22102          Payroll Check 5/8                          1,619.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22103          Payroll Check 5/8                            586.90
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22119          Payroll Check 5/8                          1,367.20
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22120          Payroll Check 5/8                          1,811.72
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22126          Payroll Check 5/8                          1,426.39
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22131          Payroll Check 5/8                          3,881.56
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22147          Payroll Check 5/8                             24.90
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22150          Payroll Check 5/8                            437.26
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22151          Payroll Check 5/8                            726.99
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22160          Payroll Check 5/8                            393.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22166          Payroll Check 5/8                          1,625.06
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22171          Payroll Check 5/8                            818.00
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39        Desc Main
                                                                     Document    Page 37 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                       Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22180           Payroll Check 5/8                     869.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22181           Payroll Check 5/8                     172.65
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22186           Payroll Check 5/8                   1,060.98
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22202           Payroll Check 5/8                     856.65
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22204           Payroll Check 5/8                   1,336.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22212           Payroll Check 5/8                     281.33
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22223           Payroll Check 5/8                   1,314.09
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22232           Payroll Check 5/8                     889.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22233           Payroll Check 5/8                     837.13
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22235           Payroll Check 5/8                     989.82
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22237           Payroll Check 5/8                   3,573.34
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22238           Payroll Check 5/8                     150.87
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22245           Payroll Check 5/8                   1,038.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22254           Payroll Check 5/8                   1,423.53
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22255           Payroll Check 5/8                     198.83
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22257           Payroll Check 5/8                   1,265.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22258           Payroll Check 5/8                      77.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22259           Payroll Check 5/8                   1,894.34
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22264           Payroll Check 5/8                     127.92
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22271           Payroll Check 5/8                   1,535.50
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22279           Payroll Check 5/8                   1,428.20
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21899           Payroll Check 5/8                   1,687.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21900           Payroll Check 5/8                   2,018.26
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21901           Payroll Check 5/8                   1,446.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21902           Payroll Check 5/8                   1,903.51
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21904           Payroll Check 5/8                     326.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21906           Payroll Check 5/8                   1,579.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21907           Payroll Check 5/8                   2,073.40
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21912           Payroll Check 5/8                     877.64
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21913           Payroll Check 5/8                     826.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21915           Payroll Check 5/8                     770.47
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21916           Payroll Check 5/8                     832.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21917           Payroll Check 5/8                   1,071.69
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21918           Payroll Check 5/8                      51.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21919           Payroll Check 5/8                   2,510.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21920           Payroll Check 5/8                      77.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21921           Payroll Check 5/8                     714.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21922           Payroll Check 5/8                   1,099.11
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21923           Payroll Check 5/8                      77.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21924           Payroll Check 5/8                   1,235.15
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21925           Payroll Check 5/8                     112.75
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21926           Payroll Check 5/8                     499.77
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21928           Payroll Check 5/8                     585.59
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21929           Payroll Check 5/8                      62.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21931           Payroll Check 5/8                     695.23
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21932           Payroll Check 5/8                   2,109.04
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21933           Payroll Check 5/8                     703.18
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21936           Payroll Check 5/8                   1,574.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21937           Payroll Check 5/8                     792.23
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21938           Payroll Check 5/8                   1,427.63
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21939           Payroll Check 5/8                     306.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21940           Payroll Check 5/8                     826.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21941           Payroll Check 5/8                     934.76
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21942           Payroll Check 5/8                     602.67
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21943           Payroll Check 5/8                   2,562.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21944           Payroll Check 5/8                     275.72
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21947           Payroll Check 5/8                     700.63
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21951           Payroll Check 5/8                   2,372.60
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21952           Payroll Check 5/8                   1,759.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21953           Payroll Check 5/8                   1,993.52
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21955           Payroll Check 5/8                     935.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21956           Payroll Check 5/8                      38.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21957           Payroll Check 5/8                     350.97
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21958           Payroll Check 5/8                   1,753.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21959           Payroll Check 5/8                   2,311.76
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21960           Payroll Check 5/8                   1,492.27
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21961           Payroll Check 5/8                     999.27
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21962           Payroll Check 5/8                   2,134.07
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21963           Payroll Check 5/8                     786.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21964           Payroll Check 5/8                      25.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21965           Payroll Check 5/8                     749.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21966           Payroll Check 5/8                   2,284.51
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21967           Payroll Check 5/8                     310.25
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21968           Payroll Check 5/8                      51.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21969           Payroll Check 5/8                     566.58
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21971           Payroll Check 5/8                   2,247.96
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21973           Payroll Check 5/8                     656.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21974           Payroll Check 5/8                     176.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21975           Payroll Check 5/8                     785.82
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21976           Payroll Check 5/8                     916.18
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21977           Payroll Check 5/8                   2,267.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21979           Payroll Check 5/8                     618.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21980           Payroll Check 5/8                   2,411.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21981           Payroll Check 5/8                   1,483.84
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39        Desc Main
                                                                     Document    Page 38 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                       Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21982           Payroll Check 5/8                     123.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21983           Payroll Check 5/8                     733.80
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21986           Payroll Check 5/8                     848.00
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21987           Payroll Check 5/8                   3,519.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21988           Payroll Check 5/8                     850.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21989           Payroll Check 5/8                     701.13
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21992           Payroll Check 5/8                   2,624.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21994           Payroll Check 5/8                     954.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21995           Payroll Check 5/8                   2,971.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21996           Payroll Check 5/8                      40.45
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21998           Payroll Check 5/8                   1,428.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        21999           Payroll Check 5/8                     808.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22001           Payroll Check 5/8                   2,410.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22002           Payroll Check 5/8                   2,576.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22003           Payroll Check 5/8                     152.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22004           Payroll Check 5/8                     877.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22005           Payroll Check 5/8                     589.01
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22006           Payroll Check 5/8                     842.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22008           Payroll Check 5/8                     838.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22009           Payroll Check 5/8                     776.83
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22010           Payroll Check 5/8                     913.55
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22011           Payroll Check 5/8                   1,241.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22012           Payroll Check 5/8                   1,835.72
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22013           Payroll Check 5/8                   1,821.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22014           Payroll Check 5/8                   2,405.81
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22015           Payroll Check 5/8                       4.37
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22016           Payroll Check 5/8                     621.31
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22017           Payroll Check 5/8                     828.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22018           Payroll Check 5/8                      25.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22020           Payroll Check 5/8                     102.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22021           Payroll Check 5/8                   1,410.20
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22022           Payroll Check 5/8                   1,377.76
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22023           Payroll Check 5/8                     150.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22024           Payroll Check 5/8                     211.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22025           Payroll Check 5/8                     175.39
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22026           Payroll Check 5/8                   1,932.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22027           Payroll Check 5/8                   1,749.93
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22028           Payroll Check 5/8                     570.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22029           Payroll Check 5/8                     779.78
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22030           Payroll Check 5/8                   1,092.18
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22031           Payroll Check 5/8                     864.17
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22032           Payroll Check 5/8                     771.15
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22033           Payroll Check 5/8                      70.37
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22034           Payroll Check 5/8                   1,518.72
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22035           Payroll Check 5/8                   1,977.03
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22036           Payroll Check 5/8                   1,844.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22037           Payroll Check 5/8                     352.97
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22038           Payroll Check 5/8                     127.56
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22039           Payroll Check 5/8                   1,617.43
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22041           Payroll Check 5/8                   1,488.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22043           Payroll Check 5/8                     343.23
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22047           Payroll Check 5/8                   2,104.65
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22048           Payroll Check 5/8                   1,736.83
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22049           Payroll Check 5/8                   1,235.81
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22050           Payroll Check 5/8                   1,460.32
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22051           Payroll Check 5/8                   1,454.99
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22052           Payroll Check 5/8                   1,736.81
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22053           Payroll Check 5/8                     373.67
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22055           Payroll Check 5/8                     913.47
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22058           Payroll Check 5/8                   1,854.80
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22059           Payroll Check 5/8                   1,673.14
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22060           Payroll Check 5/8                   1,090.63
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22061           Payroll Check 5/8                   1,287.75
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22063           Payroll Check 5/8                   1,060.47
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22064           Payroll Check 5/8                   1,227.17
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22065           Payroll Check 5/8                      69.81
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22066           Payroll Check 5/8                   1,876.05
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22067           Payroll Check 5/8                   1,061.70
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22068           Payroll Check 5/8                     367.65
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22072           Payroll Check 5/8                   3,018.01
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22074           Payroll Check 5/8                   1,048.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22075           Payroll Check 5/8                   3,115.49
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22076           Payroll Check 5/8                   3,036.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22078           Payroll Check 5/8                   2,984.19
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22079           Payroll Check 5/8                     712.35
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22080           Payroll Check 5/8                      78.79
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22081           Payroll Check 5/8                     659.14
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22082           Payroll Check 5/8                   2,107.92
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22083           Payroll Check 5/8                   1,901.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22084           Payroll Check 5/8                   1,396.17
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22085           Payroll Check 5/8                   1,785.59
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22086           Payroll Check 5/8                   1,158.03
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22087           Payroll Check 5/8                   1,804.13
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22089           Payroll Check 5/8                   2,775.51
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39        Desc Main
                                                                     Document    Page 39 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                       Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22091           Payroll Check 5/8                   1,573.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22092           Payroll Check 5/8                     639.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22093           Payroll Check 5/8                   1,389.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22094           Payroll Check 5/8                   1,802.80
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22095           Payroll Check 5/8                   1,024.42
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22096           Payroll Check 5/8                   1,911.92
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22097           Payroll Check 5/8                   1,706.01
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22098           Payroll Check 5/8                   2,150.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22099           Payroll Check 5/8                      51.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22100           Payroll Check 5/8                     672.25
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22101           Payroll Check 5/8                     216.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22104           Payroll Check 5/8                   2,021.42
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22105           Payroll Check 5/8                   2,307.37
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22106           Payroll Check 5/8                     173.56
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22107           Payroll Check 5/8                   2,135.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22108           Payroll Check 5/8                   1,790.32
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22109           Payroll Check 5/8                     204.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22110           Payroll Check 5/8                   2,185.75
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22111           Payroll Check 5/8                   1,076.87
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22112           Payroll Check 5/8                      74.26
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22113           Payroll Check 5/8                     839.05
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22114           Payroll Check 5/8                     196.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22115           Payroll Check 5/8                   1,579.28
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22116           Payroll Check 5/8                   1,769.18
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22117           Payroll Check 5/8                     140.56
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22118           Payroll Check 5/8                   1,454.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22121           Payroll Check 5/8                     724.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22122           Payroll Check 5/8                     795.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22123           Payroll Check 5/8                   2,086.32
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22125           Payroll Check 5/8                     387.49
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22127           Payroll Check 5/8                   1,972.85
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22128           Payroll Check 5/8                   1,942.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22129           Payroll Check 5/8                   1,667.66
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22130           Payroll Check 5/8                   2,325.25
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22132           Payroll Check 5/8                     546.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22133           Payroll Check 5/8                     282.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22134           Payroll Check 5/8                   1,481.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22135           Payroll Check 5/8                     326.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22136           Payroll Check 5/8                      20.58
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22137           Payroll Check 5/8                   1,945.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22138           Payroll Check 5/8                     687.17
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22139           Payroll Check 5/8                     865.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22140           Payroll Check 5/8                   2,246.44
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22141           Payroll Check 5/8                     701.57
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22142           Payroll Check 5/8                   1,185.27
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22143           Payroll Check 5/8                     844.14
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22144           Payroll Check 5/8                     744.41
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22145           Payroll Check 5/8                     539.87
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22146           Payroll Check 5/8                   1,110.34
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22148           Payroll Check 5/8                     769.28
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22149           Payroll Check 5/8                   1,000.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22152           Payroll Check 5/8                     654.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22153           Payroll Check 5/8                     867.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22154           Payroll Check 5/8                     709.49
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22155           Payroll Check 5/8                   1,725.49
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22156           Payroll Check 5/8                     338.63
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22157           Payroll Check 5/8                     997.78
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22158           Payroll Check 5/8                      43.84
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22159           Payroll Check 5/8                   1,298.69
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22161           Payroll Check 5/8                     515.66
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22162           Payroll Check 5/8                     166.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22163           Payroll Check 5/8                     296.80
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22164           Payroll Check 5/8                     873.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22165           Payroll Check 5/8                      26.23
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22167           Payroll Check 5/8                   1,685.53
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22168           Payroll Check 5/8                   2,080.16
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22169           Payroll Check 5/8                     286.28
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22170           Payroll Check 5/8                     953.88
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22172           Payroll Check 5/8                     759.91
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22173           Payroll Check 5/8                   1,054.90
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22174           Payroll Check 5/8                     125.70
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22175           Payroll Check 5/8                   1,112.58
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22176           Payroll Check 5/8                   1,099.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22177           Payroll Check 5/8                     809.30
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22178           Payroll Check 5/8                   1,027.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22179           Payroll Check 5/8                   1,066.41
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22182           Payroll Check 5/8                     998.17
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22183           Payroll Check 5/8                   1,947.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22184           Payroll Check 5/8                   1,055.94
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22185           Payroll Check 5/8                     822.56
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22187           Payroll Check 5/8                   1,069.00
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22188           Payroll Check 5/8                     616.91
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22189           Payroll Check 5/8                     400.40
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22190           Payroll Check 5/8                     558.28
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39        Desc Main
                                                                     Document    Page 40 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                       Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22191           Payroll Check 5/8                   1,562.33
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22192           Payroll Check 5/8                   1,285.14
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22193           Payroll Check 5/8                   1,219.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22194           Payroll Check 5/8                     504.76
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22195           Payroll Check 5/8                     892.20
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22196           Payroll Check 5/8                     514.98
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22197           Payroll Check 5/8                   1,414.32
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22198           Payroll Check 5/8                     840.25
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22199           Payroll Check 5/8                     790.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22200           Payroll Check 5/8                   2,546.12
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22201           Payroll Check 5/8                   1,092.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22203           Payroll Check 5/8                   1,069.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22205           Payroll Check 5/8                   1,795.24
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22206           Payroll Check 5/8                   1,491.64
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22207           Payroll Check 5/8                   1,258.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22208           Payroll Check 5/8                   1,592.83
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22209           Payroll Check 5/8                   3,402.27
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22210           Payroll Check 5/8                   1,682.98
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22211           Payroll Check 5/8                   1,647.99
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22213           Payroll Check 5/8                     693.36
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22215           Payroll Check 5/8                     740.69
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22216           Payroll Check 5/8                     699.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22217           Payroll Check 5/8                     546.64
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22218           Payroll Check 5/8                     817.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22219           Payroll Check 5/8                     718.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22220           Payroll Check 5/8                   1,371.96
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22221           Payroll Check 5/8                     203.71
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22222           Payroll Check 5/8                     991.64
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22224           Payroll Check 5/8                   3,074.86
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22225           Payroll Check 5/8                   3,860.18
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22226           Payroll Check 5/8                   2,692.33
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22227           Payroll Check 5/8                       8.53
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22228           Payroll Check 5/8                   1,628.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22229           Payroll Check 5/8                   1,878.58
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22230           Payroll Check 5/8                     740.60
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22231           Payroll Check 5/8                     970.61
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22234           Payroll Check 5/8                     804.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22236           Payroll Check 5/8                   1,471.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22239           Payroll Check 5/8                   1,587.73
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22240           Payroll Check 5/8                   1,416.54
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22241           Payroll Check 5/8                     959.39
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22242           Payroll Check 5/8                   2,272.45
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22243           Payroll Check 5/8                     686.21
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22244           Payroll Check 5/8                     610.10
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22246           Payroll Check 5/8                     905.89
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22247           Payroll Check 5/8                      25.74
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22248           Payroll Check 5/8                   1,839.29
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22249           Payroll Check 5/8                   2,780.54
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22250           Payroll Check 5/8                      51.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22251           Payroll Check 5/8                   2,938.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22252           Payroll Check 5/8                      77.22
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22253           Payroll Check 5/8                   2,060.28
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22256           Payroll Check 5/8                     477.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22260           Payroll Check 5/8                   1,694.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22261           Payroll Check 5/8                   2,110.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22262           Payroll Check 5/8                     910.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22263           Payroll Check 5/8                   1,203.60
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22265           Payroll Check 5/8                   1,866.33
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22266           Payroll Check 5/8                     681.03
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22267           Payroll Check 5/8                   3,020.38
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22268           Payroll Check 5/8                     321.75
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22269           Payroll Check 5/8                     608.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22270           Payroll Check 5/8                     962.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22272           Payroll Check 5/8                   1,914.95
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22273           Payroll Check 5/8                     707.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22274           Payroll Check 5/8                   1,066.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22275           Payroll Check 5/8                     457.68
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22276           Payroll Check 5/8                   1,971.82
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22277           Payroll Check 5/8                   1,468.02
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22278           Payroll Check 5/8                   1,756.48
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22280           Payroll Check 5/8                   1,346.82
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        100411          Payroll Check                       1,363.42
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22292           Payroll Check                         138.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        100405          Chaplain                              955.67
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        100407          Chaplain                              632.50
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22282           Payroll Check 5/8                     246.43
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22290           Payroll Check 5/8                     178.62
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22289           Payroll Check 5/8                     144.46
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22287           Payroll Check 5/8                     110.00
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22288           Payroll Check 5/8                      95.08
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22295           Payroll Check 5/8                     496.15
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22285           Payroll Check 5/8                     126.07
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22296           Payroll Check 5/8                      86.78
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22294           Payroll Check 5/8                      79.55
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39               Desc Main
                                                                     Document    Page 41 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                              Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        100412          Payroll Check                                 673.85
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        100413          Payroll Check                                 734.84
St. Alexius Hospital Corporation # 1      USB-6878              05/08/20        22090           Payroll Check 5/8                             255.42
St. Alexius Hospital Corporation # 1      USB-6878              05/11/20        Debit           John Hancock 401K                          23,763.02
St. Alexius Hospital Corporation # 1      USB-6878              05/14/20        Debit           Provident L&A                               8,790.08
St. Alexius Hospital Corporation # 1      USB-6878              05/14/20        Debit           Provident L&A                               8,790.08
St. Alexius Hospital Corporation # 1      USB-6878              05/15/20        Debit           IRS                                       118,161.31
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        Debit           Missouri Dept of Revenue                   20,095.50
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        22291           Payroll Check                                  95.20
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        22293           Payroll Check                                  86.47
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        22284           Payroll Check                                  84.69
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        22283           Payroll Check                                  33.64
St. Alexius Hospital Corporation # 1      USB-6878              05/18/20        100406          Chaplain                                       17.16
St. Alexius Hospital Corporation # 1      USB-6878              05/19/20        100419          Chaplain                                      578.74
St. Alexius Hospital Corporation # 1      USB-6878              05/19/20        100416          Chaplain                                      282.76
St. Alexius Hospital Corporation # 1      USB-6878              05/19/20        100417          Chaplain                                      787.88
St. Alexius Hospital Corporation # 1      USB-6878              05/19/20        100418          Chaplain                                      709.50
St. Alexius Hospital Corporation # 1      USB-6878              05/20/20        Debit           Paylocity                                  14,244.75
St. Alexius Hospital Corporation # 1      USB-6878              05/20/20        22286           Payroll Check                                  68.88
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22300           Payroll Check 5/22                          2,899.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22301           Payroll Check 5/22                              7.27
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22306           Payroll Check 5/22                          1,371.97
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22309           Payroll Check 5/22                          1,538.22
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22310           Payroll Check 5/22                            152.39
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22312           Payroll Check 5/22                            852.27
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22313           Payroll Check 5/22                            822.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22315           Payroll Check 5/22                            778.16
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22317           Payroll Check 5/22                            746.06
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22320           Payroll Check 5/22                            742.49
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22322           Payroll Check 5/22                            723.59
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22323           Payroll Check 5/22                            497.55
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22325           Payroll Check 5/22                            607.37
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22327           Payroll Check 5/22                            432.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22329           Payroll Check 5/22                            692.84
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22330           Payroll Check 5/22                          2,034.87
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22331           Payroll Check 5/22                            574.16
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22332           Payroll Check 5/22                            916.73
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22334           Payroll Check 5/22                            269.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22335           Payroll Check 5/22                            815.37
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22336           Payroll Check 5/22                          1,536.50
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22338           Payroll Check 5/22                          1,529.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22339           Payroll Check 5/22                            174.66
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22340           Payroll Check 5/22                            627.38
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22342           Payroll Check 5/22                          2,023.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22343           Payroll Check 5/22                          2,550.13
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22344           Payroll Check 5/22                            448.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22349           Payroll Check 5/22                          2,333.51
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22350           Payroll Check 5/22                          1,724.90
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22357           Payroll Check 5/22                          1,247.52
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22358           Payroll Check 5/22                            424.23
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22359           Payroll Check 5/22                          1,991.16
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22360           Payroll Check 5/22                            436.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22361           Payroll Check 5/22                            754.64
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22366           Payroll Check 5/22                          1,632.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22367           Payroll Check 5/22                            495.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22369           Payroll Check 5/22                          2,048.71
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22370           Payroll Check 5/22                          1,598.75
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22372           Payroll Check 5/22                            560.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22373           Payroll Check 5/22                            820.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22374           Payroll Check 5/22                            700.03
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22375           Payroll Check 5/22                          1,847.10
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22377           Payroll Check 5/22                            651.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22378           Payroll Check 5/22                          2,411.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22380           Payroll Check 5/22                            701.71
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22382           Payroll Check 5/22                            775.39
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22383           Payroll Check 5/22                          3,795.82
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22384           Payroll Check 5/22                            152.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22385           Payroll Check 5/22                            849.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22387           Payroll Check 5/22                            700.99
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22392           Payroll Check 5/22                            851.55
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22393           Payroll Check 5/22                          3,001.55
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22394           Payroll Check 5/22                            922.69
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22397           Payroll Check 5/22                          1,338.78
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22401           Payroll Check 5/22                          2,410.85
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22402           Payroll Check 5/22                          1,800.63
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22404           Payroll Check 5/22                            868.12
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22405           Payroll Check 5/22                            829.58
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22406           Payroll Check 5/22                            814.30
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22407           Payroll Check 5/22                            860.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22408           Payroll Check 5/22                            776.59
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22409           Payroll Check 5/22                            241.14
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22410           Payroll Check 5/22                          1,242.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22411           Payroll Check 5/22                          1,238.65
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22413           Payroll Check 5/22                          2,405.82
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39         Desc Main
                                                                     Document    Page 42 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                        Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22414           Payroll Check 5/22                     622.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22415           Payroll Check 5/22                     781.53
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22418           Payroll Check 5/22                   1,362.87
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22423           Payroll Check 5/22                   1,488.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22426           Payroll Check 5/22                     792.08
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22429           Payroll Check 5/22                     778.11
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22430           Payroll Check 5/22                   1,557.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22431           Payroll Check 5/22                   1,977.03
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22434           Payroll Check 5/22                   1,620.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22435           Payroll Check 5/22                   1,602.19
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22436           Payroll Check 5/22                   1,490.45
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22438           Payroll Check 5/22                      80.30
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22441           Payroll Check 5/22                   1,187.28
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22442           Payroll Check 5/22                   2,103.81
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22443           Payroll Check 5/22                   1,736.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22447           Payroll Check 5/22                   1,736.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22449           Payroll Check 5/22                     892.18
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22450           Payroll Check 5/22                     501.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22452           Payroll Check 5/22                     308.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22453           Payroll Check 5/22                   1,883.25
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22455           Payroll Check 5/22                   1,673.14
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22456           Payroll Check 5/22                   1,362.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22459           Payroll Check 5/22                   1,471.50
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22460           Payroll Check 5/22                   1,161.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22461           Payroll Check 5/22                   1,074.19
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22464           Payroll Check 5/22                   2,209.75
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22467           Payroll Check 5/22                     383.86
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22469           Payroll Check 5/22                   3,197.34
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22472           Payroll Check 5/22                   1,032.47
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22474           Payroll Check 5/22                   3,084.40
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22477           Payroll Check 5/22                   1,258.98
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22480           Payroll Check 5/22                   2,107.92
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22481           Payroll Check 5/22                   1,558.95
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22482           Payroll Check 5/22                   1,380.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22487           Payroll Check 5/22                   2,843.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22488           Payroll Check 5/22                   1,438.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22489           Payroll Check 5/22                     535.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22491           Payroll Check 5/22                   1,855.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22492           Payroll Check 5/22                      21.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22493           Payroll Check 5/22                   1,091.52
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22495           Payroll Check 5/22                   1,680.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22497           Payroll Check 5/22                   1,002.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22498           Payroll Check 5/22                     224.21
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22499           Payroll Check 5/22                   1,771.45
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22501           Payroll Check 5/22                   1,855.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22506           Payroll Check 5/22                   2,030.33
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22507           Payroll Check 5/22                   1,047.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22508           Payroll Check 5/22                      25.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22509           Payroll Check 5/22                   1,235.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22510           Payroll Check 5/22                     153.03
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22511           Payroll Check 5/22                   1,565.18
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22512           Payroll Check 5/22                   1,804.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22518           Payroll Check 5/22                     763.82
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22519           Payroll Check 5/22                   2,181.21
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22521           Payroll Check 5/22                   1,818.80
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22524           Payroll Check 5/22                   2,325.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22528           Payroll Check 5/22                   1,945.72
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22529           Payroll Check 5/22                     678.95
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22530           Payroll Check 5/22                     836.65
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22531           Payroll Check 5/22                   2,246.44
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22533           Payroll Check 5/22                   1,185.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22534           Payroll Check 5/22                     797.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22535           Payroll Check 5/22                     721.80
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22536           Payroll Check 5/22                     489.06
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22537           Payroll Check 5/22                   1,110.34
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22539           Payroll Check 5/22                     696.42
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22540           Payroll Check 5/22                   1,021.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22542           Payroll Check 5/22                     661.95
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22543           Payroll Check 5/22                     737.09
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22545           Payroll Check 5/22                     763.41
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22546           Payroll Check 5/22                     718.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22547           Payroll Check 5/22                   1,725.49
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22548           Payroll Check 5/22                     340.52
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22549           Payroll Check 5/22                     944.88
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22550           Payroll Check 5/22                     181.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22551           Payroll Check 5/22                   1,315.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22552           Payroll Check 5/22                     929.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22553           Payroll Check 5/22                     531.59
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22556           Payroll Check 5/22                     662.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22559           Payroll Check 5/22                   1,700.76
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22560           Payroll Check 5/22                   2,080.16
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22562           Payroll Check 5/22                     938.55
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22563           Payroll Check 5/22                     819.39
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22564           Payroll Check 5/22                     727.98
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39         Desc Main
                                                                     Document    Page 43 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                        Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22565           Payroll Check 5/22                   1,057.87
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22567           Payroll Check 5/22                   1,124.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22568           Payroll Check 5/22                   1,132.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22571           Payroll Check 5/22                   1,066.42
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22574           Payroll Check 5/22                     999.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22576           Payroll Check 5/22                   1,201.47
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22575           Payroll Check 5/22                   1,947.08
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22577           Payroll Check 5/22                     754.66
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22579           Payroll Check 5/22                   1,067.27
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22581           Payroll Check 5/22                     400.40
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22583           Payroll Check 5/22                   1,558.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22585           Payroll Check 5/22                   1,219.22
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22586           Payroll Check 5/22                     458.92
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22587           Payroll Check 5/22                     887.23
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22588           Payroll Check 5/22                     583.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22589           Payroll Check 5/22                     416.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22590           Payroll Check 5/22                   1,414.33
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22594           Payroll Check 5/22                     916.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22596           Payroll Check 5/22                   1,069.77
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22597           Payroll Check 5/22                   1,112.31
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22601           Payroll Check 5/22                   1,258.37
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22602           Payroll Check 5/22                     417.90
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22603           Payroll Check 5/22                   1,592.84
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22604           Payroll Check 5/22                     319.75
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22607           Payroll Check 5/22                   1,682.98
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22610           Payroll Check 5/22                   1,060.04
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22611           Payroll Check 5/22                     737.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22612           Payroll Check 5/22                     699.69
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22613           Payroll Check 5/22                     547.34
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22616           Payroll Check 5/22                     712.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22617           Payroll Check 5/22                   1,434.89
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22619           Payroll Check 5/22                     988.85
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22621           Payroll Check 5/22                   3,074.87
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22623           Payroll Check 5/22                   2,692.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22625           Payroll Check 5/22                   1,628.39
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22627           Payroll Check 5/22                     740.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22628           Payroll Check 5/22                     970.62
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22631           Payroll Check 5/22                     752.86
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22633           Payroll Check 5/22                   1,478.62
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22637           Payroll Check 5/22                   1,459.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22638           Payroll Check 5/22                     933.16
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22639           Payroll Check 5/22                   2,272.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22641           Payroll Check 5/22                     602.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22643           Payroll Check 5/22                     279.99
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22644           Payroll Check 5/22                     758.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22645           Payroll Check 5/22                      38.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22646           Payroll Check 5/22                   1,939.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22647           Payroll Check 5/22                   2,581.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22648           Payroll Check 5/22                   2,790.10
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22649           Payroll Check 5/22                   2,054.51
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22652           Payroll Check 5/22                     585.63
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22656           Payroll Check 5/22                   1,768.86
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22662           Payroll Check 5/22                     700.13
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22663           Payroll Check 5/22                   2,828.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22664           Payroll Check 5/22                   1,530.35
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22665           Payroll Check 5/22                     721.62
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22669           Payroll Check 5/22                     707.09
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22670           Payroll Check 5/22                   1,066.03
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22672           Payroll Check 5/22                   1,971.82
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22673           Payroll Check 5/22                   1,468.02
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22676           Payroll Check 5/22                   1,346.35
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22677           Payroll Check 5/22                   1,614.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22297           Payroll Check 5/22                     998.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22298           Payroll Check 5/22                      37.50
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22299           Payroll Check 5/22                     277.57
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22302           Payroll Check 5/22                   1,819.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22303           Payroll Check 5/22                   1,687.81
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22304           Payroll Check 5/22                     722.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22305           Payroll Check 5/22                     703.66
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22307           Payroll Check 5/22                   2,066.02
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22308           Payroll Check 5/22                   1,425.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22311           Payroll Check 5/22                     802.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22314           Payroll Check 5/22                   1,669.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22316           Payroll Check 5/22                     818.84
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22318           Payroll Check 5/22                   2,914.92
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22319           Payroll Check 5/22                     153.44
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22321           Payroll Check 5/22                     764.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22324           Payroll Check 5/22                   1,794.86
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22326           Payroll Check 5/22                     192.49
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22328           Payroll Check 5/22                     722.33
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22333           Payroll Check 5/22                   2,661.71
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22337           Payroll Check 5/22                     822.56
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22341           Payroll Check 5/22                     971.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22345           Payroll Check 5/22                     703.29
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39         Desc Main
                                                                     Document    Page 44 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                        Payee         Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22346           Payroll Check 5/22                     635.40
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22347           Payroll Check 5/22                   1,763.00
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22348           Payroll Check 5/22                   1,507.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22351           Payroll Check 5/22                   2,090.14
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22352           Payroll Check 5/22                   2,849.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22353           Payroll Check 5/22                     762.11
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22354           Payroll Check 5/22                   1,043.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22355           Payroll Check 5/22                   1,745.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22356           Payroll Check 5/22                   2,301.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22362           Payroll Check 5/22                     725.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22363           Payroll Check 5/22                   2,703.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22364           Payroll Check 5/22                      25.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22365           Payroll Check 5/22                     642.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22368           Payroll Check 5/22                   1,994.77
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22371           Payroll Check 5/22                     880.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22376           Payroll Check 5/22                   1,843.13
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22379           Payroll Check 5/22                   1,165.33
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22381           Payroll Check 5/22                     405.67
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22386           Payroll Check 5/22                     140.42
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22388           Payroll Check 5/22                   1,449.97
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22389           Payroll Check 5/22                     127.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22390           Payroll Check 5/22                   2,635.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22391           Payroll Check 5/22                      25.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22395           Payroll Check 5/22                     654.69
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22396           Payroll Check 5/22                   2,307.23
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22398           Payroll Check 5/22                     190.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22399           Payroll Check 5/22                     808.37
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22400           Payroll Check 5/22                   1,984.12
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22403           Payroll Check 5/22                     750.08
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22412           Payroll Check 5/22                   1,712.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22416           Payroll Check 5/22                     751.28
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22417           Payroll Check 5/22                   1,016.22
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22419           Payroll Check 5/22                       7.80
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22420           Payroll Check 5/22                   1,199.31
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22421           Payroll Check 5/22                      89.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22422           Payroll Check 5/22                      65.78
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22424           Payroll Check 5/22                     834.78
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22425           Payroll Check 5/22                     579.80
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22427           Payroll Check 5/22                   1,009.23
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22428           Payroll Check 5/22                     861.95
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22432           Payroll Check 5/22                   1,830.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22433           Payroll Check 5/22                     347.51
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22437           Payroll Check 5/22                   1,283.57
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22439           Payroll Check 5/22                     498.84
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22440           Payroll Check 5/22                   1,698.98
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22444           Payroll Check 5/22                   1,346.03
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22445           Payroll Check 5/22                   1,414.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22446           Payroll Check 5/22                     284.38
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22448           Payroll Check 5/22                     942.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22451           Payroll Check 5/22                     612.57
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22454           Payroll Check 5/22                     874.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22457           Payroll Check 5/22                     269.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22458           Payroll Check 5/22                     676.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22462           Payroll Check 5/22                      33.47
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22463           Payroll Check 5/22                     124.62
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22465           Payroll Check 5/22                     839.24
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22466           Payroll Check 5/22                     414.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22468           Payroll Check 5/22                     634.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22470           Payroll Check 5/22                   3,018.08
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22471           Payroll Check 5/22                     328.58
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22473           Payroll Check 5/22                   3,115.50
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22475           Payroll Check 5/22                     280.63
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22476           Payroll Check 5/22                   2,996.74
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22478           Payroll Check 5/22                      75.05
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22479           Payroll Check 5/22                     336.43
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22483           Payroll Check 5/22                      40.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22484           Payroll Check 5/22                   1,285.90
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22485           Payroll Check 5/22                   2,520.65
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22486           Payroll Check 5/22                     652.96
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22490           Payroll Check 5/22                   1,359.55
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22494           Payroll Check 5/22                   2,411.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22496           Payroll Check 5/22                   1,930.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22500           Payroll Check 5/22                     616.45
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22502           Payroll Check 5/22                   1,846.29
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22503           Payroll Check 5/22                      37.01
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22504           Payroll Check 5/22                   2,047.47
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22505           Payroll Check 5/22                     994.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22513           Payroll Check 5/22                   1,422.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22514           Payroll Check 5/22                   1,400.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22515           Payroll Check 5/22                   1,726.21
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22516           Payroll Check 5/22                     702.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22517           Payroll Check 5/22                      37.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22520           Payroll Check 5/22                   1,351.00
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22522           Payroll Check 5/22                   1,838.78
                                       Case 19-61608-grs      Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39          Desc Main
                                                                     Document    Page 45 of 128

CASE NAME:                                Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                    Bank ID                Date       Check Number                         Payee             Amount
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22523           Payroll Check 5/22                          1,698.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22525           Payroll Check 5/22                          3,881.60
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22526           Payroll Check 5/22                            719.19
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22527           Payroll Check 5/22                            564.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22532           Payroll Check 5/22                              7.45
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22538           Payroll Check 5/22                             52.70
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22541           Payroll Check 5/22                            429.42
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22544           Payroll Check 5/22                            172.34
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22554           Payroll Check 5/22                            240.93
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22555           Payroll Check 5/22                            319.02
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22557           Payroll Check 5/22                             45.07
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22558           Payroll Check 5/22                          1,619.52
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22561           Payroll Check 5/22                            139.31
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22566           Payroll Check 5/22                             54.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22569           Payroll Check 5/22                            753.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22570           Payroll Check 5/22                          1,009.36
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22572           Payroll Check 5/22                            873.17
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22573           Payroll Check 5/22                            383.84
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22578           Payroll Check 5/22                          1,063.76
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22580           Payroll Check 5/22                            616.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22582           Payroll Check 5/22                            558.28
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22584           Payroll Check 5/22                          1,289.32
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22591           Payroll Check 5/22                            974.94
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22592           Payroll Check 5/22                            769.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22593           Payroll Check 5/22                          2,546.12
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22595           Payroll Check 5/22                            856.65
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22598           Payroll Check 5/22                          1,795.25
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22599           Payroll Check 5/22                          1,491.64
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22600           Payroll Check 5/22                            319.75
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22605           Payroll Check 5/22                          3,402.27
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22606           Payroll Check 5/22                            110.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22608           Payroll Check 5/22                          1,647.99
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22609           Payroll Check 5/22                             64.44
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22614           Payroll Check 5/22                            569.83
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22615           Payroll Check 5/22                            533.58
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22618           Payroll Check 5/22                            210.11
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22620           Payroll Check 5/22                          1,371.15
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22622           Payroll Check 5/22                          3,860.18
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22624           Payroll Check 5/22                             84.63
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22626           Payroll Check 5/22                          1,878.63
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22629           Payroll Check 5/22                            863.22
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22630           Payroll Check 5/22                            837.14
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22632           Payroll Check 5/22                            589.57
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22634           Payroll Check 5/22                          3,176.40
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22635           Payroll Check 5/22                            121.41
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22636           Payroll Check 5/22                          1,773.46
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22640           Payroll Check 5/22                            764.18
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22642           Payroll Check 5/22                          1,039.23
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22650           Payroll Check 5/22                            993.94
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22651           Payroll Check 5/22                            100.65
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22653           Payroll Check 5/22                          1,199.21
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22654           Payroll Check 5/22                             38.61
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22655           Payroll Check 5/22                          2,279.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22657           Payroll Check 5/22                          2,110.38
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22658           Payroll Check 5/22                            679.79
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22659           Payroll Check 5/22                          1,050.91
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22660           Payroll Check 5/22                            185.85
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22661           Payroll Check 5/22                          1,866.33
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22666           Payroll Check 5/22                            962.68
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22667           Payroll Check 5/22                          1,535.50
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22668           Payroll Check 5/22                          1,914.94
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22671           Payroll Check 5/22                            499.26
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22674           Payroll Check 5/22                          1,756.48
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22675           Payroll Check 5/22                          1,428.20
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        86340           Payroll Check 5/22                          8,973.00
St. Alexius Hospital Corporation # 1      USB-6878              05/22/20        22686           Payroll Check 5/22                            138.46
St. Alexius Hospital Corporation # 1      USB-6878              05/26/20        100420          Payroll Check                                 437.77
St. Alexius Hospital Corporation # 1      USB-6878              05/26/20        100421          Aetna AP                                    1,764.44
St. Alexius Hospital Corporation # 1      USB-6878              05/26/20        100422          Unum Life Insurance                        32,929.96
St. Alexius Hospital Corporation # 1      USB-6878              05/26/20        100423          Unum / Provident                            8,790.08
St. Alexius Hospital Corporation # 1      USB-6878              05/26/20        100424          Wage Works                                  8,680.51
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22689           Payroll Check                                 496.15
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22684           Payroll Check                                 178.62
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22683           Payroll Check                                 144.46
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22681           Payroll Check                                 110.00
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22682           Payroll Check                                  95.08
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22680           Payroll Check                                  92.31
St. Alexius Hospital Corporation # 1      USB-6878              05/27/20        22690           Payroll Check                                  86.12
St. Alexius Hospital Corporation # 1      USB-6878              05/29/20        22678           Payroll Check                                 126.49
St. Alexius Hospital Corporation # 1      USB-6878              05/29/20        22688           Payroll Check                                  84.17
St. Alexius Hospital Corporation # 1      USB-6878              05/29/20        Debit           John Hancock 401K                          23,119.60
Total - USB-6878                                                                                                                        1,295,244.40

TOTAL DISBURSEMENTS:                                                                                                                $   4,636,885.58
                                          Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                                            Document    Page 46 of 128

CASE NAME:                                     Americore Holdings, LLC, et al.                                                                                             Disbursements

CASE NUMBER:                                   19-61608-grs (Jointly Administered)

                                                                           CASH DISBURSEMENTS DETAIL

                    Entity                            Bank ID               Date         Check Number                                Payee                                  Amount

Notes:
(1) Includes adjustment for payroll check included on the April Monthly Operating Report, but clearing during May 2020 for $.10 less than the face amount of check.
(2) The Chapter 11 Trustee has requested a reversal of this payment by the bank. The check was dated 04/02/19 and was cashed by the bank on 05/19/20.
(3) Includes $63,753.65 of disbursements inadvertently not included on previous monthly operating reports due to incomplete postings in the check registers discovered in the current
reporting period.
                       Case 19-61608-grs        Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                       Document    Page 47 of 128

CASE NAME:                               Americore Holdings, LLC, et al.                                                               Receipts

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                              CASH RECEIPTS DETAIL

                 Entity                      Bank ID              Date                              Received From                   Amount
Ellwood Medical Center Operations, LLC   USB-4983           05/04/20           MR Tran Fee                                      $       247.66
Ellwood Medical Center Operations, LLC   USB-4983           05/04/20           Rebates or refunds                                        46.90
Ellwood Medical Center Operations, LLC   USB-4983           05/04/20           Patient Payments                                       1,774.87
Ellwood Medical Center Operations, LLC   USB-4983           05/06/20           Patient Payments                                         408.05
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Workers Comp                                             261.27
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Rebates or refunds                                        58.65
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Patient Payments                                       1,689.84
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Credit Mgmt                                              150.07
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           MR Tran Fee                                              106.85
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Rebates or refunds                                     1,450.00
Ellwood Medical Center Operations, LLC   USB-4983           05/13/20           Patient Payments                                         630.25
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           Aetna                                                     13.38
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           Gateway                                                   41.18
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           Highmark                                                  12.87
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           MR Tran Fee                                               56.22
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           Rebates or refunds                                       310.76
Ellwood Medical Center Operations, LLC   USB-4983           05/18/20           Patient Payments                                       1,035.25
Ellwood Medical Center Operations, LLC   USB-4983           05/26/20           MR Tran Fee                                              104.32
Ellwood Medical Center Operations, LLC   USB-4983           05/26/20           Patient Payments                                       1,795.35
Ellwood Medical Center Operations, LLC   USB-4983           05/29/20           MR Tran Fee                                              236.30
Ellwood Medical Center Operations, LLC   USB-4983           05/29/20           Patient Payments                                         200.31
Total - USB-4983                                                                                                                     10,630.35

Ellwood Medical Center Operations, LLC   USB-5014           05/01/20           United Healthcare                                        434.10
Ellwood Medical Center Operations, LLC   USB-5014           05/05/20           UPMC Health Plan                                         519.59
Ellwood Medical Center Operations, LLC   USB-5014           05/27/20           Highmark Inc.                                              4.29
Ellwood Medical Center Operations, LLC   USB-5014           05/28/20           UPMC Health Plan                                           7.22
Total - USB-5014                                                                                                                        965.20

Izard County Medical Center, LLC         FNB-5801           05/01/20           Novitas Solutions                                        104.29
Izard County Medical Center, LLC         FNB-5801           05/01/20           Novitas Solutions                                        719.05
Izard County Medical Center, LLC         FNB-5801           05/04/20           Novitas Solutions                                        139.52
Izard County Medical Center, LLC         FNB-5801           05/05/20           Humana Ins Co                                             61.43
Izard County Medical Center, LLC         FNB-5801           05/05/20           Novitas Solutions                                         74.58
Izard County Medical Center, LLC         FNB-5801           05/05/20           Novitas Solutions                                        726.64
Izard County Medical Center, LLC         FNB-5801           05/05/20           Humana Ins Co                                            899.53
Izard County Medical Center, LLC         FNB-5801           05/05/20           Humana Ins Co                                          2,349.55
Izard County Medical Center, LLC         FNB-5801           05/05/20           Novitas Solutions                                     14,587.57
Izard County Medical Center, LLC         FNB-5801           05/05/20           Novitas Solutions                                     20,195.84
Izard County Medical Center, LLC         FNB-5801           05/06/20           Novitas Solutions                                        104.29
Izard County Medical Center, LLC         FNB-5801           05/06/20           Novitas Solutions                                     46,374.01
Izard County Medical Center, LLC         FNB-5801           05/07/20           Humana Ins Co                                             39.17
Izard County Medical Center, LLC         FNB-5801           05/07/20           Novitas Solutions                                        975.98
Izard County Medical Center, LLC         FNB-5801           05/07/20           Novitas Solutions                                      3,984.99
Izard County Medical Center, LLC         FNB-5801           05/08/20           Novitas Solutions                                        104.29
Izard County Medical Center, LLC         FNB-5801           05/08/20           Novitas Solutions                                      2,998.59
Izard County Medical Center, LLC         FNB-5801           05/11/20           B of A - CBIC Claims                                     120.17
Izard County Medical Center, LLC         FNB-5801           05/11/20           Humana AHP                                               120.17
Izard County Medical Center, LLC         FNB-5801           05/11/20           Novitas Solutions                                        235.69
Izard County Medical Center, LLC         FNB-5801           05/11/20           Novitas Solutions                                      2,660.97
Izard County Medical Center, LLC         FNB-5801           05/12/20           Humana Ins Co                                            130.17
Izard County Medical Center, LLC         FNB-5801           05/12/20           Novitas Solutions                                     15,116.51
Izard County Medical Center, LLC         FNB-5801           05/13/20           Novitas Solutions                                      2,015.83
Izard County Medical Center, LLC         FNB-5801           05/13/20           Novitas Solutions                                     10,090.48
Izard County Medical Center, LLC         FNB-5801           05/14/20           Novitas Solutions                                      3,392.76
Izard County Medical Center, LLC         FNB-5801           05/15/20           Humana AHP                                                61.43
Izard County Medical Center, LLC         FNB-5801           05/15/20           Novitas Solutions                                        235.46
Izard County Medical Center, LLC         FNB-5801           05/15/20           Humana Ins Co                                          1,824.63
Izard County Medical Center, LLC         FNB-5801           05/15/20           Novitas Solutions                                      7,106.71
Izard County Medical Center, LLC         FNB-5801           05/18/20           Novitas Solutions                                      9,806.87
Izard County Medical Center, LLC         FNB-5801           05/19/20           Humana AHP                                                61.43
Izard County Medical Center, LLC         FNB-5801           05/19/20           Novitas Solutions                                        109.00
Izard County Medical Center, LLC         FNB-5801           05/20/20           Novitas Solutions                                      1,228.54
Izard County Medical Center, LLC         FNB-5801           05/20/20           Novitas Solutions                                      4,091.94
Izard County Medical Center, LLC         FNB-5801           05/20/20           Novitas Solutions                                      4,327.68
Izard County Medical Center, LLC         FNB-5801           05/21/20           Novitas Solutions                                        104.29
Izard County Medical Center, LLC         FNB-5801           05/21/20           Novitas Solutions                                     24,343.79
Izard County Medical Center, LLC         FNB-5801           05/22/20           Novitas Solutions                                      5,957.35
Izard County Medical Center, LLC         FNB-5801           05/26/20           Novitas Solutions                                      1,399.82
Izard County Medical Center, LLC         FNB-5801           05/26/20           Novitas Solutions                                     35,308.00
Izard County Medical Center, LLC         FNB-5801           05/26/20           Novitas Solutions                                     78,649.00
Izard County Medical Center, LLC         FNB-5801           05/26/20           Novitas Solutions                                    256,601.82
                       Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                  Desc Main
                                                  Document    Page 48 of 128

CASE NAME:                          Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                         CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                            Received From               Amount
Izard County Medical Center, LLC    FNB-5801           05/27/20           B of A - CBIC Claims                                 76.68
Izard County Medical Center, LLC    FNB-5801           05/27/20           Humana Ins Co                                       130.17
Izard County Medical Center, LLC    FNB-5801           05/27/20           Humana AHP                                          233.26
Izard County Medical Center, LLC    FNB-5801           05/27/20           Novitas Solutions                                   330.99
Izard County Medical Center, LLC    FNB-5801           05/27/20           B of A - CBIC Claims                              1,312.99
Izard County Medical Center, LLC    FNB-5801           05/28/20           Novitas Solutions                                    28.24
Izard County Medical Center, LLC    FNB-5801           05/28/20           Humana AHP                                          787.00
Izard County Medical Center, LLC    FNB-5801           05/28/20           Novitas Solutions                                20,490.25
Izard County Medical Center, LLC    FNB-5801           05/29/20           Novitas Solutions                                    66.41
Total - FNB-5801                                                                                                          582,995.82

Izard County Medical Center, LLC    FNB-5802           05/01/20           DXC Technology                                     5,336.23
Izard County Medical Center, LLC    FNB-5802           05/01/20           MarketPlace                                        2,287.93
Izard County Medical Center, LLC    FNB-5802           05/01/20           Deposit                                              398.80
Izard County Medical Center, LLC    FNB-5802           05/01/20           DXC Technology                                       291.86
Izard County Medical Center, LLC    FNB-5802           05/01/20           Bankcard Deposit                                      50.00
Izard County Medical Center, LLC    FNB-5802           05/04/20           Bankcard Deposit                                       3.00
Izard County Medical Center, LLC    FNB-5802           05/04/20           Deposit                                            5,657.94
Izard County Medical Center, LLC    FNB-5802           05/04/20           ABCBS Amisys                                       5,594.13
Izard County Medical Center, LLC    FNB-5802           05/04/20           ABCBS Medipak                                      3,252.54
Izard County Medical Center, LLC    FNB-5802           05/04/20           HLTH Adv AR                                        1,634.74
Izard County Medical Center, LLC    FNB-5802           05/04/20           Bankcard Deposit                                   1,298.00
Izard County Medical Center, LLC    FNB-5802           05/04/20           HNB Echo                                             626.48
Izard County Medical Center, LLC    FNB-5802           05/04/20           DXC Technology                                       234.82
Izard County Medical Center, LLC    FNB-5802           05/04/20           HLTH Adv AR                                           91.82
Izard County Medical Center, LLC    FNB-5802           05/04/20           Harmony Health                                        86.31
Izard County Medical Center, LLC    FNB-5802           05/04/20           HNB Echo                                              81.98
Izard County Medical Center, LLC    FNB-5802           05/04/20           AECBS Amisys                                          80.98
Izard County Medical Center, LLC    FNB-5802           05/04/20           ABCBS Medipak                                         80.40
Izard County Medical Center, LLC    FNB-5802           05/04/20           Bankcard Deposit                                      38.50
Izard County Medical Center, LLC    FNB-5802           05/05/20           ABCBS Reg                                              8.27
Izard County Medical Center, LLC    FNB-5802           05/05/20           Deposit                                            3,831.70
Izard County Medical Center, LLC    FNB-5802           05/05/20           Deposit                                            3,097.95
Izard County Medical Center, LLC    FNB-5802           05/05/20           United Healthcare                                    104.30
Izard County Medical Center, LLC    FNB-5802           05/05/20           Bankcard Deposit                                      50.00
Izard County Medical Center, LLC    FNB-5802           05/05/20           Bankcard Deposit                                      19.00
Izard County Medical Center, LLC    FNB-5802           05/06/20           Bankcard Deposit                                      13.50
Izard County Medical Center, LLC    FNB-5802           05/06/20           US Stimulus                                    2,413,854.28
Izard County Medical Center, LLC    FNB-5802           05/06/20           Deposit                                            7,701.50
Izard County Medical Center, LLC    FNB-5802           05/06/20           ABCBS Blue CARD                                      734.10
Izard County Medical Center, LLC    FNB-5802           05/06/20           United Healthcare                                    139.00
Izard County Medical Center, LLC    FNB-5802           05/06/20           ABCBS Blue CARD                                       51.99
Izard County Medical Center, LLC    FNB-5802           05/06/20           36 Treas 310                                          27.98
Izard County Medical Center, LLC    FNB-5802           05/07/20           Bankcard Deposit                                      15.50
Izard County Medical Center, LLC    FNB-5802           05/07/20           United Healthcare                                    828.31
Izard County Medical Center, LLC    FNB-5802           05/07/20           MCRAR Claims                                         129.96
Izard County Medical Center, LLC    FNB-5802           05/07/20           United Healthcare                                    109.16
Izard County Medical Center, LLC    FNB-5802           05/07/20           Bankcard Deposit                                      82.40
Izard County Medical Center, LLC    FNB-5802           05/08/20           Bankcard Deposit                                      13.00
Izard County Medical Center, LLC    FNB-5802           05/08/20           MarketPlace                                        5,842.98
Izard County Medical Center, LLC    FNB-5802           05/08/20           ABCBS Medipak                                      4,135.54
Izard County Medical Center, LLC    FNB-5802           05/08/20           DXC Technology                                     1,530.35
Izard County Medical Center, LLC    FNB-5802           05/08/20           MarketPlace                                          873.67
Izard County Medical Center, LLC    FNB-5802           05/08/20           ABCBS Medipak                                        236.36
Izard County Medical Center, LLC    FNB-5802           05/08/20           Bankcard Deposit                                     150.00
Izard County Medical Center, LLC    FNB-5802           05/08/20           DXC Technology                                       118.66
Izard County Medical Center, LLC    FNB-5802           05/08/20           Harmony Health                                        86.31
Izard County Medical Center, LLC    FNB-5802           05/08/20           Deposit                                               65.00
Izard County Medical Center, LLC    FNB-5802           05/08/20           Deposit                                               43.51
Izard County Medical Center, LLC    FNB-5802           05/08/20           ABCBS Fee                                             30.94
Izard County Medical Center, LLC    FNB-5802           05/11/20           Bankcard Deposit                                      17.50
Izard County Medical Center, LLC    FNB-5802           05/11/20           ABCBS Amisys                                       2,787.01
Izard County Medical Center, LLC    FNB-5802           05/11/20           HNB Echo                                           2,677.01
Izard County Medical Center, LLC    FNB-5802           05/11/20           HNB Echo                                           1,033.05
Izard County Medical Center, LLC    FNB-5802           05/11/20           DXC Technology                                       501.80
Izard County Medical Center, LLC    FNB-5802           05/11/20           Bankcard Deposit                                     408.00
Izard County Medical Center, LLC    FNB-5802           05/11/20           ABCBS Amisys                                         338.79
Izard County Medical Center, LLC    FNB-5802           05/11/20           Harmony Health                                       213.78
Izard County Medical Center, LLC    FNB-5802           05/12/20           Bankcard Deposit                                      18.50
Izard County Medical Center, LLC    FNB-5802           05/12/20           Deposit                                           11,075.26
Izard County Medical Center, LLC    FNB-5802           05/12/20           Deposit                                            3,934.83
Izard County Medical Center, LLC    FNB-5802           05/12/20           Harmony Health                                       674.69
                       Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                   Desc Main
                                                  Document    Page 49 of 128

CASE NAME:                          Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                         CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                             Received From               Amount
Izard County Medical Center, LLC    FNB-5802           05/12/20           ARKANSAS Total                                       51.92
Izard County Medical Center, LLC    FNB-5802           05/12/20           Bankcard Deposit                                     47.75
Izard County Medical Center, LLC    FNB-5802           05/12/20           ABCBS Reg                                            44.06
Izard County Medical Center, LLC    FNB-5802           05/12/20           Bankcard Deposit                                     17.00
Izard County Medical Center, LLC    FNB-5802           05/13/20           Bankcard Deposit                                     11.00
Izard County Medical Center, LLC    FNB-5802           05/13/20           Harmony Health                                    7,962.53
Izard County Medical Center, LLC    FNB-5802           05/13/20           MarketPlace                                       1,155.00
Izard County Medical Center, LLC    FNB-5802           05/13/20           Deposit                                             803.75
Izard County Medical Center, LLC    FNB-5802           05/13/20           ABCBS Blue CARD                                     376.63
Izard County Medical Center, LLC    FNB-5802           05/13/20           Merchant Services                                   309.64
Izard County Medical Center, LLC    FNB-5802           05/13/20           ABCBS Medipak                                       139.46
Izard County Medical Center, LLC    FNB-5802           05/13/20           ABCBS Blue CARD                                     120.17
Izard County Medical Center, LLC    FNB-5802           05/13/20           ADCBS PEP                                            72.86
Izard County Medical Center, LLC    FNB-5802           05/13/20           ABCBS Blue CARD                                      54.93
Izard County Medical Center, LLC    FNB-5802           05/13/20           Harmony Health                                       41.77
Izard County Medical Center, LLC    FNB-5802           05/13/20           Pay Plus AR                                          39.54
Izard County Medical Center, LLC    FNB-5802           05/14/20           Bankcard Deposit                                     20.00
Izard County Medical Center, LLC    FNB-5802           05/14/20           MCRAR Claims                                        609.23
Izard County Medical Center, LLC    FNB-5802           05/14/20           Deposit                                             419.15
Izard County Medical Center, LLC    FNB-5802           05/14/20           Harmony Health                                      122.90
Izard County Medical Center, LLC    FNB-5802           05/14/20           United Healthcare                                   103.42
Izard County Medical Center, LLC    FNB-5802           05/14/20           Bankcard Deposit                                     89.40
Izard County Medical Center, LLC    FNB-5802           05/15/20           Bankcard Deposit                                      9.00
Izard County Medical Center, LLC    FNB-5802           05/15/20           MarketPlace                                       3,508.00
Izard County Medical Center, LLC    FNB-5802           05/15/20           DXC Technology                                    3,046.10
Izard County Medical Center, LLC    FNB-5802           05/15/20           ABCBS Medipak                                       594.41
Izard County Medical Center, LLC    FNB-5802           05/15/20           Deposit                                             434.69
Izard County Medical Center, LLC    FNB-5802           05/15/20           ABCBS Medipak                                       338.59
Izard County Medical Center, LLC    FNB-5802           05/15/20           DXC Technology                                      338.06
Izard County Medical Center, LLC    FNB-5802           05/15/20           Walmart                                              93.74
Izard County Medical Center, LLC    FNB-5802           05/18/20           Bankcard Deposit                                     29.00
Izard County Medical Center, LLC    FNB-5802           05/18/20           Deposit                                           1,367.91
Izard County Medical Center, LLC    FNB-5802           05/18/20           ABCBS Amisys                                      1,357.17
Izard County Medical Center, LLC    FNB-5802           05/18/20           ABCBS Amisys                                        682.61
Izard County Medical Center, LLC    FNB-5802           05/18/20           United Healthcare                                   149.68
Izard County Medical Center, LLC    FNB-5802           05/18/20           DXC Technology                                      123.90
Izard County Medical Center, LLC    FNB-5802           05/19/20           Bankcard Deposit                                     20.00
Izard County Medical Center, LLC    FNB-5802           05/19/20           ABCBS Medadv                                      1,538.60
Izard County Medical Center, LLC    FNB-5802           05/19/20           ABCBS Reg                                           854.36
Izard County Medical Center, LLC    FNB-5802           05/19/20           ABCBS Reg                                           607.76
Izard County Medical Center, LLC    FNB-5802           05/19/20           Bankcard Deposit                                    140.66
Izard County Medical Center, LLC    FNB-5802           05/19/20           Bankcard Deposit                                     60.00
Izard County Medical Center, LLC    FNB-5802           05/19/20           Bankcard Deposit                                     20.25
Izard County Medical Center, LLC    FNB-5802           05/19/20           Bankcard Deposit                                     12.50
Izard County Medical Center, LLC    FNB-5802           05/20/20           Bankcard Deposit                                      9.00
Izard County Medical Center, LLC    FNB-5802           05/20/20           US Stimulus                                      49,461.42
Izard County Medical Center, LLC    FNB-5802           05/20/20           HLTH Adv AR                                       9,189.82
Izard County Medical Center, LLC    FNB-5802           05/20/20           United Healthcare                                 4,386.00
Izard County Medical Center, LLC    FNB-5802           05/20/20           ABCBS Blue CARD                                   2,141.03
Izard County Medical Center, LLC    FNB-5802           05/20/20           Deposit                                             350.41
Izard County Medical Center, LLC    FNB-5802           05/20/20           ABCBS Medipak                                       330.88
Izard County Medical Center, LLC    FNB-5802           05/20/20           ABCBS Blue CARD                                     254.53
Izard County Medical Center, LLC    FNB-5802           05/20/20           Deposit                                             231.09
Izard County Medical Center, LLC    FNB-5802           05/20/20           MarketPlace                                         149.80
Izard County Medical Center, LLC    FNB-5802           05/20/20           ABCBS Fep                                           121.10
Izard County Medical Center, LLC    FNB-5802           05/20/20           Harmony Health                                      105.08
Izard County Medical Center, LLC    FNB-5802           05/20/20           HLTH Adv AR                                          79.36
Izard County Medical Center, LLC    FNB-5802           05/20/20           Pay Plus AR                                          32.80
Izard County Medical Center, LLC    FNB-5802           05/21/20           Bankcard Deposit                                     12.00
Izard County Medical Center, LLC    FNB-5802           05/21/20           Harmony Health                                    6,912.62
Izard County Medical Center, LLC    FNB-5802           05/21/20           United Healthcare                                 1,245.21
Izard County Medical Center, LLC    FNB-5802           05/21/20           Bankcard Deposit                                    329.79
Izard County Medical Center, LLC    FNB-5802           05/21/20           Deposit                                             125.00
Izard County Medical Center, LLC    FNB-5802           05/21/20           HLTH Adv ST                                          54.91
Izard County Medical Center, LLC    FNB-5802           05/21/20           Merchant Services                                    42.73
Izard County Medical Center, LLC    FNB-5802           05/22/20           Bankcard Deposit                                      9.50
Izard County Medical Center, LLC    FNB-5802           05/22/20           Deposit                                           9,142.24
Izard County Medical Center, LLC    FNB-5802           05/22/20           DXC Technology                                    3,100.75
Izard County Medical Center, LLC    FNB-5802           05/22/20           HLTH Adv AR                                       1,295.28
Izard County Medical Center, LLC    FNB-5802           05/22/20           DXC Technology                                    1,201.87
Izard County Medical Center, LLC    FNB-5802           05/22/20           ABCBS Medipak                                       419.19
Izard County Medical Center, LLC    FNB-5802           05/22/20           Bankcard Deposit                                    265.69
                         Case 19-61608-grs    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                 Desc Main
                                                     Document    Page 50 of 128

CASE NAME:                             Americore Holdings, LLC, et al.                                                         Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                            CASH RECEIPTS DETAIL

                 Entity                    Bank ID              Date                           Received From                Amount
Izard County Medical Center, LLC       FNB-5802           05/22/20           ABCBS Medipak                                       207.30
Izard County Medical Center, LLC       FNB-5802           05/22/20           ABCBS Medipak                                       151.50
Izard County Medical Center, LLC       FNB-5802           05/22/20           Deposit                                             150.00
Izard County Medical Center, LLC       FNB-5802           05/22/20           HLTH Adv AR                                         146.44
Izard County Medical Center, LLC       FNB-5802           05/26/20           Bankcard Deposit                                     17.75
Izard County Medical Center, LLC       FNB-5802           05/26/20           Deposit                                           8,377.33
Izard County Medical Center, LLC       FNB-5802           05/26/20           HLTH Adv AR                                       1,423.58
Izard County Medical Center, LLC       FNB-5802           05/26/20           ABCBS Amisys                                      1,138.58
Izard County Medical Center, LLC       FNB-5802           05/26/20           Bankcard Deposit                                    747.14
Izard County Medical Center, LLC       FNB-5802           05/26/20           ABCBS Amisys                                        609.66
Izard County Medical Center, LLC       FNB-5802           05/26/20           HLTH Adv AR                                         591.67
Izard County Medical Center, LLC       FNB-5802           05/26/20           BLUE Advantage                                      121.47
Izard County Medical Center, LLC       FNB-5802           05/26/20           ABCBS Reg                                            95.92
Izard County Medical Center, LLC       FNB-5802           05/26/20           DXC Technology                                       57.00
Izard County Medical Center, LLC       FNB-5802           05/26/20           Bankcard Deposit                                     50.00
Izard County Medical Center, LLC       FNB-5802           05/26/20           United Healthcare                                    47.60
Izard County Medical Center, LLC       FNB-5802           05/26/20           BLUE Advantage                                       44.06
Izard County Medical Center, LLC       FNB-5802           05/26/20           MarketPlace                                          11.59
Izard County Medical Center, LLC       FNB-5802           05/26/20           Bankcard Deposit                                      9.00
Izard County Medical Center, LLC       FNB-5802           05/26/20           Bankcard Deposit                                      8.00
Izard County Medical Center, LLC       FNB-5802           05/27/20           Bankcard Deposit                                      6.00
Izard County Medical Center, LLC       FNB-5802           05/28/20           Harmony Health                                    1,612.52
Izard County Medical Center, LLC       FNB-5802           05/28/20           MarketPlace                                       2,349.23
Izard County Medical Center, LLC       FNB-5802           05/28/20           United Healthcare                                 1,272.39
Izard County Medical Center, LLC       FNB-5802           05/28/20           AARP Supplemental                                   979.32
Izard County Medical Center, LLC       FNB-5802           05/28/20           MCRAR Claims                                        774.72
Izard County Medical Center, LLC       FNB-5802           05/28/20           ABCBS Blue CARD                                     680.31
Izard County Medical Center, LLC       FNB-5802           05/28/20           AARP Supplemental                                   153.61
Izard County Medical Center, LLC       FNB-5802           05/28/20           ABCBS Blue CARD                                     145.47
Izard County Medical Center, LLC       FNB-5802           05/28/20           MarketPlace                                          93.18
Izard County Medical Center, LLC       FNB-5802           05/28/20           Harmony Health                                       60.00
Izard County Medical Center, LLC       FNB-5802           05/28/20           United Healthcare                                    57.82
Izard County Medical Center, LLC       FNB-5802           05/28/20           AARP Supplemental                                    46.00
Izard County Medical Center, LLC       FNB-5802           05/28/20           Pay Plus AR                                          19.40
Izard County Medical Center, LLC       FNB-5802           05/29/20           Bankcard Deposit                                     10.00
Izard County Medical Center, LLC       FNB-5802           05/29/20           DXC Technology                                    3,944.54
Izard County Medical Center, LLC       FNB-5802           05/29/20           DXC Technology                                      444.10
Izard County Medical Center, LLC       FNB-5802           05/29/20           Bankcard Deposit                                    125.64
Izard County Medical Center, LLC       FNB-5802           05/29/20           Bankcard Deposit                                     34.00
Izard County Medical Center, LLC       FNB-5802           05/29/20           MarketPlace                                          51.68
Total - FNB-5802                                                                                                           2,640,535.62

St. Alexius Hospital Corporation # 1   BOA-5549           05/18/20           36 Treas 310                                     1,975.75
St. Alexius Hospital Corporation # 1   BOA-5549           05/29/20           VAED Treas 310                                     810.00
Total - BOA-5549                                                                                                              2,785.75

St. Alexius Hospital Corporation # 1   BOA-7479           05/01/20           Bankcard MTOT       Deposit                      1,475.21
St. Alexius Hospital Corporation # 1   BOA-7479           05/04/20           Bankcard MTOT       Deposit                      3,024.00
St. Alexius Hospital Corporation # 1   BOA-7479           05/05/20           Bankcard MTOT       Deposit                        184.98
St. Alexius Hospital Corporation # 1   BOA-7479           05/07/20           Bankcard MTOT       Deposit                      1,635.00
St. Alexius Hospital Corporation # 1   BOA-7479           05/08/20           Bankcard MTOT       Deposit                      1,567.00
St. Alexius Hospital Corporation # 1   BOA-7479           05/11/20           Bankcard MTOT       Deposit                      7,612.32
St. Alexius Hospital Corporation # 1   BOA-7479           05/11/20           Bankcard MTOT       Deposit                        121.11
St. Alexius Hospital Corporation # 1   BOA-7479           05/12/20           Bankcard MTOT       Deposit                        488.00
St. Alexius Hospital Corporation # 1   BOA-7479           05/14/20           Bankcard MTOT       Deposit                        198.71
St. Alexius Hospital Corporation # 1   BOA-7479           05/18/20           Bankcard MTOT       Deposit                      1,566.00
St. Alexius Hospital Corporation # 1   BOA-7479           05/28/20           Bankcard MTOT       Deposit                      2,555.51
St. Alexius Hospital Corporation # 1   BOA-7479           05/29/20           Bankcard MTOT       Deposit                      4,026.78
Total - BOA-7479                                                                                                             24,454.62

St. Alexius Hospital Corporation # 1   BOA-7592           05/05/20           State of Missouri                                   82.18
St. Alexius Hospital Corporation # 1   BOA-7592           05/05/20           State of Missouri                                   53.18
St. Alexius Hospital Corporation # 1   BOA-7592           05/05/20           State of Missouri                                   48.54
St. Alexius Hospital Corporation # 1   BOA-7592           05/06/20           State of Missouri                                   41.58
St. Alexius Hospital Corporation # 1   BOA-7592           05/13/20           State of Missouri                                   68.84
St. Alexius Hospital Corporation # 1   BOA-7592           05/13/20           State of Missouri                                   57.24
St. Alexius Hospital Corporation # 1   BOA-7592           05/14/20           State of Missouri                                   40.42
St. Alexius Hospital Corporation # 1   BOA-7592           05/15/20           State of Missouri                                   35.20
St. Alexius Hospital Corporation # 1   BOA-7592           05/26/20           State of Missouri                                   30.56
St. Alexius Hospital Corporation # 1   BOA-7592           05/27/20           State of Missouri                                  129.38
St. Alexius Hospital Corporation # 1   BOA-7592           05/28/20           State of Missouri                                  104.04
St. Alexius Hospital Corporation # 1   BOA-7592           05/28/20           State of Missouri                                   38.68
                         Case 19-61608-grs    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                     Document    Page 51 of 128

CASE NAME:                             Americore Holdings, LLC, et al.                                                            Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                            CASH RECEIPTS DETAIL

                  Entity                  Bank ID               Date                              Received From               Amount
St. Alexius Hospital Corporation # 1   BOA-7592           05/28/20           State of Missouri                                    31.14
Total - BOA-7592                                                                                                                 760.98

St. Alexius Hospital Corporation # 1   CNB-6621           05/07/20           MO Social Services                                      81.11
St. Alexius Hospital Corporation # 1   CNB-6621           05/19/20           MO Social Services                                   2,480.15
St. Alexius Hospital Corporation # 1   CNB-6621           05/20/20           Lockbox Deposit                                          2.42
Total - CNB-6621                                                                                                                  2,563.68

St. Alexius Hospital Corporation # 1   CNB-6650           05/05/20           Lockbox Deposit                                       100.00
St. Alexius Hospital Corporation # 1   CNB-6650           05/06/20           Cigna Edge                                            400.08
St. Alexius Hospital Corporation # 1   CNB-6650           05/08/20           Cigna Edge                                            299.63
St. Alexius Hospital Corporation # 1   CNB-6650           05/11/20           Lockbox Deposit                                       363.82
St. Alexius Hospital Corporation # 1   CNB-6650           05/15/20           Unitedhealthcare                                      866.04
St. Alexius Hospital Corporation # 1   CNB-6650           05/18/20           Lockbox Deposit                                       454.77
St. Alexius Hospital Corporation # 1   CNB-6650           05/18/20           Cigna Edge                                            525.67
St. Alexius Hospital Corporation # 1   CNB-6650           05/22/20           Cigna Edge                                          1,521.46
St. Alexius Hospital Corporation # 1   CNB-6650           05/26/20           Lockbox Deposit                                       363.82
St. Alexius Hospital Corporation # 1   CNB-6650           05/27/20           Cigna Edge                                          4,952.07
St. Alexius Hospital Corporation # 1   CNB-6650           05/29/20           Lockbox Deposit                                     1,364.65
St. Alexius Hospital Corporation # 1   CNB-6650           05/29/20           36 Treas 310                                           35.19
St. Alexius Hospital Corporation # 1   CNB-6650           05/29/20           Cigna Edge                                            345.97
Total - CNB-6650                                                                                                                11,593.17

St. Alexius Hospital Corporation # 1   USB-0141           05/07/20           Deposit                                                  6.00
St. Alexius Hospital Corporation # 1   USB-0141           05/14/20           Deposit                                                915.00
St. Alexius Hospital Corporation # 1   USB-0141           05/28/20           Deposit                                              8,017.75
Total - USB-0141                                                                                                                  8,938.75

St. Alexius Hospital Corporation # 1   USB-0910           05/29/20           US Bank                                                  2.71
Total - USB-0910                                                                                                                      2.71

St. Alexius Hospital Corporation # 1   USB-6845           05/01/20           Wisconsin Physic                                     3,035.24
St. Alexius Hospital Corporation # 1   USB-6845           05/04/20           Wisconsin Physic                                    49,547.90
St. Alexius Hospital Corporation # 1   USB-6845           05/04/20           Wisconsin Physic                                    35,380.57
St. Alexius Hospital Corporation # 1   USB-6845           05/04/20           WPS                                                  3,833.25
St. Alexius Hospital Corporation # 1   USB-6845           05/05/20           Wisconsin Physic                                   150,560.37
St. Alexius Hospital Corporation # 1   USB-6845           05/05/20           Wisconsin Physic                                  (150,560.37)
St. Alexius Hospital Corporation # 1   USB-6845           05/06/20           WPS                                                  7,332.52
St. Alexius Hospital Corporation # 1   USB-6845           05/06/20           Wisconsin Physic                                     1,523.72
St. Alexius Hospital Corporation # 1   USB-6845           05/07/20           MO Social Services                                 658,424.31
St. Alexius Hospital Corporation # 1   USB-6845           05/07/20           Wisconsin Physic                                       916.10
St. Alexius Hospital Corporation # 1   USB-6845           05/08/20           WPS                                                  4,635.11
St. Alexius Hospital Corporation # 1   USB-6845           05/11/20           Wisconsin Physic                                    14,345.91
St. Alexius Hospital Corporation # 1   USB-6845           05/11/20           Wisconsin Physic                                       377.97
St. Alexius Hospital Corporation # 1   USB-6845           05/12/20           Wisconsin Physic                                    30,905.19
St. Alexius Hospital Corporation # 1   USB-6845           05/13/20           Wisconsin Physic                                    15,801.16
St. Alexius Hospital Corporation # 1   USB-6845           05/14/20           Wisconsin Physic                                    90,043.52
St. Alexius Hospital Corporation # 1   USB-6845           05/14/20           Wisconsin Physic                                    28,300.00
St. Alexius Hospital Corporation # 1   USB-6845           05/14/20           WPS                                                    191.04
St. Alexius Hospital Corporation # 1   USB-6845           05/15/20           Wisconsin Physic                                    18,776.54
St. Alexius Hospital Corporation # 1   USB-6845           05/15/20           WPS                                                     95.93
St. Alexius Hospital Corporation # 1   USB-6845           05/18/20           Wisconsin Physic                                    55,415.50
St. Alexius Hospital Corporation # 1   USB-6845           05/18/20           Wisconsin Physic                                    34,730.32
St. Alexius Hospital Corporation # 1   USB-6845           05/18/20           State of Illinois                                      349.29
St. Alexius Hospital Corporation # 1   USB-6845           05/19/20           MO Social Services                                 660,182.27
St. Alexius Hospital Corporation # 1   USB-6845           05/19/20           Wisconsin Physic                                    32,454.34
St. Alexius Hospital Corporation # 1   USB-6845           05/19/20           Wisconsin Physic                                    16,925.90
St. Alexius Hospital Corporation # 1   USB-6845           05/20/20           Wisconsin Physic                                     7,928.87
St. Alexius Hospital Corporation # 1   USB-6845           05/21/20           Wisconsin Physic                                    25,688.78
St. Alexius Hospital Corporation # 1   USB-6845           05/21/20           Wisconsin Physic                                       965.91
St. Alexius Hospital Corporation # 1   USB-6845           05/21/20           State of Illinois                                      847.72
St. Alexius Hospital Corporation # 1   USB-6845           05/22/20           Wisconsin Physic                                     2,330.21
St. Alexius Hospital Corporation # 1   USB-6845           05/22/20           Wisconsin Physic                                       389.77
St. Alexius Hospital Corporation # 1   USB-6845           05/26/20           Wisconsin Physic                                    13,260.39
St. Alexius Hospital Corporation # 1   USB-6845           05/26/20           Wisconsin Physic                                       624.04
St. Alexius Hospital Corporation # 1   USB-6845           05/27/20           Wisconsin Physic                                   121,128.37
St. Alexius Hospital Corporation # 1   USB-6845           05/27/20           Wisconsin Physic                                       708.14
St. Alexius Hospital Corporation # 1   USB-6845           05/28/20           Wisconsin Physic                                     8,859.24
St. Alexius Hospital Corporation # 1   USB-6845           05/29/20           Wisconsin Physic                                    99,082.00
St. Alexius Hospital Corporation # 1   USB-6845           05/29/20           Wisconsin Physic                                    28,880.00
Total - USB-6845                                                                                                              2,074,217.04
                         Case 19-61608-grs    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                   Desc Main
                                                     Document    Page 52 of 128

CASE NAME:                             Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                            CASH RECEIPTS DETAIL

                  Entity                   Bank ID              Date                             Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           Mo Claims                                           974.56
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           Anthem Blue                                         535.00
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           Anthem Blue                                         458.30
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           Cigna                                               406.46
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           UHC of the Midwest                                  312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           United Healthcare                                   312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           UHC of the Midwest                                  232.61
St. Alexius Hospital Corporation # 1   USB-6852           05/01/20           Aetna AR                                              6.24
St. Alexius Hospital Corporation # 1   USB-6852           05/04/20           Lockbox Deposit                                   2,027.50
St. Alexius Hospital Corporation # 1   USB-6852           05/04/20           Aetna AR                                            946.00
St. Alexius Hospital Corporation # 1   USB-6852           05/04/20           United Healthcare                                    60.00
St. Alexius Hospital Corporation # 1   USB-6852           05/04/20           Cigna                                                38.80
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           UHC of the Midwest                                  595.61
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           Wellcare Health                                     310.27
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           UHC of the Midwest                                  249.12
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           Anthem Blue                                         226.80
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           PMAB Trust                                          158.10
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           United Healthcare                                   102.03
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           PMAB Trust                                           17.00
St. Alexius Hospital Corporation # 1   USB-6852           05/05/20           Aetna AR                                              5.53
St. Alexius Hospital Corporation # 1   USB-6852           05/06/20           United Healthcare                                   430.00
St. Alexius Hospital Corporation # 1   USB-6852           05/06/20           United Healthcare                                   344.90
St. Alexius Hospital Corporation # 1   USB-6852           05/06/20           United Healthcare                                   202.90
St. Alexius Hospital Corporation # 1   USB-6852           05/06/20           United Healthcare                                    91.63
St. Alexius Hospital Corporation # 1   USB-6852           05/06/20           Lockbox Deposit                                      22.16
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           United Healthcare                                14,116.00
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           United Healthcare                                   884.28
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           Wellcare Health                                     469.12
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           Aetna AR                                            121.11
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           Molina Healthcare of Illinois                       106.58
St. Alexius Hospital Corporation # 1   USB-6852           05/07/20           Il Claims Wf                                        103.87
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           UHC of the Midwest                                2,500.00
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           MO Claims                                           379.72
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           UHC of the Midwest                                  273.59
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           UHC of the Midwest                                  200.02
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           CIGNA                                               114.54
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           UHC of the Midwest                                   64.61
St. Alexius Hospital Corporation # 1   USB-6852           05/08/20           Aetna AR                                              5.53
St. Alexius Hospital Corporation # 1   USB-6852           05/11/20           UHC of the Midwest                                2,812.00
St. Alexius Hospital Corporation # 1   USB-6852           05/11/20           Lockbox Deposit                                   2,045.08
St. Alexius Hospital Corporation # 1   USB-6852           05/11/20           Wellcare Health                                     529.03
St. Alexius Hospital Corporation # 1   USB-6852           05/11/20           United Healthcare                                   291.14
St. Alexius Hospital Corporation # 1   USB-6852           05/11/20           UHC of the Midwest                                  172.44
St. Alexius Hospital Corporation # 1   USB-6852           05/12/20           Anthem Blue                                         243.10
St. Alexius Hospital Corporation # 1   USB-6852           05/12/20           Lockbox Deposit                                     210.90
St. Alexius Hospital Corporation # 1   USB-6852           05/12/20           Aetna AR                                            174.75
St. Alexius Hospital Corporation # 1   USB-6852           05/12/20           United Healthcare                                    76.00
St. Alexius Hospital Corporation # 1   USB-6852           05/12/20           Wisconsin Physic                                     35.19
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           United Healthcare                                   504.00
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           Wellcare Health                                     412.89
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           United Healthcare                                   114.54
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           United Healthcare                                    98.10
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           Anthem Blue                                          35.19
St. Alexius Hospital Corporation # 1   USB-6852           05/13/20           Aetna AR                                              5.53
St. Alexius Hospital Corporation # 1   USB-6852           05/14/20           United Healthcare                                 4,636.00
St. Alexius Hospital Corporation # 1   USB-6852           05/14/20           Il Claims Wf                                        587.22
St. Alexius Hospital Corporation # 1   USB-6852           05/14/20           Lockbox Deposit                                     456.33
St. Alexius Hospital Corporation # 1   USB-6852           05/14/20           Wellcare Health                                     408.32
St. Alexius Hospital Corporation # 1   USB-6852           05/14/20           Aetna AR                                            297.50
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           MO Claims                                           588.44
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           UHC of the Midwest                                  312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           United Healthcare                                   290.20
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           United Healthcare                                   194.20
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           Cigna                                               158.56
St. Alexius Hospital Corporation # 1   USB-6852           05/15/20           Wellcare Health                                     107.74
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           Momod                                             3,585.94
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           UHC of the Midwest                                  550.59
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           Wellcare Health                                     541.66
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           Lockbox Deposit                                     424.42
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           United Healthcare                                   242.13
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           UHC of the Midwest                                   39.07
St. Alexius Hospital Corporation # 1   USB-6852           05/18/20           Anthem Blue                                          24.22
                         Case 19-61608-grs    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                   Desc Main
                                                     Document    Page 53 of 128

CASE NAME:                             Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                            CASH RECEIPTS DETAIL

                  Entity                   Bank ID              Date                             Received From                  Amount
St. Alexius Hospital Corporation # 1   USB-6852           05/19/20           US PPP Funds                                      5,105,970.00
St. Alexius Hospital Corporation # 1   USB-6852           05/19/20           Wellcare Health                                         611.41
St. Alexius Hospital Corporation # 1   USB-6852           05/19/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/19/20           UHC of the Midwest                                      144.30
St. Alexius Hospital Corporation # 1   USB-6852           05/19/20           Aetna AR                                                  5.53
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           Aetna AR                                             15,444.00
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           United Healthcare                                     1,606.40
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           United Healthcare                                     1,196.80
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           Aetna AR                                                898.00
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           UHC of the Midwest                                      483.09
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           Wellcare Health                                         367.11
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           United Healthcare                                       312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/20/20           UHC of the Midwest                                      312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/21/20           Il Claims Wf                                            126.93
St. Alexius Hospital Corporation # 1   USB-6852           05/21/20           Molina Healthcare of Illinois                           106.58
St. Alexius Hospital Corporation # 1   USB-6852           05/21/20           United Healthcare                                        68.17
St. Alexius Hospital Corporation # 1   USB-6852           05/22/20           Mo Claims                                               849.94
St. Alexius Hospital Corporation # 1   USB-6852           05/22/20           United Healthcare                                       240.25
St. Alexius Hospital Corporation # 1   USB-6852           05/26/20           Marketplace                                           9,259.65
St. Alexius Hospital Corporation # 1   USB-6852           05/26/20           Lockbox Deposit                                       2,470.60
St. Alexius Hospital Corporation # 1   USB-6852           05/26/20           UHC of the Midwest                                      118.69
St. Alexius Hospital Corporation # 1   USB-6852           05/26/20           Aetna AR                                                  5.53
St. Alexius Hospital Corporation # 1   USB-6852           05/27/20           United Healthcare                                     1,970.00
St. Alexius Hospital Corporation # 1   USB-6852           05/27/20           Wellcare Health                                         773.02
St. Alexius Hospital Corporation # 1   USB-6852           05/27/20           Harmony Health                                          362.11
St. Alexius Hospital Corporation # 1   USB-6852           05/27/20           Wellcare Health                                         111.22
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           United Healthcare                                    16,562.00
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           United Healthcare                                     1,732.92
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           Aetna AR                                              1,403.00
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           UHC of the Midwest                                      524.48
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           UHC of the Midwest                                      490.36
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           United Healthcare                                       380.00
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           UHC of the Midwest                                      203.32
St. Alexius Hospital Corporation # 1   USB-6852           05/28/20           Molina Healthcare of Illinois                           158.30
St. Alexius Hospital Corporation # 1   USB-6852           05/29/20           MO Claims                                             1,291.53
St. Alexius Hospital Corporation # 1   USB-6852           05/29/20           United Healthcare                                       312.00
St. Alexius Hospital Corporation # 1   USB-6852           05/29/20           Lockbox Deposit                                         268.00
St. Alexius Hospital Corporation # 1   USB-6852           05/29/20           Wellcare Health                                         207.60
Total - USB-6852                                                                                                               5,217,267.75

St. Alexius Hospital Corporation # 1   USB-6886           05/07/20           Check Deposit                                        13,594.75
St. Alexius Hospital Corporation # 1   USB-6886           05/14/20           Check Deposit                                        24,692.45
St. Alexius Hospital Corporation # 1   USB-6886           05/28/20           Check Deposit                                        14,812.46
Total - USB-6886                                                                                                                  53,099.66

TOTAL RECEIPTS :                                                                                                             $ 10,630,811.10
                     Case 19-61608-grs       Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39      Desc Main
                                                    Document    Page 54 of 128
CASE NAME: Americore Holdings, LLC, et al.                                                                               Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                     CASH TRANSFERS DETAIL

                      Entity                          Bank ID           Date             Check Number               Amount
Ellwood Medical Center Operations, LLC           USB-4983         05/01/20      Trf from 5014 to 4983          $       15,750.00
Ellwood Medical Center Operations, LLC           USB-4983         05/13/20      Trf from 5014 to 4983                 259,617.54
Ellwood Medical Center Operations, LLC           USB-4983         05/13/20      Trf from 4983 to 5014                (259,617.54)
Ellwood Medical Center Operations, LLC           USB-4991         05/06/20      Trf from 5014 to 4991                   8,100.00
Ellwood Medical Center Operations, LLC           USB-5014         05/01/20      Trf from 5014 to 4991                 (15,750.00)
Ellwood Medical Center Operations, LLC           USB-5014         05/06/20      Trf from 5014 to 4991                  (8,100.00)
Ellwood Medical Center Operations, LLC           USB-5014         05/13/20      Trf from 4983 to 5014                 259,617.54
Ellwood Medical Center Operations, LLC           USB-5014         05/13/20      Trf from 5014 to 4983                (259,617.54)
Total - Ellwood Medical Center Operations, LLC                                                                               -

Izard County Medical Center, LLC                 FNB-5801         05/04/20      Trf from 5802 to 5801                 23,019.00
Izard County Medical Center, LLC                 FNB-5802         05/05/20      Trf from 5802 to 5801                (23,019.00)
Total - Izard County Medical Center, LLC                                                                                    -

St. Alexius Hospital Corporation # 1             USB-6845         05/01/20      Trf from 6845 to 6886                (300,000.00)
St. Alexius Hospital Corporation # 1             USB-6886         05/01/20      Trf from 6845 to 6886                 300,000.00
St. Alexius Hospital Corporation # 1             CNB-6650         05/06/20      Trf from 6650 to 6860                    (500.08)
St. Alexius Hospital Corporation # 1             USB-6852         05/06/20      Trf from 6852 to 6886                 (26,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/06/20      Trf from 6650 to 6860                     500.08
St. Alexius Hospital Corporation # 1             USB-6886         05/06/20      Trf from 6852 to 6886                  26,000.00
St. Alexius Hospital Corporation # 1             CNB-6621         05/07/20      Trf from 6621 to 6886                     (81.11)
St. Alexius Hospital Corporation # 1             USB-6886         05/07/20      Trf from 6621 to 6886                      81.11
St. Alexius Hospital Corporation # 1             USB-6845         05/07/20      Trf from 6845 to 6878                (447,234.36)
St. Alexius Hospital Corporation # 1             USB-6878         05/07/20      Trf from 6845 to 6878                 447,234.36
St. Alexius Hospital Corporation # 1             CNB-6650         05/08/20      Trf from 6650 to 6860                    (299.63)
St. Alexius Hospital Corporation # 1             USB-6845         05/08/20      Trf from 6845 to 6886                (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/08/20      Trf from 6650 to 6860                     299.63
St. Alexius Hospital Corporation # 1             USB-6886         05/08/20      Trf from 6845 to 6886                 200,000.00
St. Alexius Hospital Corporation # 1             USB-6845         05/11/20      Trf from 6845 to 6886                (224,517.53)
St. Alexius Hospital Corporation # 1             USB-6845         05/11/20      Trf from 6845 to 6886                 (75,000.00)
St. Alexius Hospital Corporation # 1             USB-6886         05/11/20      Trf from 6845 to 6886                 224,517.53
St. Alexius Hospital Corporation # 1             USB-6886         05/11/20      Trf from 6845 to 6886                  75,000.00
St. Alexius Hospital Corporation # 1             CNB-6650         05/12/20      Trf from 6650 to 6860                    (200.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/12/20      Trf from 6650 to 6860                     200.00
St. Alexius Hospital Corporation # 1             USB-6878         05/12/20      Trf from 6886 to 6878                 101,176.94
St. Alexius Hospital Corporation # 1             USB-6886         05/12/20      Trf from 6886 to 6878                (101,176.94)
St. Alexius Hospital Corporation # 1             CNB-6650         05/13/20      Trf from 6650 to 6860                    (163.82)
St. Alexius Hospital Corporation # 1             USB-6860         05/13/20      Trf from 6650 to 6860                     163.82
St. Alexius Hospital Corporation # 1             CNB-6650         05/15/20      Trf from 6650 to 6860                    (866.04)
St. Alexius Hospital Corporation # 1             USB-6845         05/15/20      Trf from 6845 to 6886                (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6852         05/15/20      Trf from 6852 to 6886                (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/15/20      Trf from 6650 to 6860                     866.04
St. Alexius Hospital Corporation # 1             USB-6886         05/15/20      Trf from 6852 to 6886                 100,000.00
St. Alexius Hospital Corporation # 1             USB-6886         05/15/20      Trf from 6845 to 6886                 100,000.00
St. Alexius Hospital Corporation # 1             CNB-6650         05/18/20      Trf from 6650 to 6860                    (525.67)
St. Alexius Hospital Corporation # 1             USB-6860         05/18/20      Trf from 6650 to 6860                     525.67
St. Alexius Hospital Corporation # 1             CNB-6621         05/19/20      Trf from 6621 to 6886                  (2,480.15)
St. Alexius Hospital Corporation # 1             USB-6886         05/19/20      Trf from 6621 to 6886                   2,480.15
St. Alexius Hospital Corporation # 1             CNB-6650         05/19/20      Trf from 6650 to 6860                    (200.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/19/20      Trf from 6650 to 6860                     200.00
St. Alexius Hospital Corporation # 1             CNB-6650         05/20/20      Trf from 6650 to 6860                    (254.77)
St. Alexius Hospital Corporation # 1             USB-6845         05/20/20      Trf from 6845 to 6886                 (55,000.00)
St. Alexius Hospital Corporation # 1             USB-6852         05/20/20      Trf from 6852 to 6886              (5,050,970.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/20/20      Trf from 6650 to 6860                     254.77
St. Alexius Hospital Corporation # 1             USB-6886         05/20/20      Trf from 6852 to 6886               5,050,970.00
St. Alexius Hospital Corporation # 1             USB-6886         05/20/20      Trf from 6845 to 6886                  55,000.00
St. Alexius Hospital Corporation # 1             USB-6886         05/20/20      Trf from 6886 to 6184              (5,105,970.00)
St. Alexius Hospital Corporation # 1             EWB-6184         05/20/20      Trf from 6886 to 6184               5,105,970.00
St. Alexius Hospital Corporation # 1             CNB-6621         05/21/20      Trf from 6621 to 6886                      (2.42)
St. Alexius Hospital Corporation # 1             USB-6886         05/21/20      Trf from 6621 to 6886                       2.42
St. Alexius Hospital Corporation # 1             USB-6845         05/21/20      Trf from 6845 to 6886                (150,000.00)
St. Alexius Hospital Corporation # 1             USB-6886         05/21/20      Trf from 6845 to 6886                 150,000.00
St. Alexius Hospital Corporation # 1             CNB-6650         05/22/20      Trf from 6650 to 6860                  (1,521.46)
St. Alexius Hospital Corporation # 1             USB-6845         05/22/20      Trf from 6845 to 6878                (250,000.00)
St. Alexius Hospital Corporation # 1             USB-6860         05/22/20      Trf from 6650 to 6860                   1,521.46
St. Alexius Hospital Corporation # 1             USB-6878         05/22/20      Trf from 6845 to 6878                 250,000.00
St. Alexius Hospital Corporation # 1             USB-6878         05/22/20      Trf from 6184 to 6878                 661,837.39
St. Alexius Hospital Corporation # 1             USB-6878         05/22/20      Trf from 6878 to 6886                (250,000.00)
                    Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39    Desc Main
                                                      Document    Page 55 of 128
CASE NAME: Americore Holdings, LLC, et al.                                                                              Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                       CASH TRANSFERS DETAIL

                        Entity                          Bank ID           Date             Check Number            Amount
St. Alexius Hospital Corporation # 1               USB-6886         05/22/20      Trf from 6878 to 6886              250,000.00
St. Alexius Hospital Corporation # 1               EWB-6184         05/22/20      Trf from 6184 to 6878             (661,837.39)
St. Alexius Hospital Corporation # 1               CNB-6650         05/27/20      Trf from 6650 to 6860               (5,152.07)
St. Alexius Hospital Corporation # 1               USB-6860         05/27/20      Trf from 6650 to 6860                5,152.07
St. Alexius Hospital Corporation # 1               CNB-6650         05/28/20      Trf from 6650 to 6860                 (163.82)
St. Alexius Hospital Corporation # 1               USB-6860         05/28/20      Trf from 6860 to 6886              (49,452.11)
St. Alexius Hospital Corporation # 1               USB-6860         05/28/20      Trf from 6650 to 6860                  163.82
St. Alexius Hospital Corporation # 1               USB-6886         05/28/20      Trf from 6860 to 6886               49,452.11
St. Alexius Hospital Corporation # 1               CNB-6650         05/29/20      Trf from 6650 to 6860                 (381.16)
St. Alexius Hospital Corporation # 1               USB-6845         05/29/20      Trf from 6845 to 6886             (600,000.00)
St. Alexius Hospital Corporation # 1               USB-6852         05/29/20      Trf from 6852 to 6886             (100,000.00)
St. Alexius Hospital Corporation # 1               USB-6860         05/29/20      Trf from 6650 to 6860                  381.16
St. Alexius Hospital Corporation # 1               USB-6860         05/29/20      Trf from 6184 to 6860              102,682.71
St. Alexius Hospital Corporation # 1               USB-6878         05/29/20      Trf from 6184 to 6878               83,800.51
St. Alexius Hospital Corporation # 1               USB-6886         05/29/20      Trf from 6845 to 6886              600,000.00
St. Alexius Hospital Corporation # 1               USB-6886         05/29/20      Trf from 6852 to 6886              100,000.00
St. Alexius Hospital Corporation # 1               EWB-6184         05/29/20      Trf from 6184 to 6878              (83,800.51)
St. Alexius Hospital Corporation # 1               EWB-6184         05/29/20      Trf from 6184 to 6860             (102,682.71)
Total - St. Alexius Hospital Corporation # 1                                                                              (0.00)

TOTAL TRANSFERS :                                                                                              $          (0.00)
                                             Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                    Desc Main
                                                                               Document    Page 56 of 128                                                                                     Exhibit A


                                                                               UNITED STATES BANKRUPTCY COURT
                                                                                EASTERN DISTRICT OF KENTUCKY
                                                                                     LEXINGTON DIVISION

                                             Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11

CASE NAME:                                              Americore Holdings, LLC, et al.
JOINT ADMINISTRATION CASE NUMBER:                       19-61608-grs

                                                                                                                                     DISBURSEMENTS


   No.                         Entity                          Case No.           February 21-29, 2020        March 2020               April 2020             May 2020            Filing to Date(1)
    1      Americore Holdings, LLC                      19-61608-grs (Lead)       $                -   $                   -     .                       $                -     $                 -
    2      Pineville Medical Center, LLC                19-61605-grs                               -                       -                      -                       -                       -
    3      Americore Health Enterprises, LLC            19-61606-grs                               -                       -                      -                       -                       -
    4      Americore Health, LLC                        19-61607-grs                               -                       -                      -                       -                       -
    5      Success Healthcare 2, LLC                    19-61609-grs                               -                       -                      -                       -                       -
    6      St. Alexius Hospital Corporation #1          19-61610-grs                     1,099,862.03             2,922,331.36           3,395,488.30            3,433,029.66          10,850,711.35
    7      St. Alexius Properties, LLC                  19-61611-grs                               -                       -                      -                       -                       -
    8      Izard County Medical Center, LLC             19-61612-grs                       178,415.38               328,957.90             469,681.59            1,071,880.25           2,048,935.12
    9      Ellwood Medical Center, LLC                  19-61613-grs                                                       -                      -                       -                       -
   10      Ellwood Medical Center Real Estate, LLC      19-61614-grs                               -                       -                      -                       -                       -
   11      Ellwood Medical Center Operations, LLC       19-61615-grs                         17,864.57               45,798.70             185,901.73              131,975.67             381,540.67

Total Disbursements                                                               $       1,296,141.98    $       3,297,087.96   $       4,051,071.62    $       4,636,885.58   $      13,281,187.14

Notes:

(1) Disbursements are reported from the date of the initial report and does not reflect disbursements made by the Debtor prior to February 21, 2020, the date of the Chapter 11 Trustee's appointment.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 57 of 128                     1 523 2252 4983
                      Saint Paul, Minnesota 55101-0800                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                         May 1, 2020
                                                                                                                                                            through
                                                                                                                                                       May 31, 2020
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñððñððññññññððððññññ
                                                                                                          ñðñðñðñððñððñððñðñððñð
                                                                                                          ñððñðñññððññðððððððñññ
                                                                                                          ñññððñððððñððñððððñññð
                                                                                                          ññðððñðñðððððððñðððñðñ
                                                                                                          ñððñððððñðñððñððññððñð
                                                                                                          ñððññðññðððððððñððñðññ
                                                                                                          ññððððñðñððññðñððñðððð

                                                                                                                                                         Page 1 of 2
                                                                                                          ññðññððððñññðððñðñðñðñ
                                                                                                          ñðððñððñðñððñññññññðñð
                                                                                                          ñññðññðñðñðððñðññððððñ
                                                                                                          ñðñðñññðññðññððñðññððð
                                                                                                          ññððññððñðñññððñðñññññ
                                                                                                          ñññðððññññññðññðññññðð
                                                                                                          ññðñððññññðððñðñññññðñ
                                                                                                          ñðññððððððññððñññññððð
                                                                                                          ññððñðñðñðññðññðñððñðñ
                                                                                                          ñññðñððññððñññññðññññð
                                                                                                          ñññðññðñðñðññððñðññððñ
                                                                                                          ññðñððððñðñðññðñðññðñð
                                                                                                          ññññññññññññññññññññññ

                       ÆÁÆãÆÁããÄÁÁããÆÄÆÁÆããÆÄãÁãÁÁÄãÁÄãÄÄÄÄÁÄãÄãÁÄÆãÁÆãÁÆÆãÆÆÆÆããÁÄÁÆÁÁã

                       000030468 01 AB 0.419 000638477838885 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       DISBURSEMENT ACCOUNT
                                                                                                     l                                         To Contact U.S. Bank
                       724 PERSHING ST                                                               Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                    Service:                                        1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2252-4983
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 220,583.88
Other Deposits                               9                           285,997.89
Other Withdrawals                           12                           323,203.53-
Checks Paid                                 51                            86,735.45-
       Ending Balance on May 31, 2020 $                                    96,642.79

Other Deposits
Date  Description of Transaction                                                                               Ref Number                                 Amount
May 1 Electronic Funds Transfer                             From Account 152322525014                                                      $            15,750.00
May 4 Consolidated Image Check                              Deposit 1 Items                                                                              2,069.43
                                                               0000000000
May 6 Consolidated Image Check                              Deposit 1 Items                                                                                408.05
                                                               0000000000
May 13 Consolidated Image Check                             Deposit 2 Items                                                                               4,346.93
                                                               0000000000
May 13 Electronic Funds Transfer                            From Account 152322525014                                                                  259,617.54
May 18 Consolidated Image Check                             Deposit 1 Items                                                                              1,469.66
                                                               0000000000
May 26 Consolidated Image Check                             Deposit 1 Items                                                                               1,899.67
                                                               0000000000
May 29 Consolidated Image Check                             Deposit 1 Items                                                                                436.61
                                                               0000000000
                                                                                                  Total Other Deposits                     $           285,997.89

Other Withdrawals
Date   Description of Transaction                                                                              Ref Number                                  Amount
May 4 Wire Debit REF000294                                  FIRST NATIONAL BAN 200501065302                                                $             7,875.00-
          BNF=DUSTIN GOLUB
May 11 Electronic Funds Transfer                            To Account 152321236886                                                                      3,450.00-
May 11 Wire Debit REF003660                                 FIRST NATIONAL BAN 200511040174                                                              7,915.00-
          BNF=DUSTIN GOLUB
May 12 Wire Debit REF000290                                 WELLS SF        200512004039                                                                   725.99-
          BNF=TRITON BENEFITS & HR                             SOLUTIONS
May 12 Wire Debit REF000274                                 BERKSHIRE PITTSFIE 200511044535                                                              6,622.01-
          BNF=PAYLOCITY 1400                                   AMERICAN LANE
May 13 Electronic Funds Transfer                            To Account 152322525014                                                                   259,617.54-
May 14 Analysis Service Charge                                                                                 1400000000                                 347.93-
May 19 Wire Debit REF002100                                 KEYBANK CLEVELAND 200519021165                                                              1,557.00-
          BNF=QUADAX, INC. 25201                               CHAGRIN BLVD. #290
May 19 Electronic Withdrawal                                To FIRST INSURANCE                                                                          26,729.20-
          REF=201400040342120N00                               2363437365INSURANCE 900-90314204
May 22 Electronic Withdrawal                                To 102309 ELLWOOD M                                                                            446.50-
          REF=201420053921990N00                               1364227403BILLING 102309
                                                 ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs            Doc   690 Filed
                                                 DISBURSEMENT     06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                               ACCOUNT                                    Main Number:
                                                 724 PERSHING ST
                                                         Document        Page
                                                 ELLWOOD CITY PA 16117-1474
                                                                              58 of 128                   1 523 2252 4983
                                                                                                                                        Statement Period:
                                                                                                                                             May 1, 2020
                                                                                                                                                 through
                                                                                                                                            May 31, 2020
                                                                                           ñðñðñðñðñðñðñðñðñðñðñð
                                                                                           ñðñððñððñññññññðññðñññ
                                                                                           ñðñðñðñððñððñððñððððñð
                                                                                           ñððñðñññðñððððððððññññ
                                                                                           ñññððñððððñððñððñðñññð
                                                                                           ññðððñðñððððððððñðððññ
                                                                                           ñððñððððñðñððñðððññññð
                                                                                           ñððñññðððððððððññðñðññ
                                                                                           ññððððñðñððññððððññððð
                                                                                           ññðññððððñññðððñðñññðñ
                                                                                           ñðððñððñðñððððñðñðñðñð
                                                                                           ñññðññðñðñððññññññññðñ

                                                                                                                                              Page 2 of 2
                                                                                           ñðñðñññðññññððñðññðððð
                                                                                           ññððññððñðññððññððñðññ
                                                                                           ñññðððñññðñðñññððððññð
                                                                                           ññðñððñññðñððñðñðñññðñ
                                                                                           ñðññððñññððððñññðñðððð
                                                                                           ññððñðñððñððññññðñðñðñ
                                                                                           ñññðñññðððñðððððððñññð
                                                                                           ñññðñðññððñññððñððñððñ
                                                                                           ññðñððððñðñððñðñðññðñð
                                                                                           ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                     (CONTINUED)
U.S. Bank National Association                                                                                          Account Number 1-523-2252-4983
Other Withdrawals (continued)
Date   Description of Transaction                                                               Ref Number                                      Amount
May 22 Wire Debit REF000399                      BERKSHIRE PITTSFIE 200522004954                                                              6,333.03-
          BNF=PAYLOCITY 1400                        AMERICAN LANE
May 28 Wire Debit REF001561                      JPMCHASE NYC      200528015907                                                               1,584.33-
          BNF=NALCO COMPANY LLC                     NAPIERVILLE IL
                                                                                Total Other Withdrawals                           $         323,203.53-

Checks Presented Conventionally
Check               Date           Ref Number               Amount      Check          Date                         Ref Number                  Amount
1027                May    4       8053585565                899.00     1071           May 5                        8354532681                   106.79
1029*               May    4       8053585566              2,167.86     1072           May 6                        8652800604                    16.01
1030                May    4       8053585564              2,187.86     1073           May 6                        8652800605                    16.01
1031                May    4       8053585561                899.00     1074           May 6                        8652800606                    16.01
1032                May    4       8053585563                899.00     1099*          May 20                       8652522684                   899.00
1033                May    4       8053585562              2,167.86     1100           May 20                       8652522685                 2,167.86
1042*               May    1       9252648240              1,268.71     1101           May 19                       8354651931                 2,401.47
1043                May    1       9252648241                268.41     1102           May 19                       8354651930                    33.03
1044                May    1       9252648242                351.64     1103           May 19                       8354651929                    48.91
1045                May    1       9252648244                386.77     1104           May 19                       8354651928                16,364.40
1046                May    1       9252648243                185.98     1105           May 19                       8354651927                   231.58
1047                May    1       9252648245             24,361.48     1106           May 19                       8354651926                     7.50
1048                May    1       9252478834                329.00     1107           May 19                       8354651925                    54.63
1050*               May    1       9252391991                298.76     1109*          May 20                       8652530026                10,470.00
1051                May    1       9252391990                 35.04     1111*          May 26                       8353677227                    17.20
1053*               May    1       9252391989                122.46     1112           May 26                       8353677226                   272.83
1054                May    1       9252391983             12,385.58     1113           May 26                       8353677228                   521.97
1055                May    1       9252391988                 35.04     1114           May 26                       8353677229                    99.64
1056                May    1       9252391987              1,474.14     1115           May 26                       8353677230                    16.01
1057                May    1       9252391986                 35.04     1116           May 26                       8353677231                    16.01
1058                May    1       9252391985                 52.97     1117           May 26                       8353677232                    16.01
1059                May    1       9252391984                766.77     1118           May 26                       8353677233                    66.42
1067*               May    5       8354532680                 53.80     1119           May 21                       8953943264                   679.67
1068                May    5       8354532684                107.21     1121*          May 20                       8650899141                    43.39
1069                May    5       8354532683                 50.91     1125*          May 20                       8650899140                    85.50
1070                May    5       8354532682                277.31
    * Gap in check sequence                                              Conventional Checks Paid (51)                            $          86,735.45-

Balance Summary
Date                           Ending Balance    Date                 Ending Balance      Date                                   Ending Balance
May 1                             193,976.09     May 13                  164,347.87       May 21                                    103,696.46
May 4                             178,949.94     May 14                  163,999.94       May 22                                     96,916.93
May 5                             178,353.92     May 18                  165,469.60       May 26                                     97,790.51
May 6                             178,713.94     May 19                  118,041.88       May 28                                     96,206.18
May 11                            167,348.94     May 20                  104,376.13       May 29                                     96,642.79
May 12                            160,000.94
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 59 of 128                     1 523 2252 4991
                      Saint Paul, Minnesota 55101-0800                                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                         May 1, 2020
                                                                                                                                                                            through
                                                                                                                                                                       May 31, 2020
                                                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                    ñðñððñððñññññññðññññññ
                                                                                                                    ñðñðñðñðððñññððñðððññð
                                                                                                                    ñððñðñññðñññðððñññðñññ
                                                                                                                    ñññððñððððñððñððññðññð
                                                                                                                    ññðððñððññððððððññññðñ
                                                                                                                    ñððñððððñðñððñðððððððð
                                                                                                                    ñððññðññðððððððññðñðññ
                                                                                                                    ññððððñðñððññððñððñððð

                                                                                                                                                                         Page 1 of 1
                                                                                                                    ññððñððððññðñðñðñððñðñ
                                                                                                                    ñðððñððñðñððññðñññðññð
                                                                                                                    ñññðññðñðñðñññññðñðñðñ
                                                                                                                    ñðñðñññðñññðñðññññðñðð
                                                                                                                    ññððññððñðñññððñððññññ
                                                                                                                    ñññðððññññðñððñðñððððð
                                                                                                                    ññðñððññðñððñðññðñññðñ
                                                                                                                    ñðññððððññññðññðññðððð
                                                                                                                    ññððñðððððñññññðññññðñ
                                                                                                                    ñññðñðññðððððñññððððñð
                                                                                                                    ñññððñðñðñðñññðñððñððñ
                                                                                                                    ññðñððñðñðñðððññðññðñð
                                                                                                                    ññññññññññññññññññññññ

                       ãÆãÄÄãÆÆÄÄÄÁÄÁÁÆããÆÆÆÆÆÄÆÆÆÁÆÆÆÆÆÆÁãÆÆÆÆÆãÄãÁÆãÄãããÄÆãÄÁÆÁÁÁÄÄÄãÄ

                       000030464 01 AB 0.419 000638477838881 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       PAYROLL ACCOUNT
                                                                                                               l                                               To Contact U.S. Bank
                       724 PERSHING ST                                                                         Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                              Service:                                              1-866-329-7770


                                                                                                               U.S. Bank accepts Relay Calls
                                                                                                               Internet:                                                usbank.com




ANALYZED CHECKING                                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                                   Account Number 1-523-2252-4991
Account Summary
                                        # Items
Beginning Balance on May 1                             $                   83,379.63
Other Deposits                              1                               8,100.00
Other Withdrawals                           1                               2,438.35-
Checks Paid                                 27                             33,232.60-
       Ending Balance on May 31, 2020 $                                    55,808.68

Other Deposits
Date  Description of Transaction                                                                                         Ref Number                                         Amount
May 6 Electronic Funds Transfer                             From Account 152322525014                                                                      $               8,100.00
                                                                                                           Total Other Deposits                            $               8,100.00

Other Withdrawals
Date  Description of Transaction                                                                                         Ref Number                                        Amount
May 1 Electronic Withdrawal                                 To COMMWLTHOFPA INT                                                                            $             2,438.35-
         REF=201210091013260N00                                1236003133PAEMPLOYTX821435283
                                                                                                        Total Other Withdrawals                            $             2,438.35-

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check            Date                          Ref Number                     Amount
11479               May 8           9254065890                               2,082.68         11493            May 28                        8954723920                    2,082.67
11480               May 8           9253699466                               1,173.68         11494            May 22                        9253825475                    1,148.47
11481               May 8           9252945930                                 836.93         11495            May 22                        9252737221                      836.93
11482               May 8           9253757684                               1,014.23         11496            May 22                        9253510763                    1,014.23
11483               May 11          8054706845                                 877.41         11497            May 22                        9253432781                      877.42
11484               May 8           9254270187                                 920.50         11498            May 22                        9254110935                      911.17
11485               May 8           9254066372                               1,655.56         11499            May 22                        9253432780                    1,658.25
11486               May 8           9253850659                               1,545.61         11500            May 22                        9253308383                    1,545.65
11487               May 12          8350289745                                 541.75         11501            May 22                        9252472260                    1,355.95
11488               May 11          8054244940                               1,348.00         11502            May 22                        9253224962                      142.76
11489               May 8           9253490096                                 142.66         11503            May 22                        9253962947                    1,355.74
11490               May 8           9254025056                               1,511.82         11504            May 27                        8655686239                    1,775.76
11491               May 12          8355876095                               1,767.96         11505            May 22                        9253221162                    1,553.56
11492               May 8           9253489957                               1,555.25
                                                                                                  Conventional Checks Paid (27)                            $            33,232.60-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance          Date                                   Ending Balance
May 1                            80,941.28                  May 11                             74,376.95           May 27                                     57,891.35
May 6                            89,041.28                  May 12                             72,067.24           May 28                                     55,808.68
May 8                            76,602.36                  May 22                             59,667.11
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 60 of 128                     1 523 2252 5014
                      Saint Paul, Minnesota 55101-0800                                                                                                     Statement Period:
                      8799        TRN                           S                  Y       ST01                                                                 May 1, 2020
                                                                                                                                                                    through
                                                                                                                                                               May 31, 2020
                                                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                 ñðñððñððñññññññðññðñññ
                                                                                                                 ñðñðñðñððñððñððñðñðññð
                                                                                                                 ñððñðñññðððñðððññððñññ
                                                                                                                 ñññððñððððñððñðññðñññð
                                                                                                                 ññðððñððññðððððððññððñ
                                                                                                                 ñððñððððñðñððñððññðññð
                                                                                                                 ñððññðññðððððððññññðññ
                                                                                                                 ññððððñðñððññððññññððð

                                                                                                                                                                 Page 1 of 1
                                                                                                                 ññðñðððððñðñðñðððððñðñ
                                                                                                                 ñðððñððñððððññðððñðññð
                                                                                                                 ñññðññðñððññðñññññññðñ
                                                                                                                 ñðñðñññðñññðñññðððññðð
                                                                                                                 ññððññððñññðñðññññññññ
                                                                                                                 ñññðððññðñðññððððððððð
                                                                                                                 ññðñððññðñññðððñññðñðñ
                                                                                                                 ñðññððñññðñððððððñðððð
                                                                                                                 ññððñðððððñðññññññññðñ
                                                                                                                 ñññðñðñññðñððññðññððñð
                                                                                                                 ñññððñññððñðððññðñðððñ
                                                                                                                 ññðññðñðñðñððððñðññðñð
                                                                                                                 ññññññññññññññññññññññ

                       ÁãÁÆÁÄãÁÁãÆÄÆãÄãÆÄÆãããÄãÄãÄÁããÁÄÁãÄÁãÆãããÆãÄÆãÁÁÆÁÁÁÁÆãããÄÄããÁãÄÁ

                       000030466 01 AB 0.419 000638477838883 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       NON-GOVERNMENT ACCOUNT
                                                                                                            l                                          To Contact U.S. Bank
                       724 PERSHING ST                                                                      Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                           Service:                                         1-866-329-7770


                                                                                                            U.S. Bank accepts Relay Calls
                                                                                                            Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                           Member FDIC
U.S. Bank National Association                                                                                                            Account Number 1-523-2252-5014
Account Summary
                                        # Items
Beginning Balance on May 1                             $               1,806,341.25
Other Deposits                              5                            260,582.74
Other Withdrawals                           3                            283,467.54-
       Ending Balance on May 31, 2020 $                                1,783,456.45

Other Deposits
Date   Description of Transaction                                                                                     Ref Number                                  Amount
May 1 Electronic Deposit                                    From UNITEDHEALTHCARE                                                                 $                434.10
          REF=201210082367310N00                               1411289245HCCLAIMPMT821435283
May 5 Electronic Deposit                                    From UPMC HEALTH PLAN                                                                                  519.59
          REF=201250150359330N00                               1232813536PAYABLES 1232813536
May 13 Electronic Funds Transfer                            From Account 152322524983                                                                          259,617.54
May 27 Electronic Deposit                                   From HIGHMARK INC.                                                                                       4.29
          REF=201470133764130N00                               1231294723HCCLAIMPMT1710087069
May 28 Electronic Deposit                                   From UPMC HEALTH PLAN                                                                                     7.22
          REF=201480138922150N00                               1232813536PAYABLES 1232813536
                                                                                                        Total Other Deposits                      $            260,582.74

Other Withdrawals
Date       Description of Transaction                                                                                 Ref Number                                  Amount
May 1      Electronic Funds Transfer                        To Account 152322524983                                                               $            15,750.00-
May 6      Electronic Funds Transfer                        To Account 152322524991                                                                             8,100.00-
May 13     Electronic Funds Transfer                        To Account 152322524983                                                                           259,617.54-
                                                                                                     Total Other Withdrawals                       $          283,467.54-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance       Date                             Ending Balance
May 1                         1,791,025.35                  May 6                           1,783,444.94        May 27                            1,783,449.23
May 5                         1,791,544.94                  May 13                          1,783,444.94        May 28                            1,783,456.45
    Balances only appear for days reflecting change.
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 61 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 62 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 63 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 64 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 65 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 66 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 67 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 68 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 69 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 70 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 71 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 72 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 73 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 74 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 75 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                           Document    Page 76 of 128
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 77 of 128                     1 523 2123 6829
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8799        TRN                           S                  Y       ST01                                                             May 1, 2020
                                                                                                                                                                through
                                                                                                                                                           May 31, 2020
                                                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                             ñðñððñððññðññññðññññññ
                                                                                                             ñðñðñðñðððñññððñðññññð
                                                                                                             ñððñðñññðññððððñññððññ
                                                                                                             ñññððñððððñððñððððñðñð
                                                                                                             ññðððñððññððððððññññññ
                                                                                                             ñððñððððñðñððñððñðññðð
                                                                                                             ñððñððññðððððððñðñððññ
                                                                                                             ññðñððñðñððñññññññðððð

                                                                                                                                                             Page 1 of 1
                                                                                                             ññðñðñðððññðñððñððññðñ
                                                                                                             ññððñððñððñðñðððððñðñð
                                                                                                             ñðñðññðñðñððñðññðððñðñ
                                                                                                             ñðñðññññððñððñðððñðñðð
                                                                                                             ñðððññðññððñðñððððððññ
                                                                                                             ñññððððñññðñðñññññðððð
                                                                                                             ññðñðññðññññðñðñññññðñ
                                                                                                             ñðññððñðññññððñðññðððð
                                                                                                             ññððñðññððððññññññðñðñ
                                                                                                             ñññððñðññðñððððñðððññð
                                                                                                             ñññððñðñðñðððððñððññðñ
                                                                                                             ññðññðñðñðñðððññðññðñð
                                                                                                             ññññññññññññññññññññññ

                       ãÄÆãÆÆÁÄããÁÄÆãÁÆÆÁÄÄÄÄãÄÄÆÄÁÆãÁãÁÆÄÁÄÄÁÆÄÆãÄÁããÄããÆÁãÆÆÁããÆÆÄÆÆÁÆ

                       000023235 01 AV 0.389 000638477831652 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       QUALITY ACCOUNT
                                                                                                        l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                                  Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                        Service:                                         1-866-329-7770


                                                                                                        U.S. Bank accepts Relay Calls
                                                                                                        Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                       Member FDIC
                                                                          ACCOUNT CLOSED
U.S. Bank National Association                                                                                                        Account Number 1-523-2123-6829
Account Summary
                                        # Items
Beginning Balance on May 1                             $                          0.00
       Ending Balance on May 31, 2020 $                                           0.00

Other Withdrawals
Date   Description of Transaction                                                                                 Ref Number                                  Amount
May 29 Account Closed                                                                                                                          $                0.00-
                                                                                                  Total Other Withdrawals                      $                 0.00-

Balance Summary
Date                         Ending Balance
May 29                                0.00
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 78 of 128                     1 523 2123 6837
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8799        TRN                           S                  Y       ST01                                                             May 1, 2020
                                                                                                                                                                through
                                                                                                                                                           May 31, 2020
                                                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                             ñðñððñððññðññññðññðñññ
                                                                                                             ñðñðñðñðððñññððñððñññð
                                                                                                             ñððñðñññðñññðððññððñññ
                                                                                                             ñññððñððððñððñðððððññð
                                                                                                             ññðððñððññðððððððñðñññ
                                                                                                             ñððñððððñðñððñððððñññð
                                                                                                             ñððñððññðððððððñððñðññ
                                                                                                             ññðñððñðñððñññññðññððð

                                                                                                                                                             Page 1 of 1
                                                                                                             ññðññððððññððððñññðñðñ
                                                                                                             ññððñððñððñðððððññððñð
                                                                                                             ñðñðññðñðñðñññðñññðððñ
                                                                                                             ñðñðññññððððñññððññððð
                                                                                                             ñðððññðññðñðñññððñññðñ
                                                                                                             ñññððððñðñððñññððññððð
                                                                                                             ññðñðññðñðñðñððñððññðñ
                                                                                                             ñðññððñððððñððñññðñððð
                                                                                                             ññððñðñðñññðññðñðñññðñ
                                                                                                             ñññðððñðñðñññññðñððññð
                                                                                                             ñññðððññðñðððñññðððñðñ
                                                                                                             ññðññðððñðñðñððñðññðñð
                                                                                                             ññññññññññññññññññññññ

                       ÁÄãÄÁÄÆÁÁãÆÁÁãããÄãÆãÄãÄãÁÆÆÄãÁÄããããÄããÁãÆÆÆÁÆÆÄÄÁããÄãÆÁÄÁÁÁÆãÆÁãÄ

                       000023236 01 AV 0.389 000638477831653 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       SUBSTANCE ABUSE JV
                                                                                                        l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                                  Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                        Service:                                         1-866-329-7770


                                                                                                        U.S. Bank accepts Relay Calls
                                                                                                        Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                       Member FDIC
                                                                          ACCOUNT CLOSED
U.S. Bank National Association                                                                                                        Account Number 1-523-2123-6837
Account Summary
                                        # Items
Beginning Balance on May 1                             $                          0.00
       Ending Balance on May 31, 2020 $                                           0.00

Other Withdrawals
Date   Description of Transaction                                                                                 Ref Number                                  Amount
May 29 Account Closed                                                                                                                          $                0.00-
                                                                                                  Total Other Withdrawals                      $                 0.00-

Balance Summary
Date                         Ending Balance
May 29                                0.00
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 79 of 128                     1 523 2123 6845
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                       May 1, 2020
                                                                                                                                                          through
                                                                                                                                                     May 31, 2020
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñððñððññðñññðððñðñññ
                                                                                                       ñðñðñðñððñððñððñðððññð
                                                                                                       ñððñðñññðñðñðððññððñññ
                                                                                                       ñññððñððððñððñðñððñññð
                                                                                                       ññðððñðñððððððððñðññññ
                                                                                                       ñððñððððñðñððñðððñððñð
                                                                                                       ñððññðññðððððððññðñðññ
                                                                                                       ññððñññðñððññðñðñðñððð

                                                                                                                                                       Page 1 of 3
                                                                                                       ññðððñðððññññððññððñðñ
                                                                                                       ññððñððñððñððññððññðñð
                                                                                                       ñðñðññðñðññððððððððððñ
                                                                                                       ñðñðññññðððññðñññññððð
                                                                                                       ñðððññðññðñðñññðññðððñ
                                                                                                       ñññððððñññññññðððððññð
                                                                                                       ññðñðññðññððññððððññðñ
                                                                                                       ñðññððððñññññðñððððððð
                                                                                                       ññððñðñððñððñðñððððñðñ
                                                                                                       ñññððññðððððñðñññðñðñð
                                                                                                       ñññðññññððððñððñðñññðñ
                                                                                                       ññðññðððñðñðñðññðññðñð
                                                                                                       ññññññññññññññññññññññ

                       ÁãÄÁÆÆÄãÄããÆÆÁãÁãÄÄããÆÄãÆãÄããÁÁÁÄããÁÁÄããÁÁÁãÆÄãÄÆÁÄÄÆÄÆãÆÆÄÆãÄãÆÆ

                       000023287 01 AV 0.389 000638477831704 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       GOVERNMENT LOCKBOX
                                                                                                  l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6845
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 534,522.32
Other Deposits                              38                         2,224,777.41
Other Withdrawals                           11                         2,552,312.26-
       Ending Balance on May 31, 2020 $                                  206,987.47

Other Deposits
Date   Description of Transaction                                                                           Ref Number                                   Amount
May 1 Electronic Deposit                                    From WISCONSIN PHYSIC                                                        $              3,035.24
          REF=201210072424440N00                               3391268299HCCLAIMPMT260210
May 4 Electronic Deposit                                    From WPS                                                                                    3,833.25
          REF=201250049850580N00                               2391268299HCCLAIMPMT1780990754
May 4 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     35,380.57
          REF=201220075873060N00                               3391268299HCCLAIMPMT260210
May 4 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     49,547.90
          REF=201220075872980N00                               3391268299HCCLAIMPMT26S210
May 5 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                    150,560.37
          REF=201250114835970N00                               3391268299HCCLAIMPMT260210
May 6 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       1,523.72
          REF=201260127286680N00                               3391268299HCCLAIMPMT260210
May 6 Electronic Deposit                                    From WPS                                                                                    7,332.52
          REF=201260153739700N00                               2391268299HCCLAIMPMT1780990754
May 7 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                        916.10
          REF=201270118252810N00                               3391268299HCCLAIMPMT260210
May 7 Electronic Deposit                                    From MO SOCIAL SERVCS                                                                    658,424.31
          REF=201270089440550N00                               1446000987HCCLAIMPMT191210991996319
May 8 Electronic Deposit                                    From WPS                                                                                    4,635.11
          REF=201280130566330N00                               2391268299HCCLAIMPMT1780990754
May 11 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                        377.97
          REF=201290084233130N00                               3391268299HCCLAIMPMT260210
May 11 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     14,345.91
          REF=201290084233150N00                               3391268299HCCLAIMPMT260210
May 12 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     30,905.19
          REF=201320093261050N00                               3391268299HCCLAIMPMT260210
May 13 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     15,801.16
          REF=201330084838370N00                               3391268299HCCLAIMPMT260210
May 14 Electronic Deposit                                   From WPS                                                                                     191.04
          REF=201340116088330N00                               2391268299HCCLAIMPMT1780990754
May 14 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     28,300.00
          REF=201340068541990N00                               3391268299HCCLAIMPMT26S210
May 14 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     90,043.52
          REF=201340068542050N00                               3391268299HCCLAIMPMT260210
May 15 Electronic Deposit                                   From WPS                                                                                      95.93
          REF=201350093177300N00                               2391268299HCCLAIMPMT1780990754
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   690 Filed
                                        GOVERNMENT        06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                     LOCKBOX                                      Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 80  of 128                 1 523 2123 6845
                                                                                                                      Statement Period:
                                                                                                                           May 1, 2020
                                                                                                                               through
                                                                                                                          May 31, 2020
                                                                               ñðñðñðñðñðñðñðñðñðñðñð
                                                                               ñðñððñððññðññññðññðñññ
                                                                               ñðñðñðñððñððñððñðððññð
                                                                               ñððñðñññðññððððñððððññ
                                                                               ñññððñððððñððñðñððñðñð
                                                                               ññðððñðñððððððððððñððñ
                                                                               ñððñððððñðñððñððððñððð
                                                                               ñððñññðððððððððñññððññ
                                                                               ññððñññðñððññðñðñðñððð
                                                                               ññðððñðððññññððñðñðñðñ
                                                                               ññððñððñððñððñðññññññð
                                                                               ñðñðññðñðññððññññðñððñ

                                                                                                                            Page 2 of 3
                                                                               ñðñðññññðððññððññððððð
                                                                               ñðððññðññðñññðñðñðñðññ
                                                                               ñññððððñðððñðñðñññðððð
                                                                               ññðñðññððñððññðñññññðñ
                                                                               ñðññððððñðñðñðñðññðððð
                                                                               ññððñððñññðððñññññðñðñ
                                                                               ñññððññðððñððññññðñññð
                                                                               ñññððñññððñðñðññððñððñ
                                                                               ññðñññððñðñððððñðññðñð
                                                                               ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                    (CONTINUED)
U.S. Bank National Association                                                                          Account Number 1-523-2123-6845
Other Deposits (continued)
Date   Description of Transaction                                                   Ref Number                                Amount
May 15 Electronic Deposit               From WISCONSIN PHYSIC                                                               18,776.54
          REF=201350065860430N00           3391268299HCCLAIMPMT260210
May 18 Electronic Deposit               From State of Ill                                                                     349.29
          REF=201360056921760N00           1376002057HCCLAIMPMTAC0265784000351
May 18 Electronic Deposit               From WISCONSIN PHYSIC                                                               34,730.32
          REF=201360051081140N00           3391268299HCCLAIMPMT26S210
May 18 Electronic Deposit               From WISCONSIN PHYSIC                                                               55,415.50
          REF=201360051081200N00           3391268299HCCLAIMPMT260210
May 19 Electronic Deposit               From WISCONSIN PHYSIC                                                               16,925.90
          REF=201390167405010N00           3391268299HCCLAIMPMT26S210
May 19 Electronic Deposit               From WISCONSIN PHYSIC                                                               32,454.34
          REF=201390167405070N00           3391268299HCCLAIMPMT260210
May 19 Electronic Deposit               From MO SOCIAL SERVCS                                                              660,182.27
          REF=201390111715270N00           1446000987HCCLAIMPMT191210991916962
May 20 Electronic Deposit               From WISCONSIN PHYSIC                                                                7,928.87
          REF=201400061592490N00           3391268299HCCLAIMPMT260210
May 21 Electronic Deposit               From State of Ill                                                                     847.72
          REF=201410064022830N00           1376002057HCCLAIMPMTAC0287178000137
May 21 Electronic Deposit               From WISCONSIN PHYSIC                                                                 965.91
          REF=201410049145400N00           3391268299HCCLAIMPMT260210
May 21 Electronic Deposit               From WISCONSIN PHYSIC                                                               25,688.78
          REF=201410049145340N00           3391268299HCCLAIMPMT26S210
May 22 Electronic Deposit               From WISCONSIN PHYSIC                                                                 389.77
          REF=201420042906770N00           3391268299HCCLAIMPMT26S210
May 22 Electronic Deposit               From WISCONSIN PHYSIC                                                                2,330.21
          REF=201420042906870N00           3391268299HCCLAIMPMT260210
May 26 Electronic Deposit               From WISCONSIN PHYSIC                                                                 624.04
          REF=201430131511040N00           3391268299HCCLAIMPMT26S210
May 26 Electronic Deposit               From WISCONSIN PHYSIC                                                               13,260.39
          REF=201430131511120N00           3391268299HCCLAIMPMT260210
May 27 Electronic Deposit               From WISCONSIN PHYSIC                                                                 708.14
          REF=201470165524560N00           3391268299HCCLAIMPMT26S210
May 27 Electronic Deposit               From WISCONSIN PHYSIC                                                              121,128.37
          REF=201470165526020N00           3391268299HCCLAIMPMT260210
May 28 Electronic Deposit               From WISCONSIN PHYSIC                                                                8,859.24
          REF=201480084654030N00           3391268299HCCLAIMPMT260210
May 29 Electronic Deposit               From WISCONSIN PHYSIC                                                               28,880.00
          REF=201490100520970N00           3391268299HCCLAIMPMT26S210
May 29 Electronic Deposit               From WISCONSIN PHYSIC                                                               99,082.00
          REF=201490100521010N00           3391268299HCCLAIMPMT260210
                                                                       Total Other Deposits                      $       2,224,777.41

Other Withdrawals
Date   Description of Transaction                                                   Ref Number                                Amount
May 1 Electronic Funds Transfer         To Account 152321236886                                                  $        300,000.00-
May 5 Electronic Withdrawal             To WISCONSIN PHYSIC                                                               150,560.37-
          REF=201250152816980N00           3391268299REVERSAL 260210
May 7 Electronic Funds Transfer         To Account 152321236878                                                           447,234.36-
May 8 Electronic Funds Transfer         To Account 152321236886                                                           200,000.00-
May 11 Electronic Funds Transfer        To Account 152321236886                                                            75,000.00-
May 11 Electronic Funds Transfer        To Account 152321236886                                                           224,517.53-
May 15 Electronic Funds Transfer        To Account 152321236886                                                           100,000.00-
May 20 Electronic Funds Transfer        To Account 152321236886                                                            55,000.00-
May 21 Electronic Funds Transfer        To Account 152321236886                                                           150,000.00-
May 22 Electronic Funds Transfer        To Account 152321236878                                                           250,000.00-
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690 Filed
                                               GOVERNMENT        06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                            LOCKBOX                                      Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 81  of 128                 1 523 2123 6845
                                                                                                                 Statement Period:
                                                                                                                      May 1, 2020
                                                                                                                          through
                                                                                                                     May 31, 2020

                                                                                                                       Page 3 of 3

ANALYZED CHECKING                                                                                               (CONTINUED)
U.S. Bank National Association                                                                     Account Number 1-523-2123-6845
Other Withdrawals (continued)
Date   Description of Transaction                                                         Ref Number                     Amount
May 29 Electronic Funds Transfer               To Account 152321236886                                               600,000.00-
                                                                             Total Other Withdrawals        $      2,552,312.26-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date               Ending Balance
May 1                           237,557.56     May 12                  98,028.22       May 21                781,725.31
May 4                           326,319.28     May 13                 113,829.38       May 22                534,445.29
May 5                           326,319.28     May 14                 232,363.94       May 26                548,329.72
May 6                           335,175.52     May 15                 151,236.41       May 27                670,166.23
May 7                           547,281.57     May 18                 241,731.52       May 28                679,025.47
May 8                           351,916.68     May 19                 951,294.03       May 29                206,987.47
May 11                           67,123.03     May 20                 904,222.90
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 82 of 128                     1 523 2123 6852
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                       May 1, 2020
                                                                                                                                                          through
                                                                                                                                                     May 31, 2020
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñððñððññññññðððñðñññ
                                                                                                       ñðñðñðñððððññððñððððñð
                                                                                                       ñððñðñññðñðñððððððñðññ
                                                                                                       ñññððñððððñððñððððñññð
                                                                                                       ññðððñðñðñðððððððñððññ
                                                                                                       ñððñððððñðñððñððððññðð
                                                                                                       ñððñððññðððððððññññðññ
                                                                                                       ññðññññðñððññðñññññððð

                                                                                                                                                       Page 1 of 5
                                                                                                       ññðñðððððññðññðñññññðñ
                                                                                                       ññððñððñððñðñððññðñðñð
                                                                                                       ñðñðññðñðññññðñððððñðñ
                                                                                                       ñðñðññññðððððððñðñðððð
                                                                                                       ñðððññðññððððñððññññññ
                                                                                                       ñññððððññðððñññððððññð
                                                                                                       ññðñðññðñðñððñððññðñðñ
                                                                                                       ñðññððñðñðñðññððñððððð
                                                                                                       ññððñðððñððññððððñññðñ
                                                                                                       ñññðñðñðñððñðññðññðññð
                                                                                                       ñññððñðñðððññððñðññððñ
                                                                                                       ññðñññððñðñðñððñðññðñð
                                                                                                       ññññññññññññññññññññññ

                       ãÄÄÆÆÄÆÄÄãÆÆÆÁÁÁãÁÆÄãÄãããÄÄÄÄÁããÆÁãÆÆãÁãÄÁÁÁÆãÄÄÆãÁÄÆÆÆÄÁÄÄÆÄÆãÄÆ

                       000023258 01 AV 0.389 000638477831675 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       NON-GOVERNMENT LOCKBOX
                                                                                                  l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6852
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 149,183.91
Other Deposits                             110                         5,217,267.75
Other Withdrawals                           4                          5,276,970.00-
       Ending Balance on May 31, 2020 $                                    89,481.66

Other Deposits
Date  Description of Transaction                                                                            Ref Number                                  Amount
May 1 Electronic Deposit                                    From AETNA AS01                                                              $                6.24
         REF=201200041270440N00                                3066033492HCCLAIMPMTXXXXX2766
May 1 Electronic Deposit                                    From UHC of the Midwe                                                                        232.61
         REF=201200130307280N00                                6723957100HCCLAIMPMT201872766
May 1 Electronic Deposit                                    From UHC OF THE MIDWE                                                                        312.00
         REF=201200130307520N00                                6723957100HCCLAIMPMT201872766
May 1 Electronic Deposit                                    From UnitedHealthcare                                                                        312.00
         REF=201210082423370N00                                1111187726HCCLAIMPMT201872766
May 1 Electronic Deposit                                    From CIGNA                                                                                   406.46
         REF=201200105819600N00                                9751677627HCCLAIMPMT201872766
May 1 Electronic Deposit                                    From ANTHEM BLUE MO5F                                                                        458.30
         REF=201200096976860N00                                2860257201HCCLAIMPMT3123492571
May 1 Electronic Deposit                                    From ANTHEM BLUE MO5F                                                                        535.00
         REF=201200096976840N00                                2860257201HCCLAIMPMT3123492570
May 1 Electronic Deposit                                    From MO Claims                                                                               974.56
         REF=201210049303570Y00                                3452798041HCCLAIMPMT
May 4 Electronic Deposit                                    From CIGNA                                                                                    38.80
         REF=201220072973530N00                                9751677627HCCLAIMPMT201872766
May 4 Electronic Deposit                                    From UnitedHealthcare                                                                         60.00
         REF=201220087272760N00                                1111187726HCCLAIMPMT201872766
May 4 Electronic Deposit                                    From AETNA AS01                                                                              946.00
         REF=201210057942770N00                                3066033492HCCLAIMPMTXXXXX2766
May 4 Wholesale Lockbox Deposit                             Location/Ser#0000957967                         8055071512                                  2,027.50
May 5 Electronic Deposit                                    From AETNA AS01                                                                                 5.53
         REF=201220063811890N00                                3066033492HCCLAIMPMTXXXXX2766
May 5 Electronic Deposit                                    From PMAB Trust                                                                               17.00
         REF=201250114078630N00                                2600728360CASH DISB ST. ALEXIUS HOS
May 5 Electronic Deposit                                    From UnitedHealthcare                                                                        102.03
         REF=201250130522910N00                                3411289245HCCLAIMPMT201872766
May 5 Electronic Deposit                                    From PMAB Trust                                                                              158.10
         REF=201250114078610N00                                2600728360CASH DISB ST. ALEXIUS HOS
May 5 Electronic Deposit                                    From ANTHEM BCBS                                                                             226.80
         REF=201250110822330N00                                1470851593HCCLAIMPMT727065381
May 5 Electronic Deposit                                    From UHC OF THE MIDWE                                                                        249.12
         REF=201250018615570N00                                6723957100HCCLAIMPMT201872766
May 5 Electronic Deposit                                    From Wellcare Health                                                                         310.27
         REF=201250125581040N00                                1205862801HCCLAIMPMT
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   690 Filed LOCKBOX
                                        NON-GOVERNMENT    06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 83  of 128                 1 523 2123 6852
                                                                                                                    Statement Period:
                                                                                                                         May 1, 2020
                                                                                                                             through
                                                                                                                        May 31, 2020
                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                             ñðñððñððññññññðððñññññ
                                                                             ñðñðñðñððððññððñðññññð
                                                                             ñððñðñññðññðððððððññññ
                                                                             ñññððñððððñððñðññððññð
                                                                             ññðððñðñðñðððððñññññññ
                                                                             ñððñððððñðñððñððñðññðð
                                                                             ñððñðñðððððððððññññðññ
                                                                             ññðññññðñððññðññññðððð
                                                                             ññðñðððððññðññðñññðñðñ
                                                                             ññððñððñððñðññðññðñðñð
                                                                             ñðñðññðñðñññððððññðñðñ

                                                                                                                          Page 2 of 5
                                                                             ñðñðññññððññðððññðññðð
                                                                             ñðððññðññðððñññððððñññ
                                                                             ñññððððñððððñððñññññðð
                                                                             ññðñðññðññðððððñññðñðñ
                                                                             ñðññððñððñññððððñññððð
                                                                             ññððñðññðñððñððððððñðñ
                                                                             ñññððñððññððððñññðñññð
                                                                             ñññðñðññððñðñðññðñðñðñ
                                                                             ññðñðñððñðñððñññðññðñð
                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                 Ref Number                                Amount
May 5 Electronic Deposit                From UHC of the Midwe                                                                595.61
          REF=201250018615280N00           6723957100HCCLAIMPMT201872766
May 6 Wholesale Lockbox Deposit         Location/Ser#0000957967                   8653529625                                 22.16
May 6 Electronic Deposit                From UNITEDHEALTHCARE                                                                91.63
          REF=201260136413980N00           1411289245HCCLAIMPMT201872766
May 6 Electronic Deposit                From UnitedHealthcare                                                               202.90
          REF=201260136322070N00           1111187726HCCLAIMPMT201872766
May 6 Electronic Deposit                From UnitedHealthcare                                                               344.90
          REF=201260136322030N00           1111187726HCCLAIMPMT201872766
May 6 Electronic Deposit                From UNITEDHEALTHCARE                                                               430.00
          REF=201260136412700N00           1411289245HCCLAIMPMT201872766
May 7 Electronic Deposit                From IL Claims WF                                                                   103.87
          REF=201270116195450N00           6272186150HCCLAIMPMT
May 7 Electronic Deposit                From Molina HC of IL                                                                106.58
          REF=201270159756550Y00           2271823188HCCLAIMPMTPN201872766
May 7 Electronic Deposit                From AETNA AS01                                                                     121.11
          REF=201260112965080N00           3066033492HCCLAIMPMTXXXXX2766
May 7 Electronic Deposit                From Wellcare Health                                                                469.12
          REF=201270148777580N00           1205862801HCCLAIMPMT
May 7 Electronic Deposit                From UnitedHealthcare                                                               884.28
          REF=201270133104520N00           1111187726HCCLAIMPMT201872766
May 7 Electronic Deposit                From UnitedHealthcare                                                             14,116.00
          REF=201270133104620N00           1111187726HCCLAIMPMT201872766
May 8 Electronic Deposit                From AETNA AS01                                                                        5.53
          REF=201270097702350N00           3066033492HCCLAIMPMTXXXXX2766
May 8 Electronic Deposit                From UHC OF THE MIDWE                                                                64.61
          REF=201280103500110N00           6723957100HCCLAIMPMT201872766
May 8 Electronic Deposit                From CIGNA                                                                          114.54
          REF=201270149458070N00           9751677627HCCLAIMPMT201872766
May 8 Electronic Deposit                From UHC of the Midwe                                                               200.02
          REF=201270149815750N00           6723957100HCCLAIMPMT201872766
May 8 Electronic Deposit                From UHC of the Midwe                                                               273.59
          REF=201280103499600N00           6723957100HCCLAIMPMT201872766
May 8 Electronic Deposit                From MO Claims                                                                      379.72
          REF=201280096438140Y00           3452798041HCCLAIMPMT
May 8 Electronic Deposit                From UHC OF THE MIDWE                                                              2,500.00
          REF=201280103499870N00           6723957100HCCLAIMPMT201872766
May 11 Electronic Deposit               From UHC OF THE MIDWE                                                               172.44
          REF=201290082304650N00           6723957100HCCLAIMPMT201872766
May 11 Electronic Deposit               From UnitedHealthcare                                                               291.14
          REF=201290095073130N00           1111187726HCCLAIMPMT201872766
May 11 Electronic Deposit               From Wellcare Health                                                                529.03
          REF=201320023080050N00           1205862801HCCLAIMPMT
May 11 Wholesale Lockbox Deposit        Location/Ser#0000957967                   8055149562                               2,045.08
May 11 Electronic Deposit               From UHC OF THE MIDWE                                                              2,812.00
          REF=201290082304430N00           6723957100HCCLAIMPMT201872766
May 12 Electronic Deposit               From WISCONSIN PHYSIC                                                                35.19
          REF=201320112139070N00           9900732001HCCLAIMPMT2205757829
May 12 Electronic Deposit               From UnitedHealthcare                                                                76.00
          REF=201320104966030N00           1111187726HCCLAIMPMT201872766
May 12 Electronic Deposit               From AETNA H09                                                                      174.75
          REF=201290084271190N00           1066033492HCCLAIMPMTXXXXX2766
May 12 Wholesale Lockbox Deposit        Location/Ser#0000957967                   8355033981                                210.90
May 12 Electronic Deposit               From ANTHEM BCBS                                                                    243.10
          REF=201320091723720N00           1470851593HCCLAIMPMT727131111
May 13 Electronic Deposit               From AETNA AS01                                                                        5.53
          REF=201320075263140N00           3066033492HCCLAIMPMTXXXXX2766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   690 Filed LOCKBOX
                                        NON-GOVERNMENT    06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 84  of 128                 1 523 2123 6852
                                                                                                    Statement Period:
                                                                                                         May 1, 2020
                                                                                                             through
                                                                                                        May 31, 2020

                                                                                                          Page 3 of 5

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                             Ref Number                    Amount
May 13 Electronic Deposit               From ANTHEM BLUE MO5F                                                35.19
          REF=201320111162210N00           2860257201HCCLAIMPMT3124094944
May 13 Electronic Deposit               From UNITEDHEALTHCARE                                                98.10
          REF=201330094817010N00           1411289245HCCLAIMPMT201872766
May 13 Electronic Deposit               From UnitedHealthcare                                               114.54
          REF=201330094657540N00           1780000000HCCLAIMPMT201872766
May 13 Electronic Deposit               From Wellcare Health                                                412.89
          REF=201330101806210N00           1205862801HCCLAIMPMT
May 13 Electronic Deposit               From UNITEDHEALTHCARE                                               504.00
          REF=201330094816210N00           1411289245HCCLAIMPMT201872766
May 14 Electronic Deposit               From AETNA AS01                                                     297.50
          REF=201330069414740N00           1066033492HCCLAIMPMTXXXXX2766
May 14 Electronic Deposit               From Wellcare Health                                                408.32
          REF=201340097723300N00           1205862801HCCLAIMPMT
May 14 Wholesale Lockbox Deposit        Location/Ser#0000957967               8953028717                    456.33
May 14 Electronic Deposit               From IL Claims WF                                                   587.22
          REF=201340104873280N00           6272186150HCCLAIMPMT
May 14 Electronic Deposit               From UnitedHealthcare                                              4,636.00
          REF=201340089795330N00           1111187726HCCLAIMPMT201872766
May 15 Electronic Deposit               From Wellcare Health                                                107.74
          REF=201350083078730N00           1205862801HCCLAIMPMT
May 15 Electronic Deposit               From CIGNA                                                          158.56
          REF=201340102106620N00           9751677627HCCLAIMPMT201872766
May 15 Electronic Deposit               From UNITEDHEALTHCARE                                               194.20
          REF=201350074885710N00           1411289245HCCLAIMPMT201872766
May 15 Electronic Deposit               From UnitedHealthcare                                               290.20
          REF=201350074949500N00           1111187726HCCLAIMPMT201872766
May 15 Electronic Deposit               From UHC OF THE MIDWE                                               312.00
          REF=201340104009160N00           6723957100HCCLAIMPMT201872766
May 15 Electronic Deposit               From MO Claims                                                      588.44
          REF=201340141275230Y00           3452798041HCCLAIMPMT
May 18 Electronic Deposit               From ANTHEM BLUE MO5F                                                24.22
          REF=201350082491560N00           2860257201HCCLAIMPMT3124357018
May 18 Electronic Deposit               From UHC of the Midwe                                                39.07
          REF=201350088773610N00           6723957100HCCLAIMPMT201872766
May 18 Electronic Deposit               From UNITEDHEALTHCARE                                               242.13
          REF=201360059441330N00           1411289245HCCLAIMPMT201872766
May 18 Wholesale Lockbox Deposit        Location/Ser#0000957967               8055112159                    424.42
May 18 Electronic Deposit               From Wellcare Health                                                541.66
          REF=201390082732210N00           1205862801HCCLAIMPMT
May 18 Electronic Deposit               From UHC of the Midwe                                               550.59
          REF=201350088774030N00           6723957100HCCLAIMPMT201872766
May 18 Electronic Deposit               From MOMOD                                                         3,585.94
          REF=201390085124160N00           1205862801HCCLAIMPMT
May 19 Electronic Deposit               From AETNA AS01                                                        5.53
          REF=201360033168230N00           3066033492HCCLAIMPMTXXXXX2766
May 19 Electronic Deposit               From UHC of the Midwe                                               144.30
          REF=201390087927270N00           6723957100HCCLAIMPMT201872766
May 19 Electronic Deposit               From UHC OF THE MIDWE                                               312.00
          REF=201390087928040N00           6723957100HCCLAIMPMT201872766
May 19 Electronic Deposit               From Wellcare Health                                                611.41
          REF=201390191209930N00           1205862801HCCLAIMPMT
May 19 Loan/Line Disbursement           From Account ************7141                                  5,105,970.00
May 20 Electronic Deposit               From UnitedHealthcare                                                312.00
          REF=201400073069570N00           1111187726HCCLAIMPMT201872766
May 20 Electronic Deposit               From UHC OF THE MIDWE                                               312.00
          REF=201390191310010N00           6723957100HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   690 Filed LOCKBOX
                                        NON-GOVERNMENT    06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 85  of 128                 1 523 2123 6852
                                                                                                                    Statement Period:
                                                                                                                         May 1, 2020
                                                                                                                             through
                                                                                                                        May 31, 2020
                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                             ñðñððñððñññññññðññññññ
                                                                             ñðñðñðñððððññððñððñðñð
                                                                             ñððñðñññðñññððððñðñðññ
                                                                             ñññððñððððñððñððñððññð
                                                                             ññðððñðñðñðððððñðñññðñ
                                                                             ñððñððððñðñððñððñððððð
                                                                             ñððñðñðñðððððððñññððññ
                                                                             ññðññññðñððññðððððñððð
                                                                             ññðñðððððññðñññððñðñðñ
                                                                             ññððñððñððñðððñðññððñð
                                                                             ñðñðññðñðññññðððñññððñ

                                                                                                                          Page 4 of 5
                                                                             ñðñðññññððñðñððñññññðð
                                                                             ñðððññðññðñðñððññððñññ
                                                                             ñññððððññññññððððððñðð
                                                                             ññðñðññðñððððððññðññðñ
                                                                             ñðññðððññðñññððññððððð
                                                                             ññððñððñññðññðññññññðñ
                                                                             ñññðññññðñðññðññðñðññð
                                                                             ñññðñððñððññññðñðñðððñ
                                                                             ññðñððñðñðñððñññðññðñð
                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                              Ref Number                                   Amount
May 20 Electronic Deposit               From Wellcare Health                                                                 367.11
          REF=201400082599580N00           1205862801HCCLAIMPMT
May 20 Electronic Deposit               From UHC of the Midwe                                                               483.09
          REF=201390191309310N00           6723957100HCCLAIMPMT201872766
May 20 Electronic Deposit               From AETNA AS01                                                                     898.00
          REF=201390143717030N00           3066033492HCCLAIMPMTXXXXX2766
May 20 Electronic Deposit               From UNITEDHEALTHCARE                                                              1,196.80
          REF=201400073159650N00           1411289245HCCLAIMPMT201872766
May 20 Electronic Deposit               From UNITEDHEALTHCARE                                                              1,606.40
          REF=201400073160190N00           1411289245HCCLAIMPMT201872766
May 20 Electronic Deposit               From AETNA AS01                                                                   15,444.00
          REF=201400045345850N00           3066033492HCCLAIMPMTXXXXX2766
May 21 Electronic Deposit               From UNITEDHEALTHCARE                                                                68.17
          REF=201410068866400N00           1411289245HCCLAIMPMT201872766
May 21 Electronic Deposit               From Molina HC of IL                                                                106.58
          REF=201410099627000Y00           2271823188HCCLAIMPMTPN201872766
May 21 Electronic Deposit               From IL Claims WF                                                                   126.93
          REF=201410046402590N00           6272186150HCCLAIMPMT
May 22 Electronic Deposit               From UnitedHealthcare                                                               240.25
          REF=201420070133700N00           1111187726HCCLAIMPMT201872766
May 22 Electronic Deposit               From MO Claims                                                                      849.94
          REF=201410117735760Y00           3452798041HCCLAIMPMT
May 26 Electronic Deposit               From AETNA AS01                                                                        5.53
          REF=201420028425060N00           3066033492HCCLAIMPMTXXXXX2766
May 26 Electronic Deposit               From UHC OF THE MIDWE                                                               118.69
          REF=201420065436820N00           6723957100HCCLAIMPMT201872766
May 26 Wholesale Lockbox Deposit        Location/Ser#0000957967                8355393689                                  2,470.60
May 26 Electronic Deposit               From Marketplace                                                                   9,259.65
          REF=201470080254190N00           6391864073HCCLAIMPMT
May 27 Electronic Deposit               From Wellcare Health                                                                111.22
          REF=201470188080710N00           1205862801HCCLAIMPMT
May 27 Electronic Deposit               From Harmony Health P                                                               362.11
          REF=201470218971490N00           1695260513HCCLAIMPMT100275334553000
May 27 Electronic Deposit               From Wellcare Health                                                                773.02
          REF=201470188081410N00           1205862801HCCLAIMPMT
May 27 Electronic Deposit               From UnitedHealthcare                                                              1,970.00
          REF=201470178447930N00           1111187726HCCLAIMPMT201872766
May 28 Electronic Deposit               From Molina HC of IL                                                                158.30
          REF=201480153452720Y00           2271823188HCCLAIMPMTPN201872766
May 28 Electronic Deposit               From UHC of the Midwe                                                               203.32
          REF=201470191152850N00           6723957100HCCLAIMPMT201872766
May 28 Electronic Deposit               From UNITEDHEALTHCARE                                                               380.00
          REF=201480102883350N00           1411289245HCCLAIMPMT201872766
May 28 Electronic Deposit               From UHC of the Midwe                                                               490.36
          REF=201470191375230N00           6723957100HCCLAIMPMT201872766
May 28 Electronic Deposit               From UHC OF THE MIDWE                                                               524.48
          REF=201470191375660N00           6723957100HCCLAIMPMT201872766
May 28 Electronic Deposit               From AETNA AS01                                                                    1,403.00
          REF=201480052921170N00           1066033492HCCLAIMPMTXXXXX2766
May 28 Electronic Deposit               From UnitedHealthcare                                                              1,732.92
          REF=201480102788960N00           1111187726HCCLAIMPMT201872766
May 28 Electronic Deposit               From UnitedHealthcare                                                             16,562.00
          REF=201480138389200N00           1111187726HCCLAIMPMT201872766
May 29 Electronic Deposit               From Wellcare Health                                                                207.60
          REF=201490125787190N00           1205862801HCCLAIMPMT
May 29 Wholesale Lockbox Deposit        Location/Ser#0000957967                9253119195                                   268.00
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690 Filed LOCKBOX
                                               NON-GOVERNMENT    06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 86  of 128                 1 523 2123 6852
                                                                                                                 Statement Period:
                                                                                                                      May 1, 2020
                                                                                                                          through
                                                                                                                     May 31, 2020

                                                                                                                       Page 5 of 5

ANALYZED CHECKING                                                                                               (CONTINUED)
U.S. Bank National Association                                                                     Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                       Amount
May 29 Electronic Deposit                      From UnitedHealthcare                                                        312.00
          REF=201490118559130N00                  1111187726HCCLAIMPMT201872766
May 29 Electronic Deposit                      From MO Claims                                                              1,291.53
          REF=201490091648790Y00                  3452798041HCCLAIMPMT
                                                                                Total Other Deposits        $       5,217,267.75

Other Withdrawals
Date       Description of Transaction                                                     Ref Number                     Amount
May 6      Electronic Funds Transfer           To Account 152321236886                                      $         26,000.00-
May 15     Electronic Funds Transfer           To Account 152321236886                                               100,000.00-
May 20     Electronic Funds Transfer           To Account 152321236886                                             5,050,970.00-
May 29     Electronic Funds Transfer           To Account 152321236886                                               100,000.00-
                                                                             Total Other Withdrawals        $      5,276,970.00-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date               Ending Balance
May 1                           152,421.08     May 12                 158,178.03       May 21                149,787.14
May 4                           155,493.38     May 13                 159,348.28       May 22                150,877.33
May 5                           157,157.84     May 14                 165,733.65       May 26                162,731.80
May 6                           132,249.43     May 15                  67,384.79       May 27                165,948.15
May 7                           148,050.39     May 18                  72,792.82       May 28                187,402.53
May 8                           151,588.40     May 19               5,179,836.06       May 29                 89,481.66
May 11                          157,438.09     May 20                 149,485.46
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 87 of 128                     1 523 2123 6860
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                             May 1, 2020
                                                                                                                                                                through
                                                                                                                                                           May 31, 2020
                                                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                             ñðñððñððññðñññðððñññññ
                                                                                                             ñðñðñðñððñðññððñððððñð
                                                                                                             ñððñðñññððññððððñððñññ
                                                                                                             ñññððñððððñððñðððñðññð
                                                                                                             ññðððñðñðððððððñðñðñðñ
                                                                                                             ñððñððððñðñððñððñññððð
                                                                                                             ñððññðññðððððððññðððññ
                                                                                                             ññððñññðñððññðñññðñððð

                                                                                                                                                             Page 1 of 2
                                                                                                             ññðñðððððññððñññðððñðñ
                                                                                                             ññððñððñððñññðððñðððñð
                                                                                                             ñðñðññðñððððñððððððððñ
                                                                                                             ñðñðññññððññððñðððñððð
                                                                                                             ñðððññðññðñðððñððñðððñ
                                                                                                             ñññððððñðñðððððñððññðð
                                                                                                             ññðñðññðñðñðññññððññðñ
                                                                                                             ñðññððñðññðññððñðððððð
                                                                                                             ññððñðñññññððñðñðððñðñ
                                                                                                             ñññððññððññðññññðñðññð
                                                                                                             ñññðñððñðñðñððññððñððñ
                                                                                                             ññðñððððñðñððñðñðññðñð
                                                                                                             ññññññññññññññññññññññ

                       ÁÆãÄÄãÆÁãÄÆÆããÄÁÄÁÆÁÆÄÆãÁÆÄÄãÆããããÁÆããÆãÆÄãÁÆÄÆÁÁããÄÁÁÆÄÁÆÆÄãÁããÁ

                       000023290 01 AV 0.389 000638477831707 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       OPERATING ACCOUNT
                                                                                                        l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                                  Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                        Service:                                         1-866-329-7770


                                                                                                        U.S. Bank accepts Relay Calls
                                                                                                        Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                        Account Number 1-523-2123-6860
Account Summary
                                        # Items
Beginning Balance on May 1                             $                  56,873.44
Other Deposits                              13                           112,911.23
Other Withdrawals                            2                            56,556.98-
       Ending Balance on May 31, 2020 $                                  113,227.69

Other Deposits
Date   Description of Transaction                                                                                 Ref Number                                  Amount
May 6 Wire Credit REF000120                                 CITY MIAMI    200506010204                                                         $               500.08
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 8 Wire Credit REF000264                                 CITY MIAMI    200508011324                                                                         299.63
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 12 Wire Credit REF000159                                CITY MIAMI    200512007988                                                                         200.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 13 Wire Credit REF000145                                CITY MIAMI    200513010100                                                                         163.82
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 15 Wire Credit REF000203                                CITY MIAMI    200515016462                                                                         866.04
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 18 Wire Credit REF000166                                CITY MIAMI    200518012414                                                                         525.67
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 19 Wire Credit REF000138                                CITY MIAMI    200519009584                                                                         200.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 20 Wire Credit REF000114                                CITY MIAMI    200520012459                                                                         254.77
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 22 Wire Credit REF000193                                CITY MIAMI    200522012584                                                                        1,521.46
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 27 Wire Credit REF000138                                CITY MIAMI    200527013003                                                                        5,152.07
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 28 Wire Credit REF000141                                CITY MIAMI    200528014054                                                                         163.82
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 29 Wire Credit REF000287                                CITY MIAMI    200529061224                                                                         381.16
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
May 29 Wire Credit REF003053                                EAST WEST BK PASAD 200529167749                                                                102,682.71
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
                                                                                                     Total Other Deposits                      $           112,911.23

Other Withdrawals
Date   Description of Transaction                                                                                 Ref Number                                   Amount
May 14 Analysis Service Charge                                                                                    1400000000                  $              7,104.87-
May 28 Electronic Funds Transfer                            To Account 152321236886                                                                         49,452.11-
                                                                                                  Total Other Withdrawals                      $            56,556.98-
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690 ACCOUNT
                                               OPERATING   Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 88  of 128                 1 523 2123 6860
                                                                                                                          Statement Period:
                                                                                                                               May 1, 2020
                                                                                                                                   through
                                                                                                                              May 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñððñððññðññññðñððñññ
                                                                                   ñðñðñðñððñðññððñðñððñð
                                                                                   ñððñðñññðñððððððñðññññ
                                                                                   ñññððñððððñððñððññðññð
                                                                                   ññðððñðñððððððððññððññ
                                                                                   ñððñððððñðñððñðððñðñðð
                                                                                   ñððñññðððððððððñððððññ
                                                                                   ññððñññðñððññððññððððð
                                                                                   ññðñðððððññððñññððññðñ
                                                                                   ññððñððñððññðñðñññððñð
                                                                                   ñðñðññðñððððððñððñññðñ

                                                                                                                                Page 2 of 2
                                                                                   ñðñðññññðððññððññððððð
                                                                                   ñðððññðññðñðñððððððñðñ
                                                                                   ñññððððñðððññððñññðññð
                                                                                   ññðñðññðññððñññññðññðñ
                                                                                   ñðññðððñðññðññðññðñððð
                                                                                   ññððñðññðððñññððññðñðñ
                                                                                   ñññððððñññðñðððððððññð
                                                                                   ñññðññññððññððññðññððñ
                                                                                   ññðñððððñðñðññðñðññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                              Account Number 1-523-2123-6860
Balance Summary
Date                         Ending Balance    Date              Ending Balance   Date                             Ending Balance
May 6                            57,373.52     May 15                51,798.14    May 22                               54,300.04
May 8                            57,673.15     May 18                52,323.81    May 27                               59,452.11
May 12                           57,873.15     May 19                52,523.81    May 28                               10,163.82
May 13                           58,036.97     May 20                52,778.58    May 29                              113,227.69
May 14                           50,932.10
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 89 of 128                     1 523 2123 6878
                      Saint Paul, Minnesota 55101-0800                                                                                              Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                          May 1, 2020
                                                                                                                                                             through
                                                                                                                                                        May 31, 2020
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñððñððññðñññðððððñññ
                                                                                                          ñðñðñðñðððñññððñððñðñð
                                                                                                          ñððñðñññðñðñððððññðñññ
                                                                                                          ñññðñðððððñððñððñðñðñð
                                                                                                          ññðððñðñññðððððñððñðññ
                                                                                                          ñððñððððñðñððñððððñññð
                                                                                                          ñððñððññðððððððññðñðññ
                                                                                                          ññðññðñðñððññññññññððð

                                                                                                                                                          Page 1 of 9
                                                                                                          ññðððñðððññððñññññññðñ
                                                                                                          ñðñññððñððññððñðñðñññð
                                                                                                          ñðññññðñðððñññððññðñðñ
                                                                                                          ñðñðññññððññðññððñðððð
                                                                                                          ñðððññðññðñððñðñðñðððñ
                                                                                                          ñññððððññððñððñðññðññð
                                                                                                          ññðñðññðñðñññññððñðñðñ
                                                                                                          ñðññðððññðñðññðññððððð
                                                                                                          ññððñðñðððññððññðññðññ
                                                                                                          ñññððñððññðñðñññððñðñð
                                                                                                          ñññððððñðððððñðñðñðððñ
                                                                                                          ññðññðððñðñððñðñðññðñð
                                                                                                          ññññññññññññññññññññññ

                       ãÁÆÄÄããÆÁÄÄÄããÆÄÆÄÆÆÆÆÆÄãÁÆÆÆÄãÁãÆÆÄÄÄÄÆãÄÄÆÁÁÆÆãÁÁÁÁãÁÆÄãÆÄÄãÆãã

                       000002547 02 SP    000638477897073 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PAYROLL ACCOUNT
                                                                                                     l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                               Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                     Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                    Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2123-6878
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 592,196.58
Other Deposits                               5                         1,544,049.20
Other Withdrawals                           13                           764,225.77-
Checks Paid                                815                           973,495.26-
       Ending Balance on May 31, 2020 $                                  398,524.75

Other Deposits
Date   Description of Transaction                                                                              Ref Number                                  Amount
May 7  Electronic Funds Transfer                            From Account 152321236845                                                       $           447,234.36
May 12 Electronic Funds Transfer                            From Account 152321236886                                                                   101,176.94
May 22 Electronic Funds Transfer                            From Account 152321236845                                                                   250,000.00
May 22 Wire Credit REF001473                                EAST WEST BK PASAD 200522033967                                                             661,837.39
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
May 29 Wire Credit REF003024                                EAST WEST BK PASAD 200529167577                                                              83,800.51
          ORG=ST ALEXIUS HOSPITAL                              CORPORATION #1 CHAPTER
                                                                                                  Total Other Deposits                      $         1,544,049.20

Other Withdrawals
Date   Description of Transaction                                                                              Ref Number                                   Amount
May 1 Electronic Withdrawal                                 To MO DIR EMP SERV                                                              $             6,619.02-
          REF=201220050813990N00                                43-1158662MO UI TAX 000000007211170
May 1 Electronic Withdrawal                                 To IRS                                                                                     164,883.89-
          REF=201210080856380N00                                3387702000USATAXPYMT220052255914289
May 4 Electronic Withdrawal                                 To CSI MODR TAX                                                                              21,726.50-
          REF=201250051377780N00                                3335671233DORPAYMENTT35029912
May 7 Electronic Withdrawal                                 To IRS                                                                                       95,059.02-
          REF=201280088158720N00                                3387702000USATAXPYMT220052892395398
May 11 Electronic Withdrawal                                To AMERICORE HOLDIN                                                                          23,763.02-
          REF=201320045112400N00                                1AM21 JHTC      5288073
May 14 Electronic Withdrawal                                To PROVIDENT L&A                                                                              8,790.08-
          REF=201340083221520N00                                9641769002INS. PREM.R0783522
May 14 Electronic Withdrawal                                To PROVIDENT L&A                                                                              8,790.08-
          REF=201340083221540N00                                9641769002INS. PREM.R0783522
May 15 Electronic Withdrawal                                To IRS                                                                                     118,161.31-
          REF=201350073791580N00                                3387702000USATAXPYMT220053662126163
May 18 Electronic Withdrawal                                To CSI MODR TAX                                                                              20,095.50-
          REF=201360059169580N00                                3335671233DORPAYMENTT35058096
May 20 Electronic Withdrawal                                To 86340 ST. ALEXIU                                                                          14,244.75-
          REF=201410023555720N00                                1364227403FIX    86340
May 22 Electronic Withdrawal                                To 86340 ST. ALEXIU                                                                           8,973.00-
          REF=201420053927600N00                                1364227403BILLING 86340
May 22 Electronic Funds Transfer                            To Account 152321236886                                                                    250,000.00-
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 90  of 128                 1 523 2123 6878
                                                                                                                                   Statement Period:
                                                                                                                                        May 1, 2020
                                                                                                                                            through
                                                                                                                                       May 31, 2020
                                                                                        ñðñðñðñðñðñðñðñðñðñðñð
                                                                                        ñðñððñððññðñññððððññññ
                                                                                        ñðñðñðñðððñññððñðñðññð
                                                                                        ñððñðñññðññðððððññððññ
                                                                                        ñññðñðððððñððñðñððððñð
                                                                                        ññðððñðñññððððððñððñññ
                                                                                        ñððñððððñðñððñððñðñññð
                                                                                        ñððñðñðððððððððññðñðññ
                                                                                        ññðññðñðñððñññññññðððð
                                                                                        ññðððñðððññððñññññðñðñ
                                                                                        ñðñññððñððññðññðñðñññð
                                                                                        ñðññññðñðððñðññððððñðñ

                                                                                                                                         Page 2 of 9
                                                                                        ñðñðññññðððððññðñðññðð
                                                                                        ñðððññðññðñðñññññðñððñ
                                                                                        ñññððððñðððñðñðñððññðð
                                                                                        ññðñðññðññðññðññðñðñðñ
                                                                                        ñðññðððñðñññðððññññððð
                                                                                        ññððñððññññðððññððððññ
                                                                                        ñññðñðñðñðððððñððñððñð
                                                                                        ñññðññññððññðñññðñññðñ
                                                                                        ññðñððððñðñðñðññðññðñð
                                                                                        ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                                       Account Number 1-523-2123-6878
Other Withdrawals (continued)
Date   Description of Transaction                                                            Ref Number                                    Amount
May 29 Electronic Withdrawal                   To AMERICORE HOLDIN                                                                      23,119.60-
          REF=201490134322430N00                  1AM21 JHTC    5352609
                                                                             Total Other Withdrawals                          $        764,225.77-

Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check          Date                          Ref Number                Amount
2523                May 29       9253819810              1,698.91   21893*         May 4                         8051393509                 115.29
19127*              May 22       9251481913                147.08   21894          May 1                         9251225345                  78.88
19220*              May 18       8055589172                141.80   21897*         May 11                        8055895703                 989.69
19576*              May 22       9251481915                 73.08   21898          May 11                        8055895701                  38.20
21001*              May 22       9252628761                791.66   21899          May 8                         9253000409               1,687.02
21023*              May 11       8051750852              1,197.79   21900          May 8                         9253455795               2,018.26
21101*              May 4        8051493351              1,363.00   21901          May 19                        8355225780               1,446.21
21155*              May 1        9254310469                864.26   21903*         May 11                        8051098007                 721.39
21211*              May 14       8953483746                 44.04   21904          May 8                         9254256780                 326.08
21231*              May 7        8655047386                 79.59   21905          May 11                        8053338618                 707.90
21253*              May 5        8353356017                125.40   21906          May 8                         9254782787               1,579.48
21297*              May 11       8054704168              1,263.94   21907          May 12                        8350922583               2,073.40
21425*              May 22       9252628763                694.92   21908          May 11                        8051912338               1,437.23
21445*              May 11       8051750853              1,197.25   21909          May 11                        8055176395               1,409.26
21475*              May 4        8053963123                747.40   21910          May 11                        8055176394                 140.86
21519*              May 26       8353897279              1,199.31   21911          May 11                        8055804071                 793.73
21550*              May 4        8055452734                663.97   21912          May 8                         9253638814                 877.64
21569*              May 4        8056127414                651.05   21913          May 8                         9252729206                 826.55
21570               May 20       8653686408              2,189.32   21914          May 11                        8053074514                 943.06
21615*              May 1        9253747104                776.59   21915          May 8                         9253639095                 770.47
21631*              May 1        9254527678                675.09   21916          May 8                         9253002685                 832.62
21639*              May 1        9253939329                275.16   21917          May 8                         9253871454               1,071.69
21650*              May 21       8952275850              1,454.48   21918          May 8                         9253871455                  51.48
21652*              May 5        8355796663              1,695.31   21919          May 18                        8056339368               2,510.38
21657*              May 5        8353355968                253.14   21920          May 18                        8056339367                  77.22
21659*              May 22       9251049420                618.47   21921          May 8                         9253871254                 714.88
21665*              May 4        8056144655                152.05   21922          May 8                         9253880644               1,099.11
21666               May 6        8653751633                357.09   21923          May 8                         9253880641                  77.22
21678*              May 11       8053120175                302.68   21924          May 8                         9253871611               1,235.15
21680*              May 11       8056042833                 53.58   21925          May 8                         9253871610                 112.75
21681               May 6        8654038487              3,115.50   21926          May 8                         9254798252                 499.77
21686*              May 18       8055779995                168.03   21927          May 11                        8055806652               1,786.32
21700*              May 5        8355710505              1,446.71   21928          May 8                         9253440001                 585.59
21721*              May 1        9254752379              1,973.41   21929          May 8                         9254208932                  62.22
21732*              May 1        9253737329              1,773.29   21930          May 11                        8056032996                 710.92
21756*              May 11       8055176352                187.63   21931          May 8                         9253021749                 695.23
21784*              May 11       8054126098                125.83   21932          May 8                         9254131120               2,109.04
21790*              May 1        9250560537              1,064.66   21933          May 8                         9253897330                 703.18
21791               May 1        9254528156                560.65   21934          May 11                        8051251118               2,631.45
21811*              May 6        8653938035              1,491.63   21935          May 11                        8056932114                 742.74
21820*              May 22       9252628760                607.99   21936          May 8                         9252728754               1,574.38
21840*              May 11       8051750854              1,197.25   21937          May 12                        8355405001                 792.23
21850*              May 4        8055633724                135.32   21938          May 8                         9253880564               1,427.63
21860*              May 4        8051059710              2,110.38   21939          May 8                         9253880563                 306.88
21863*              May 11       8053367243                130.66   21940          May 14                        8953671026                 826.74
21870*              May 1        9252729800                962.68   21941          May 14                        8950544265                 934.76
21881*              May 22       9253748713              1,614.95   21942          May 8                         9254130930                 602.67
21883*              May 4        8051393510                 78.76   21943          May 8                         9253368454               2,562.36
21886*              May 4        8056232379                 83.93   21944          May 8                         9254145191                 275.72
21891*              May 1        9254286806                 94.05   21945          May 11                        8053329909                 489.25
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 91  of 128                 1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                May 1, 2020
                                                                                                                    through
                                                                                                               May 31, 2020

                                                                                                                 Page 3 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
21946               May 11       8053329908                802.78   22003      May 8     9253871469                 152.74
21947               May 8        9254094388                700.63   22004      May 18    8055788077                 877.74
21948               May 11       8055573533                470.24   22005      May 12    8354964988                 589.01
21949               May 11       8054767530              1,811.15   22006      May 8     9252728385                 842.95
21950               May 8        9253857792              1,543.01   22007      May 11    8054162459                 812.48
21950*              May 11       8055349323              1,753.55   22008      May 8     9254678835                 838.02
21951               May 8        9254814853              2,372.60   22009      May 12    8355562619                 776.83
21952               May 8        9254738718              1,759.48   22010      May 8     9253874136                 913.55
21953               May 12       8350728261              1,993.52   22011      May 8     9252374123               1,241.24
21954               May 11       8055983969              2,849.71   22012      May 8     9254815066               1,835.72
21955               May 8        9253896941                935.02   22013      May 8     9254798663               1,821.08
21956               May 8        9253896940                 38.61   22014      May 8     9253896872               2,405.81
21957               May 28       8953658139                350.97   22015      May 14    8953483745                   4.37
21959*              May 20       8653686410              2,311.76   22016      May 8     9254798393                 621.31
21960               May 8        9252731214              1,492.27   22017      May 8     9254814833                 828.36
21961               May 8        9253871260                999.27   22019*     May 11    8054162079                 628.52
21962               May 8        9254259720              2,134.07   22020      May 18    8053389605                 102.86
21963               May 8        9254211032                786.88   22021      May 13    8652704101               1,410.20
21964               May 8        9254211029                 25.74   22022      May 8     9253881381               1,377.76
21965               May 8        9254130793                749.36   22023      May 12    8356358199                 150.73
21966               May 14       8953649697              2,284.51   22025*     May 19    8354681775                 175.39
21967               May 12       8355328442                310.25   22026      May 8     9253003257               1,932.24
21968               May 12       8355328441                 51.48   22027      May 12    8356298629               1,749.93
21969               May 8        9253871256                566.58   22028      May 18    8057288850                 570.48
21970               May 11       8054195121              1,999.95   22029      May 18    8057243039                 779.78
21971               May 8        9253706127              2,247.96   22030      May 12    8356127773               1,092.18
21972               May 11       8055806670                883.06   22031      May 20    8653675371                 864.17
21973               May 8        9253881385                656.21   22032      May 8     9252729230                 771.15
21974               May 8        9253222273                176.71   22033      May 26    8353065782                  70.37
21975               May 8        9253900702                785.82   22034      May 8     9254813693               1,518.72
21976               May 8        9252728559                916.18   22035      May 8     9253848702               1,977.03
21977               May 8        9254800022              2,267.68   22036      May 12    8356362249               1,844.95
21978               May 11       8054019928              2,317.88   22037      May 14    8953649960                 352.97
21979               May 8        9253367488                618.61   22038      May 13    8654557619                 127.56
21980               May 8        9252952746              2,411.71   22039      May 8     9253881389               1,617.43
21981               May 8        9254798744              1,483.84   22040      May 11    8056925532               1,599.10
21982               May 8        9254798745                123.95   22041      May 12    8354799414               1,488.22
21983               May 8        9253897025                733.80   22042      May 11    8055803470               1,248.62
21984               May 11       8055391459                780.73   22043      May 8     9252467584                 343.23
21985               May 11       8055391460                142.73   22044      May 22    9253525815                 511.96
21986               May 8        9253897029                848.00   22045      May 11    8050785351               1,646.79
21987               May 8        9254245090              3,519.61   22046      May 11    8056347872               1,206.93
21988               May 8        9253881347                850.62   22047      May 8     9252373850               2,104.65
21989               May 8        9254798670                701.13   22048      May 8     9252467329               1,736.83
21990               May 11       8057271318                616.55   22050*     May 8     9253900145               1,460.32
21991               May 11       8057271317                153.44   22051      May 12    8355562555               1,454.99
21992               May 14       8953649698              2,624.24   22052      May 8     9253049922               1,736.81
21993               May 11       8057457134              1,286.95   22053      May 8     9252918285                 373.67
21994               May 8        9252952079                954.21   22054      May 11    8055827442                 910.31
21995               May 14       8953268902              2,971.21   22055      May 8     9252734716                 913.47
21996               May 8        9254678765                 40.45   22056      May 11    8054195213                 709.67
21997               May 11       8057383998              2,077.46   22057      May 22    9251049421                 618.54
21998               May 8        9253900762              1,428.55   22058      May 8     9253900105               1,854.80
21999               May 8        9253765232                808.24   22059      May 8     9253775628               1,673.14
22000               May 11       8055827599              1,992.36   22060      May 8     9253881349               1,090.63
22001               May 8        9252731872              2,410.86   22061      May 8     9252563602               1,287.75
22002               May 8        9253871468              2,576.89   22062      May 11    8054763895               1,988.40
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 92  of 128                 1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                   May 1, 2020
                                                                                                                                       through
                                                                                                                                  May 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñððñððññðñññðððððñññ
                                                                                   ñðñðñðñðððñññððñðññññð
                                                                                   ñððñðñññðñññððððññðñññ
                                                                                   ñññðñðððððñððñðññðñññð
                                                                                   ññðððñðñññðððððñððññññ
                                                                                   ñððñððððñðñððñðððññððð
                                                                                   ñððñðñðñðððððððññññðññ
                                                                                   ññðññðñðñððñññðððððððð
                                                                                   ññðððñðððññððñððñðññðñ
                                                                                   ñðñññððñððñññññððñððñð
                                                                                   ñðññññðñðððñððññðñðððñ

                                                                                                                                    Page 4 of 9
                                                                                   ñðñðññññððñðññðððññððð
                                                                                   ñðððññðññððñðññðñðñðññ
                                                                                   ñññððððññðððñðñðñññððð
                                                                                   ññðñðññððñññññññññññðñ
                                                                                   ñðññððñðððññðñððððñððð
                                                                                   ññððñðññððñðññðñðñððññ
                                                                                   ñññðññññðññðððññññðññð
                                                                                   ñññðñðññððññðððñðððððñ
                                                                                   ññðññðñðñðñðññññðññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
22063               May 8        9253212615              1,060.47   22120      May 11                       8051747722               1,811.72
22064               May 8        9253008316              1,227.17   22121      May 8                        9252728561                 724.88
22065               May 26       8354122142                 69.81   22122      May 8                        9253871533                 795.22
22066               May 8        9253900040              1,876.05   22123      May 8                        9253209187               2,086.32
22067               May 8        9253775148              1,061.70   22125*     May 8                        9253992924                 387.49
22068               May 12       8355069721                367.65   22126      May 11                       8053072335               1,426.39
22069               May 11       8053904684                431.24   22127      May 8                        9253796736               1,972.85
22070               May 11       8053968274                635.83   22128      May 8                        9254798697               1,942.22
22071               May 11       8055826851              2,791.46   22129      May 14                       8953477363               1,667.66
22072               May 8        9253043112              3,018.01   22130      May 8                        9253900126               2,325.25
22073               May 11       8053120176                329.19   22131      May 11                       8054764160               3,881.56
22074               May 8        9254764720              1,048.86   22132      May 8                        9254813889                 546.02
22075               May 8        9254801999              3,115.49   22134*     May 15                       9254487463               1,481.08
22076               May 8        9252598496              3,036.62   22135      May 15                       9254487462                 326.10
22077               May 11       8055349693                281.70   22137*     May 8                        9253871653               1,945.71
22078               May 8        9252731982              2,984.19   22138      May 8                        9253897026                 687.17
22079               May 8        9253880565                712.35   22139      May 8                        9254244908                 865.10
22080               May 18       8055779996                 78.79   22140      May 8                        9253489903               2,246.44
22081               May 26       8352818330                659.14   22141      May 18                       8053282430                 701.57
22082               May 8        9253897015              2,107.92   22142      May 8                        9253774854               1,185.27
22083               May 8        9253222393              1,901.88   22143      May 8                        9253871651                 844.14
22084               May 8        9254208464              1,396.17   22144      May 8                        9253871647                 744.41
22085               May 12       8354339417              1,785.59   22145      May 8                        9253871648                 539.87
22086               May 8        9252738424              1,158.03   22146      May 8                        9253050005               1,110.34
22087               May 8        9253900094              1,804.13   22147      May 11                       8053075493                  24.90
22088               May 11       8055803819                661.89   22148      May 8                        9252467795                 769.28
22089               May 8        9253896713              2,775.51   22149      May 8                        9253871357               1,000.38
22090               May 29       9251966383                255.42   22150      May 11                       8053007005                 437.26
22091               May 8        9253050021              1,573.62   22151      May 11                       8051098177                 726.99
22092               May 8        9252737114                639.86   22152      May 8                        9252730940                 654.68
22093               May 8        9253896954              1,389.61   22153      May 8                        9253639424                 867.36
22094               May 8        9252952196              1,802.80   22154      May 8                        9253881145                 709.49
22095               May 12       8350922758              1,024.42   22155      May 8                        9253899893               1,725.49
22096               May 14       8953258639              1,911.92   22156      May 8                        9253002684                 338.63
22097               May 8        9253900056              1,706.01   22157      May 8                        9254208324                 997.78
22098               May 28       8950568388              2,150.48   22158      May 18                       8055806377                  43.84
22099               May 28       8950568389                 51.48   22159      May 8                        9253881384               1,298.69
22100               May 8        9254264152                672.25   22160      May 11                       8053951625                 393.61
22101               May 14       8952539316                216.21   22161      May 8                        9253461126                 515.66
22102               May 11       8055803447              1,619.08   22162      May 18                       8055589173                 166.48
22103               May 11       8054091978                586.90   22163      May 13                       8653516006                 296.80
22104               May 8        9254782869              2,021.42   22164      May 8                        9253897100                 873.36
22105               May 13       8654674722              2,307.37   22165      May 12                       8355902298                  26.23
22106               May 14       8952182947                173.56   22166      May 11                       8057457162               1,625.06
22107               May 8        9252560770              2,135.21   22167      May 8                        9254157056               1,685.53
22108               May 12       8352750598              1,790.32   22168      May 8                        9254798608               2,080.16
22109               May 12       8352750599                204.22   22169      May 19                       8355871017                 286.28
22110               May 8        9252601188              2,185.75   22170      May 8                        9252377512                 953.88
22111               May 8        9253871288              1,076.87   22171      May 11                       8056931645                 818.00
22112               May 8        9253871287                 74.26   22172      May 13                       8652932021                 759.91
22113               May 8        9253871618                839.05   22173      May 8                        9254210465               1,054.90
22114               May 8        9253871617                196.46   22174      May 12                       8355562554                 125.70
22115               May 8        9252952641              1,579.28   22175      May 8                        9254798485               1,112.58
22116               May 8        9253900720              1,769.18   22176      May 8                        9253633701               1,099.89
22117               May 18       8053768291                140.56   22177      May 14                       8953649621                 809.30
22118               May 12       8354503998              1,454.71   22178      May 8                        9253881127               1,027.36
22119               May 11       8054092425              1,367.20   22179      May 8                        9253897024               1,066.41
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 93  of 128                 1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                May 1, 2020
                                                                                                                    through
                                                                                                               May 31, 2020

                                                                                                                 Page 5 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
22180               May 11       8055343637                869.46   22238      May 11    8053119960                 150.87
22181               May 11       8054126096                172.65   22239      May 20    8653675498               1,587.73
22182               May 8        9252728318                998.17   22240      May 8     9254800768               1,416.54
22183               May 8        9254150025              1,947.08   22241      May 8     9254130764                 959.39
22184               May 8        9254612651              1,055.94   22242      May 8     9252731756               2,272.45
22185               May 8        9254244508                822.56   22243      May 12    8354218267                 686.21
22186               May 11       8053119962              1,060.98   22244      May 8     9253897315                 610.10
22187               May 12       8350922579              1,069.00   22245      May 11    8051911940               1,038.10
22188               May 15       9254488237                616.91   22246      May 8     9253043284                 905.89
22189               May 19       8352402159                400.40   22247      May 8     9253043285                  25.74
22190               May 8        9254815062                558.28   22248      May 8     9254802605               1,839.29
22191               May 8        9252730376              1,562.33   22249      May 8     9253042594               2,780.54
22192               May 8        9253880743              1,285.14   22250      May 8     9253042595                  51.48
22193               May 8        9253896793              1,219.22   22251      May 8     9252560429               2,938.95
22194               May 8        9253896794                504.76   22252      May 8     9252560427                  77.22
22195               May 8        9254678552                892.20   22253      May 8     9254801282               2,060.28
22196               May 8        9253871652                514.98   22254      May 11    8053079981               1,423.53
22197               May 8        9253871369              1,414.32   22255      May 11    8053079980                 198.83
22198               May 26       8356129556                840.25   22256      May 8     9252953371                 477.48
22199               May 8        9254131058                790.89   22257      May 11    8051097969               1,265.24
22200               May 8        9253768297              2,546.12   22258      May 11    8051097971                  77.22
22201               May 8        9253900721              1,092.10   22259      May 11    8056042774               1,894.34
22202               May 11       8051098229                856.65   22260      May 8     9254798730               1,694.38
22203               May 8        9253750652              1,069.86   22261      May 19    8351459557               2,110.38
22204               May 11       8053121926              1,336.08   22262      May 20    8653876056                 910.48
22205               May 13       8652934437              1,795.24   22263      May 8     9253897509               1,203.60
22207*              May 8        9254798483              1,258.36   22264      May 11    8053367242                 127.92
22208               May 8        9252467794              1,592.83   22265      May 8     9253881409               1,866.33
22209               May 20       8652577095              3,402.27   22266      May 14    8953657989                 681.03
22210               May 8        9253225234              1,682.98   22267      May 8     9252561116               3,020.38
22211               May 12       8354814119              1,647.99   22268      May 8     9253775435                 321.75
22212               May 11       8056412521                281.33   22269      May 8     9252735341                 608.02
22213               May 8        9253900295                693.36   22270      May 12    8354795961                 962.68
22214               May 22       9252628762                 45.69   22271      May 11    8055966050               1,535.50
22215               May 8        9254244621                740.69   22272      May 8     9253880812               1,914.95
22216               May 8        9254678562                699.95   22273      May 8     9253370633                 707.08
22217               May 8        9254679415                546.64   22274      May 8     9254679197               1,066.02
22218               May 12       8355766012                817.68   22275      May 8     9253871394                 457.68
22219               May 8        9254678569                718.68   22276      May 8     9254764888               1,971.82
22220               May 8        9253871368              1,371.96   22277      May 8     9252566352               1,468.02
22221               May 8        9254292635                203.71   22278      May 14    8952958818               1,756.48
22222               May 8        9252731992                991.64   22279      May 11    8051912477               1,428.20
22223               May 11       8051098019              1,314.09   22280      May 8     9253880687               1,346.82
22224               May 8        9253029496              3,074.86   22281      May 22    9253748712               1,614.96
22225               May 14       8950385483              3,860.18   22282      May 12    8354813701                 246.43
22226               May 8        9253880726              2,692.33   22283      May 18    8051103226                  33.64
22227               May 18       8055464285                  8.53   22284      May 18    8056457915                  84.69
22228               May 8        9253871654              1,628.38   22285      May 13    8651441392                 126.07
22229               May 8        9254210866              1,878.58   22286      May 20    8652983191                  68.88
22230               May 8        9254679574                740.60   22287      May 12    8355137773                 110.00
22231               May 8        9253900166                970.61   22288      May 12    8354813670                  95.08
22232               May 11       8051097956                889.55   22289      May 12    8354813665                 144.46
22233               May 11       8056032885                837.13   22290      May 12    8354813664                 178.62
22234               May 8        9253900097                804.89   22291      May 18    8056457909                  95.20
22235               May 11       8051750855                989.82   22292      May 11    8054389912                 138.46
22236               May 8        9253900595              1,471.68   22293      May 18    8051103227                  86.47
22237               May 11       8053119961              3,573.34   22294      May 13    8651441393                  79.55
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 94  of 128                 1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                   May 1, 2020
                                                                                                                                       through
                                                                                                                                  May 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñððñððññðñññðððñññññ
                                                                                   ñðñðñðñððñððñððñðñððñð
                                                                                   ñððñðñññðððððððððññðññ
                                                                                   ñññðñðððððñððñðññððññð
                                                                                   ññðððñðñññðððððñðñðñðñ
                                                                                   ñððñððððñðñððñððñððñðð
                                                                                   ñððñðññððððððððñðñððññ
                                                                                   ññðññðñðñððñññððððñððð
                                                                                   ññðððñðððññððññññððñðñ
                                                                                   ñðñññððñððñññððñðññññð
                                                                                   ñðññññðñðððññðññðñðððñ

                                                                                                                                    Page 6 of 9
                                                                                   ñðñðññññððñðððñññððððð
                                                                                   ñðððññðññððññðððñððñðñ
                                                                                   ñññððððñðñððððñðððñðñð
                                                                                   ññðñðññðñððñðððððððñðñ
                                                                                   ñðññðððñððñññññðñññððð
                                                                                   ññððñððððððñðñðñðñððññ
                                                                                   ñññðññðñðñññðñðððñðññð
                                                                                   ñññðññññðññððñññðññððñ
                                                                                   ññðñññððñðñðññðñðññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
22295               May 13       8653450981                496.15   22354      May 28                       8953658140               1,043.36
22296               May 13       8653985504                 86.78   22355      May 29                       9254129152               1,745.26
22297               May 26       8354156489                998.29   22357*     May 22                       9252567667               1,247.52
22298               May 26       8354156491                 37.50   22358      May 22                       9253749305                 424.23
22299               May 28       8952892983                277.57   22359      May 22                       9254039166               1,991.16
22300               May 22       9253217365              2,899.67   22360      May 22                       9253749312                 436.32
22301               May 22       9253217366                  7.27   22361      May 22                       9253747928                 754.64
22302               May 26       8356027159              1,819.17   22362      May 26                       8356311019                 725.46
22304*              May 26       8350589031                722.67   22363      May 26                       8354686684               2,703.24
22305               May 26       8353074551                703.66   22364      May 26                       8354686683                  25.74
22306               May 22       9254398719              1,371.97   22365      May 26                       8354686682                 642.29
22307               May 26       8350588964              2,066.02   22366      May 22                       9253521917               1,632.29
22308               May 26       8351855710              1,425.83   22367      May 22                       9253930033                 495.46
22309               May 22       9252746142              1,538.22   22368      May 26                       8356026847               1,994.77
22310               May 22       9252746141                152.39   22369      May 22                       9253436917               2,048.71
22311               May 26       8356005811                802.17   22370      May 22                       9252401621               1,598.75
22312               May 22       9253366424                852.27   22371      May 26                       8356291186                 880.43
22313               May 22       9252562510                822.17   22372      May 22                       9253521988                 560.24
22314               May 26       8353107818              1,669.83   22373      May 22                       9253707022                 820.74
22315               May 22       9253093292                778.16   22374      May 22                       9253695674                 700.03
22316               May 26       8352809659                818.84   22375      May 22                       9252401567               1,847.10
22317               May 22       9253929857                746.06   22376      May 26                       8354147937               1,843.13
22318               May 28       8954568655              2,914.92   22377      May 22                       9254398681                 651.79
22319               May 28       8954568654                153.44   22378      May 22                       9252745717               2,411.15
22320               May 22       9253748706                742.49   22379      May 26                       8357125852               1,165.33
22321               May 26       8356291172                764.20   22380      May 22                       9253525603                 701.71
22322               May 22       9253749310                723.59   22381      May 26                       8355624551                 405.67
22323               May 22       9254402271                497.55   22382      May 22                       9253525609                 775.39
22324               May 26       8356291063              1,794.86   22383      May 22                       9253994562               3,795.82
22325               May 22       9253206036                607.37   22384      May 22                       9253994563                 152.26
22326               May 26       8354052372                192.49   22385      May 22                       9253521889                 849.61
22327               May 22       9253966348                432.67   22386      May 26                       8356648209                 140.42
22328               May 26       8356299146                722.33   22387      May 22                       9254398855                 700.99
22329               May 22       9253748650                692.84   22388      May 26                       8357792685               1,449.97
22330               May 22       9253166183              2,034.87   22389      May 26                       8357792684                 127.70
22331               May 22       9253526233                574.16   22390      May 26                       8354686686               2,635.32
22332               May 22       9254028382                916.73   22391      May 26                       8354686685                  25.74
22333               May 26       8351089143              2,661.71   22392      May 22                       9252313516                 851.55
22334               May 22       9253521017                269.70   22393      May 22                       9253210726               3,001.55
22335               May 22       9253929704                815.37   22394      May 22                       9253929722                 922.69
22336               May 22       9252569590              1,536.50   22395      May 26                       8356648195                 654.69
22337               May 26       8355840741                822.56   22396      May 26                       8357804786               2,307.23
22338               May 22       9253522916              1,529.32   22397      May 22                       9253707042               1,338.78
22339               May 22       9253522903                174.66   22399*     May 26                       8356057565                 808.37
22340               May 22       9253930019                627.38   22400      May 26                       8356026878               1,984.12
22341               May 27       8651449500                971.46   22401      May 22                       9252564030               2,410.85
22342               May 22       9253521985              2,023.91   22402      May 22                       9253748550               1,800.63
22343               May 22       9252802483              2,550.13   22403      May 26                       8355626300                 750.08
22344               May 22       9254496918                448.70   22404      May 22                       9253706964                 868.12
22345               May 26       8353014476                703.29   22405      May 22                       9252562787                 829.58
22346               May 26       8355626358                635.40   22406      May 22                       9252406259                 814.30
22347               May 26       8354951517              1,763.00   22407      May 22                       9253966294                 860.36
22348               May 26       8357170037              1,507.96   22408      May 22                       9253521991                 776.59
22349               May 22       9253930795              2,333.51   22409      May 22                       9253811860                 241.14
22350               May 22       9254409071              1,724.90   22410      May 22                       9252961517               1,242.96
22351               May 27       8650736622              2,090.14   22411      May 22                       9253933584               1,238.65
22353*              May 26       8356299053                762.11   22412      May 26                       8357776782               1,712.26
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 95  of 128                 1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                May 1, 2020
                                                                                                                    through
                                                                                                               May 31, 2020

                                                                                                                 Page 7 of 9

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
22413               May 22       9253525733              2,405.82   22487      May 22    9253526222               2,843.36
22414               May 22       9254401905                622.91   22488      May 22    9253528132               1,438.43
22415               May 22       9253933810                781.53   22489      May 22    9252568735                 535.96
22416               May 28       8953123855                751.28   22490      May 28    8954017905               1,359.55
22418*              May 22       9253521946              1,362.87   22491      May 22    9252745990               1,855.32
22423*              May 22       9253097261              1,488.24   22492      May 22    9252745991                  21.43
22424               May 28       8954441028                834.78   22493      May 22    9254401827               1,091.52
22425               May 28       8954566197                579.80   22494      May 26    8355636247               2,411.17
22426               May 22       9254397808                792.08   22495      May 22    9253328091               1,680.26
22428*              May 26       8356006020                861.95   22497*     May 22    9252565219               1,002.46
22429               May 22       9252567945                778.11   22498      May 22    9252568729                 224.21
22430               May 22       9254402017              1,557.26   22499      May 22    9253521448               1,771.45
22431               May 22       9253527838              1,977.03   22500      May 26    8354051962                 616.45
22432               May 26       8357821059              1,830.68   22501      May 22    9253805766               1,855.74
22433               May 26       8356299713                347.51   22502      May 26    8352526749               1,846.29
22434               May 22       9253521984              1,620.46   22503      May 26    8352525943                  37.01
22435               May 22       9254078071              1,602.19   22504      May 26    8354119453               2,047.47
22436               May 22       9253425274              1,490.45   22505      May 26    8351835049                 994.91
22437               May 26       8356005383              1,283.57   22506      May 22    9254111058               2,030.33
22438               May 22       9252746804                 80.30   22507      May 22    9253748555               1,047.32
22440*              May 26       8351126213              1,698.98   22508      May 22    9253748556                  25.74
22441               May 22       9253994608              1,187.28   22509      May 22    9253748551               1,235.79
22442               May 22       9252224905              2,103.81   22510      May 22    9253748552                 153.03
22443               May 22       9252313200              1,736.83   22511      May 22    9252313396               1,565.18
22447*              May 22       9252841967              1,736.83   22512      May 22    9253327925               1,804.20
22448               May 26       8356027745                942.61   22513      May 28    8954328988               1,422.20
22449               May 22       9252808271                892.18   22515*     May 26    8351834149               1,726.21
22450               May 22       9252841565                501.29   22516      May 26    8353356180                 702.83
22452*              May 22       9253521959                308.43   22517      May 26    8353356181                  37.91
22453               May 22       9253328295              1,883.25   22518      May 22    9253748728                 763.82
22454               May 28       8954017789                874.83   22519      May 22    9252962911               2,181.21
22455               May 22       9253425703              1,673.14   22520      May 26    8353105540               1,351.00
22456               May 22       9252977886              1,362.07   22521      May 22    9252366295               1,818.80
22457               May 26       8356321853                269.29   22522      May 26    8357777039               1,838.78
22459*              May 22       9252406250              1,471.50   22524*     May 22    9253328133               2,325.24
22460               May 22       9253526219              1,161.61   22525      May 26    8354256180               3,881.60
22461               May 22       9253860092              1,074.19   22526      May 26    8354256179                 719.19
22463*              May 29       9252492020                124.62   22527      May 26    8356299505                 564.79
22464               May 22       9253327853              2,209.75   22528      May 22    9253748705               1,945.72
22467*              May 22       9252953627                383.86   22529      May 22    9253526089                 678.95
22468               May 26       8354081969                634.17   22530      May 22    9253994578                 836.65
22469               May 22       9253327923              3,197.34   22531      May 22    9252471537               2,246.44
22470               May 27       8654750580              3,018.08   22533*     May 22    9252841997               1,185.26
22471               May 26       8354500209                328.58   22534      May 22    9253748542                 797.36
22472               May 22       9254339728              1,032.47   22535      May 22    9253748716                 721.80
22473               May 26       8354109064              3,115.50   22536      May 22    9253748717                 489.06
22474               May 22       9252469637              3,084.40   22537      May 22    9252841995               1,110.34
22475               May 26       8356314882                280.63   22538      May 26    8353107703                  52.70
22476               May 26       8352806240              2,996.74   22539      May 22    9252745992                 696.42
22477               May 22       9253522917              1,258.98   22540      May 22    9253748703               1,021.96
22479*              May 26       8352818333                336.43   22541      May 26    8352729113                 429.42
22480               May 22       9253525611              2,107.92   22542      May 22    9253748722                 661.95
22481               May 22       9252367052              1,558.95   22543      May 22    9252564545                 737.09
22482               May 22       9253964786              1,380.07   22545*     May 22    9252562746                 763.41
22484*              May 29       9252665713              1,285.90   22546      May 22    9253702948                 718.07
22485               May 27       8653107691              2,520.65   22547      May 22    9253327857               1,725.49
22486               May 26       8356005195                652.96   22548      May 22    9252568135                 340.52
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 96  of 128                 1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                   May 1, 2020
                                                                                                                                       through
                                                                                                                                  May 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñððñððññðññññðññññññ
                                                                                   ñðñðñðñððñððñððñðððññð
                                                                                   ñððñðñññðððñððððññññññ
                                                                                   ñññðñðððððñððñððñððññð
                                                                                   ññðððñðñññðððððñññðñññ
                                                                                   ñððñððððñðñððñððñðñððð
                                                                                   ñððñðñññðððððððñðññðññ
                                                                                   ññðññðñðñððñññññññðððð
                                                                                   ññðððñðððññððñðððððñðñ
                                                                                   ñðñññððñððññðññððððññð
                                                                                   ñðññññðñðððñððññðñññðñ

                                                                                                                                    Page 8 of 9
                                                                                   ñðñðññññððñññðññññðððð
                                                                                   ñðððññðññðññññññðððñðñ
                                                                                   ñññððððññðññððññññððñð
                                                                                   ññðñðññðññðñðððððñññðñ
                                                                                   ñðññððñðññññðññññððððð
                                                                                   ññððñðñðñððððññðñðñðññ
                                                                                   ñññððññðñññðññððñðñññð
                                                                                   ñññðññðñðñññðððñðñññðñ
                                                                                   ññðññðñðñðñðññðñðññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
22549               May 22       9252313184                944.88   22612      May 22                       9253929850                 699.69
22550               May 22       9252977696                181.70   22613      May 22                       9253931012                 547.34
22551               May 22       9253521980              1,315.68   22614      May 28                       8954017937                 569.83
22552               May 22       9253474438                929.46   22615      May 27                       8655243772                 533.58
22553               May 22       9253218923                531.59   22616      May 22                       9253748711                 712.68
22555*              May 27       8655089080                319.02   22617      May 22                       9253521904               1,434.89
22556               May 22       9253526035                662.67   22618      May 26                       8353807030                 210.11
22557               May 27       8655977260                 45.07   22619      May 22                       9252562446                 988.85
22558               May 26       8357776853              1,619.52   22620      May 26                       8350588957               1,371.15
22559               May 22       9253904018              1,700.76   22621      May 22                       9253812525               3,074.87
22560               May 22       9254402162              2,080.16   22622      May 26                       8351850182               3,860.18
22562*              May 22       9252228924                938.55   22623      May 22                       9253523221               2,692.32
22563               May 22       9253929928                819.39   22625*     May 22                       9254286033               1,628.39
22564               May 22       9253100448                727.98   22626      May 26                       8356681280               1,878.63
22565               May 22       9253965394              1,057.87   22627      May 22                       9253930719                 740.61
22566               May 26       8356005808                 54.20   22628      May 22                       9253707021                 970.62
22567               May 22       9254402059              1,124.15   22629      May 26                       8350588739                 863.22
22568               May 22       9253101255              1,132.15   22630      May 26                       8356298902                 837.14
22569               May 26       8356298876                753.91   22631      May 22                       9253328131                 752.86
22571*              May 22       9253521987              1,066.42   22633*     May 22                       9253706883               1,478.62
22572               May 26       8355602893                873.17   22634      May 26                       8352813258               3,176.40
22573               May 27       8655481048                383.84   22635      May 26                       8352813257                 121.41
22574               May 22       9252564539                999.20   22637*     May 22                       9254399887               1,459.36
22575               May 22       9253894574              1,947.08   22638      May 22                       9254340467                 933.16
22576               May 22       9254286272              1,201.47   22639      May 22                       9252562487               2,272.46
22577               May 22       9253992731                754.66   22640      May 27                       8654232623                 764.18
22578               May 26       8355475871              1,063.76   22641      May 22                       9253525685                 602.67
22579               May 22       9253929727              1,067.27   22642      May 26                       8351828000               1,039.23
22580               May 29       9254042247                616.91   22643      May 22                       9253805781                 279.99
22581               May 22       9253965405                400.40   22644      May 22                       9252834562                 758.07
22582               May 26       8356802541                558.28   22645      May 22                       9252834563                  38.61
22583               May 22       9252568782              1,558.15   22646      May 22                       9253929434               1,939.29
22584               May 27       8655558542              1,289.32   22647      May 22                       9252834581               2,581.24
22585               May 22       9253525460              1,219.22   22648      May 22                       9252363955               2,790.10
22586               May 22       9253525459                458.92   22649      May 22                       9253093291               2,054.51
22587               May 22       9253929917                887.23   22650      May 28                       8954253709                 993.94
22588               May 22       9253748760                583.29   22651      May 28                       8954253708                 100.65
22589               May 22       9253929718                416.29   22652      May 22                       9252746138                 585.63
22590               May 22       9253748544              1,414.33   22653      May 26                       8350588733               1,199.21
22591               May 26       8356129555                974.94   22654      May 26                       8350588747                  38.61
22592               May 29       9254201896                769.20   22655      May 27                       8655566397               2,279.26
22593               May 26       8356301371              2,546.12   22656      May 22                       9254398733               1,768.86
22594               May 22       9253707005                916.15   22658*     May 28                       8954025504                 679.79
22595               May 26       8350589016                856.65   22659      May 26                       8356298837               1,050.91
22596               May 22       9253328492              1,069.77   22661*     May 26                       8356005818               1,866.33
22597               May 22       9253100869              1,112.31   22662      May 22                       9253707006                 700.13
22599*              May 28       8953463057              1,491.64   22663      May 22                       9252229020               2,828.20
22600               May 28       8953463056                319.75   22664      May 22                       9252834599               1,530.35
22601               May 22       9254402230              1,258.37   22665      May 22                       9252568143                 721.62
22602               May 22       9254402231                417.90   22666      May 27                       8655045915                 962.68
22603               May 22       9252313567              1,592.84   22667      May 27                       8653110424               1,535.50
22604               May 22       9252313566                319.75   22668      May 27                       8655557769               1,914.94
22606*              May 29       9252405377                110.68   22669      May 22                       9253094011                 707.09
22607               May 22       9252980282              1,682.98   22670      May 22                       9253931073               1,066.03
22609*              May 28       8952771505                 64.44   22671      May 26                       8357772129                 499.26
22610               May 22       9253328067              1,060.04   22672      May 22                       9254340048               1,971.82
22611               May 22       9253749324                737.83   22673      May 22                       9252834577               1,468.02
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   690ACCOUNT
                                               PAYROLL     Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 97  of 128                 1 523 2123 6878
                                                                                                                    Statement Period:
                                                                                                                         May 1, 2020
                                                                                                                             through
                                                                                                                        May 31, 2020

                                                                                                                          Page 9 of 9

ANALYZED CHECKING                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                      Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date       Ref Number                  Amount
22674               May 27       8654948293              1,756.48     100398*        May 21     8952372981                27,899.96
22675               May 26       8351831103              1,428.20     100399         May 21     8952372975                53,453.41
22676               May 22       9253523141              1,346.35     100400         May 6      8651535835                   625.41
22677               May 22       9253748714              1,614.96     100402*        May 8      9253003170                    41.00
22678               May 29       9251174660                126.49     100404*        May 11     8055177798                   291.63
22680*              May 27       8655059794                 92.31     100405         May 12     8355766834                   955.67
22681               May 27       8655059793                110.00     100406         May 18     8053768254                    17.16
22682               May 27       8654349483                 95.08     100407         May 12     8350922874                   632.50
22683               May 27       8654349484                144.46     100408         May 8      9253414207                   569.00
22684               May 27       8654349485                178.62     100411*        May 8      9253775434                 1,363.42
22686*              May 26       8354846158                138.46     100412         May 8      9253782507                   673.85
22688*              May 29       9251174659                 84.17     100413         May 13     8653150944                   734.84
22689               May 27       8655057724                496.15     100416*        May 26     8356680483                   282.76
22690               May 27       8655509040                 86.12     100418*        May 27     8651449501                   709.50
100387*             May 1        9252478938                147.40     100419         May 22     9253876357                   578.74
100395*             May 1        9253906343                383.25
    * Gap in check sequence                                           Conventional Checks Paid (815)          $         973,495.26-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance     Date                  Ending Balance
May 1                           411,064.30     May 12                  413,361.81      May 21                   106,270.01
May 4                           383,236.65     May 13                  405,141.34      May 22                   497,156.36
May 5                           379,716.09     May 14                  366,442.00      May 26                   383,942.54
May 6                           374,126.46     May 15                  245,856.60      May 27                   361,646.10
May 7                           726,222.21     May 18                  219,075.88      May 28                   344,661.40
May 8                           456,129.64     May 19                  214,657.22      May 29                   398,524.75
May 11                          340,877.75     May 20                  189,077.86
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 98 of 128                     1 523 2123 6886
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                   May 1, 2020
                                                                                                                                                                      through
                                                                                                                                                                 May 31, 2020
                                                                                                               ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                               ñðñððñððññðñññðððñðñññ
                                                                                                               ñðñðñðñððñððñððñððððñð
                                                                                                               ñððñðñññððñðððððñññðññ
                                                                                                               ñññðñðððððñððñððñññññð
                                                                                                               ññðððñðññðððððððñññððñ
                                                                                                               ñððñððððñðñððñððñðñññð
                                                                                                               ñððñððññðððððððññðððññ
                                                                                                               ññðññðñðñððññðððñññððð

                                                                                                                                                                   Page 1 of 7
                                                                                                               ññððñððððñññññññðñðñðñ
                                                                                                               ñðñññððñððññðððñðððññð
                                                                                                               ñðññññðñððñððñññðñðððñ
                                                                                                               ñðñðññññððñðñññððñðððð
                                                                                                               ñðððññðññðððñðñðñðñðññ
                                                                                                               ñññððððññðññññññðññðñð
                                                                                                               ññðñðññððñðñññððððññðñ
                                                                                                               ñðññðððñðñññññññññðððð
                                                                                                               ññððñððññðððñðñðññððññ
                                                                                                               ñññðñññððññððññññññðñð
                                                                                                               ñññðññññðññððððñððññðñ
                                                                                                               ññðññðððñðñððñðñðññðñð
                                                                                                               ññññññññññññññññññññññ

                       ãÄÁÁÆÆÁÄÆãÁÄÆÁÁÄÁÁÄÄãÄãÄÄÄÆãÆãÁãÆÆÄãÆÄÁÆÄÁÄÄÁÁããÄãÆÁÄÆÁÁããÄÆÄÆÆÆÄ

                       000002548 01 SP    000638477897074 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PETTY CASH ACCOUNT
                                                                                                          l                                              To Contact U.S. Bank
                       3933 S BROADWAY                                                                    Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                          Service:                                             1-866-329-7770


                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number 1-523-2123-6886
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 159,245.83
Customer Deposits                           3                             53,099.66
Other Deposits                              21                         7,298,678.32
Other Withdrawals                          130                         6,579,145.23-
Checks Paid                                102                           292,729.28-
       Ending Balance on May 31, 2020 $                                  639,149.30

Customer Deposits
Number              Date            Ref Number                               Amount           Number      Date                          Ref Number                  Amount
                    May 7           8954579376                             13,594.75                      May 28                        8954568863                14,812.46
                    May 14          8954217398                             24,692.45
                                                                                                   Total Customer Deposits                           $            53,099.66

Other Deposits
Date   Description of Transaction                                                                                   Ref Number                                      Amount
May 1 Electronic Funds Transfer    From Account 152321236845                                                                                         $           300,000.00
May 4 Wire Credit REF000309        FIRST NATL BANKERS 200504018581                                                                                                 1,725.00
          ORG=IZARD COUNTY MEDICAL    CENTER LLC 200 EAST BR
May 6 Electronic Funds Transfer    From Account 152321236852                                                                                                      26,000.00
May 7 Wire Credit REF000113        CITY MIAMI      200507008878                                                                                                       81.11
          ORG=ST ALEXIUS HOSPITAL     CORPORATIO 999 YAMATO R
May 8 Electronic Funds Transfer    From Account 152321236845                                                                                                     200,000.00
May 11 Electronic Funds Transfer   From Account 152322524983                                                                                                       3,450.00
May 11 Electronic Funds Transfer   From Account 152321236845                                                                                                      75,000.00
May 11 Electronic Funds Transfer   From Account 152321236845                                                                                                     224,517.53
May 15 Wire Credit REF018801       WELLS SF        200515055258                                                                                                    5,000.00
          ORG=WF EXC RTN TO SNDR      721 WIP MAC P6101-081
May 15 Electronic Funds Transfer   From Account 152321236852                                                                                                     100,000.00
May 15 Electronic Funds Transfer   From Account 152321236845                                                                                                     100,000.00
May 19 Wire Credit REF000141       CITY MIAMI      200519009710                                                                                                    2,480.15
          ORG=ST ALEXIUS HOSPITAL     CORPORATIO 999 YAMATO R
May 20 Electronic Funds Transfer   From Account 152321236845                                                                                                      55,000.00
May 20 Electronic Funds Transfer   From Account 152321236852                                                                                                   5,050,970.00
May 21 Wire Credit REF000135       CITY MIAMI      200521010901                                                                                                        2.42
          ORG=ST ALEXIUS HOSPITAL     CORPORATIO 999 YAMATO R
May 21 Wire Credit REF010754       WELLS SF        200521025115                                                                                                     5,000.00
          ORG=WF EXC RTN TO SNDR      721 WIP MAC P6101-081
May 21 Electronic Funds Transfer   From Account 152321236845                                                                                                     150,000.00
May 22 Electronic Funds Transfer   From Account 152321236878                                                                                                     250,000.00
May 28 Electronic Funds Transfer   From Account 152321236860                                                                                                      49,452.11
May 29 Electronic Funds Transfer   From Account 152321236852                                                                                                     100,000.00
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 99  of 128                 1 523 2123 6886
                                                                                                                      Statement Period:
                                                                                                                           May 1, 2020
                                                                                                                               through
                                                                                                                          May 31, 2020
                                                                               ñðñðñðñðñðñðñðñðñðñðñð
                                                                               ñðñððñððññðñññðððððñññ
                                                                               ñðñðñðñððñððñððñððñññð
                                                                               ñððñðñññððññððððñðððññ
                                                                               ñññðñðððððñððñððððñññð
                                                                               ññðððñðññððððððññññððñ
                                                                               ñððñððððñðñððñððññðððð
                                                                               ñððñðñðððððððððñððñðññ
                                                                               ññðññðñðñððññðñññððððð
                                                                               ññððñððððññññññððððñðñ
                                                                               ñðñññððñððññðððñðñðññð
                                                                               ñðññññðñððñðððññðððððñ

                                                                                                                            Page 2 of 7
                                                                               ñðñðññññððððñðññðñññðð
                                                                               ñðððññðññðððññññðñðñðñ
                                                                               ñññððððñññðððññðððñññð
                                                                               ññðñðññðððððñðññðñðñðñ
                                                                               ñðññððñðñðððñðññðñðððð
                                                                               ññððñðððñññññðñðñññðññ
                                                                               ñññðððñðñññññðññððððñð
                                                                               ñññðññññððññðñññððñððñ
                                                                               ññðññðñðñðñðññññðññðñð
                                                                               ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                    (CONTINUED)
U.S. Bank National Association                                                                          Account Number 1-523-2123-6886
Other Deposits (continued)
Date   Description of Transaction                                                   Ref Number                                Amount
May 29 Electronic Funds Transfer        From Account 152321236845                                                          600,000.00
                                                                       Total Other Deposits                      $       7,298,678.32

Other Withdrawals
Date  Description of Transaction                                                    Ref Number                                Amount
May 1 Wire Debit REF005823              ZIONS BANCORP, NA 200501062424                                           $          2,211.47-
         BNF=SYSCO DEBTOR IN               POSSESSION
May 1 Wire Debit REF005865              WELLS SF       200501063266                                                         2,527.11-
         BNF=MCKESSON CORP                 CINCINNATI OH
May 1 Wire Debit REF005821              CITIBANK OF NEW YO 200501062721                                                     2,957.99-
         BNF=THYSSENKRUPP                  ELEVATOR 3100 INTERSTATE N. CI
May 1 Wire Debit REF005788              THE CENTRAL TRUST 200501061568                                                      3,590.55-
         BNF=GFI DIGITAL DEBTOR            IN POSSESSION
May 1 Wire Debit REF005848              FCB BANKS COLLINSV 200501062958                                                     4,583.00-
         BNF=ELECTROMEK                    DIAGNOSTICS SYSTEMS
May 1 Wire Debit REF005707              JPMORGAN CHASE BK 200501061141                                                      5,652.04-
         BNF=ARFC CHICAGO IL
May 1 Wire Debit REF005811              THE CENTRAL TRUST 200501062191                                                      5,715.95-
         BNF=GIBBS TECHNOLOGY              LEASING DEBTOR IN POSSESSI
May 1 Wire Debit REF005777              CITIBANK OF NEW YO 200501061878                                                     8,072.27-
         BNF=ORTHO-CLINICAL                DIAGNOSTICS DEBTOR IN POSSES
May 1 Wire Debit REF005649              COMMERCE KANSAS CI 200501060599                                                     8,910.37-
         BNF=ALBAN SCIENTIFIC,             INC DEBTOR IN POSSESSION
May 1 Wire Debit REF005659              PNC PHIL        200501060807                                                        8,975.38-
         BNF=FAULTLESS DEBTOR IN           POSSESSION
May 1 Wire Debit REF005700              BK WEST WALNUT CRE 200501061067                                                    14,324.88-
         BNF=AYA HEALTHCARE, INC.          DEBTOR IN POSSESSION
May 1 Wire Debit REF005599              CITIBANK, N.A. O F 200501060179                                                    19,127.22-
         BNF=ALLIED BENEFIT- ATF2          DEBTOR IN POSSESSION
May 1 Wire Debit REF005905              ROYAL BKS UCITY MO 200501063931                                                    20,000.00-
         BNF=SPECIALISTS IN                ANESTHESIA, PC
May 1 Wire Debit REF005742              LEGACY PLANO        200501061474                                                   46,000.00-
         BNF=WESTERN HEALTHCARE            LLC DEBTOR IN POSSESSION
May 1 Wire Debit REF005756              THE CENTRAL TRUST 200501061273                                                     46,542.47-
         BNF=THE KINGS MIDWEST             DIVISION, LLC DEBTOR IN P
May 4 Wire Debit REF000304              PNC PITT        200501065662                                                       17,250.00-
         BNF=BEYOND RISK                   CONSULTANTS, LLC DEBTOR IN POSS
May 5 Wire Debit REF000251              JPMCHASE NYC        200504044996                                                    2,416.68-
         BNF=ABBOTT RAPID                  DIAGNOSTICS INFORMATIC
May 5 Wire Debit REF000239              COMMERCE KANSAS CI 200504044936                                                     2,979.37-
         BNF=ALBAN SCIENTIFIC,             INC DEBTOR IN POSSESSION
May 5 Wire Debit REF000244              BK AMER TX        200504044958                                                      2,986.73-
         BNF=FISHER SCIENTIFIC             COMPANY DEBTOR IN POSSESS
May 5 Wire Debit REF000247              BK AMER TX        200504044961                                                      3,166.13-
         BNF=MATHESON TRI-GAS              DEBTOR IN POSSESSION
May 5 Wire Debit REF000253              JPMCHASE NYC        200504045014                                                    7,260.48-
         BNF=AIRGAS
May 6 Electronic Withdrawal             To Speedpay                                                                            69.35-
         REF=201260176687740N00            9212021104AmerenMO 9970203144
May 6 Electronic Withdrawal             To Speedpay                                                                            84.60-
         REF=201260176687790N00            9212021104AmerenMO 0070204141
May 6 Electronic Withdrawal             To CULLIGAN MO                                                                         98.00-
         REF=201270088940680N00            21419014616369312268
May 6 Electronic Withdrawal             To REPUBLICSERVICES                                                                   629.58-
         REF=201260152621950N00            7860843596RSIBILLPAY303463501241
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      100   of 128                1 523 2123 6886
                                                                                                    Statement Period:
                                                                                                         May 1, 2020
                                                                                                             through
                                                                                                        May 31, 2020

                                                                                                          Page 3 of 7

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                             Ref Number                    Amount
May 6 Electronic Withdrawal        To ARC RECEIVABLES                                                       719.71-
          REF=201260172807500N00      1141934462OTHER RedCross
May 6 Wire Debit REF003864         ZIONS BANCORP, NA 200506038741                                         4,236.78-
          BNF=SYSCO DEBTOR IN         POSSESSION
May 6 Electronic Withdrawal        To Speedpay                                                           10,668.65-
          REF=201260176687830N00      9212021104AmerenMO 9020000848
May 7 Electronic Withdrawal        To LabCorp                                                            15,000.00-
          REF=201270169425220N00      CLRTRAN058800343440724407955
May 8 Wire Debit REF003762         WELLS SF        200508037160                                             899.71-
          BNF=MCKESSON CORP           CINCINNATI OH
May 8 Wire Debit REF003755         WELLS SF        200508037161                                           1,454.16-
          BNF=STAPLES ADVANTAGE       DEBTOR IN POSSESSION
May 8 Wire Debit REF003768         HSBC BANK USA BUFF 200508037162                                        2,712.75-
          BNF=WERFEN USA DEBTOR IN    POSSESSION
May 8 Wire Debit REF004185         THE CENTRAL TRUST 200508037158                                         3,537.09-
          BNF=GFI DIGITAL DEBTOR      IN POSSESSION
May 8 Wire Debit REF004188         ZIONS BANCORP, NA 200508039516                                         3,598.66-
          BNF=SYSCO DEBTOR IN         POSSESSION
May 8 Wire Debit REF004176         ROYAL BKS UCITY MO 200508038810                                       10,000.00-
          BNF=SPECIALISTS IN          ANESTHESIA, PC
May 8 Wire Debit REF003761         JPMORGAN CHASE BK 200508037156                                        11,841.31-
          BNF=ARFC CHICAGO IL
May 8 Wire Debit REF003764         COMMERCE KANSAS CI 200508037151                                       14,418.30-
          BNF=ALBAN SCIENTIFIC,       INC DEBTOR IN POSSESSION
May 8 Wire Debit REF003763         BK WEST WALNUT CRE 200508037154                                       16,690.00-
          BNF=AYA HEALTHCARE, INC.    DEBTOR IN POSSESSION
May 8 Wire Debit REF004182         THE CENTRAL TRUST 200508037159                                        34,675.84-
          BNF=THE KINGS MIDWEST       DIVISION, LLC DEBTOR IN P
May 8 Wire Debit REF003754         CITIBANK, N.A. O F 200508037152                                       45,080.05-
          BNF=ALLIED BENEFIT- ATF2    DEBTOR IN POSSESSION
May 8 Wire Debit REF004177         LEGACY PLANO        200508037163                                      46,000.00-
          BNF=WESTERN HEALTHCARE      LLC DEBTOR IN POSSESSION
May 8 Wire Debit REF003767         TEXAS CAP DALLAS 200508037155                                         48,091.20-
          BNF=BANK DIRECT CAPITAL     FINANCE LLC DEBTOR IN P
May 11 Wire Debit REF002543        JPMCHASE NYC        200511028523                                         777.20-
          BNF=AIRGAS
May 12 Wire Debit REF000274        CITIBANK OF NEW YO 200511044542                                        2,249.48-
          BNF=ORTHO-CLINICAL          DIAGNOSTICS DEBTOR IN POSSES
May 12 Wire Debit REF000271        BK AMER NYC        200511044548                                        3,112.97-
          BNF=VSP INSURNCE CO         DEBTOR IN POSSESSION
May 12 Electronic Withdrawal       To Speedpay                                                            5,334.33-
          REF=201320138255180N00      9212021104AmerenMO 9020000848
May 12 Electronic Withdrawal       To Speedpay                                                           10,025.26-
          REF=201320138255160N00      9212021104AmerenMO 1421000846
May 12 Wire Debit REF000276        BK AMER TX        200511044550                                        35,513.28-
          BNF=UNUM LIFE INSURANCE     DEBTOR IN POSSESSION
May 12 Wire Debit REF000272        CITIBANK, N.A. O F 200511044552                                       67,134.18-
          BNF=ALLIED BENEFIT- ATF2    DEBTOR IN POSSESSION
May 12 Electronic Funds Transfer   To Account 152321236878                                              101,176.94-
May 14 Wire Debit REF001642        THE CENTRAL TRUST 200514019018                                         1,352.56-
          BNF=ROYAL PAPERS INC        2701 HEREFORD ST
May 14 Wire Debit REF001544        ZIONS BANCORP, NA 200514018687                                         3,155.30-
          BNF=SYSCO DEBTOR IN         POSSESSION
May 15 Wire Debit REF004469        JPMORGAN CHASE BK, 200515048035                                        1,239.22-
          BNF=CAREFUSION              SOLUTIONS, LLC 25082 NETWORK PLA
May 15 Wire Debit REF004810        WELLS SF        200515050868                                           3,176.37-
          BNF=MCKESSON CORP           CINCINNATI OH
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      101   of 128                1 523 2123 6886
                                                                                                                   Statement Period:
                                                                                                                        May 1, 2020
                                                                                                                            through
                                                                                                                       May 31, 2020
                                                                            ñðñðñðñðñðñðñðñðñðñðñð
                                                                            ñðñððñððññðñññððððññññ
                                                                            ñðñðñðñððñððñððñðððññð
                                                                            ñððñðñññðñðððððððñðñññ
                                                                            ñññðñðððððñððñðñðññññð
                                                                            ññðððñðññððððððñññññðñ
                                                                            ñððñððððñðñððñððððñññð
                                                                            ñððñðñðñðððððððñððñðññ
                                                                            ññðññðñðñððññððñððñððð
                                                                            ññððñððððñññññððññññðñ
                                                                            ñðñññððñððññððññððñññð
                                                                            ñðññññðñððñððñðñðððððñ

                                                                                                                         Page 4 of 7
                                                                            ñðñðññññðððñññðññðñððð
                                                                            ñðððññðññðñððñññðñññññ
                                                                            ñññððððñðððñðññððññððð
                                                                            ññðñðññððñññññððññðñðñ
                                                                            ñðññðððñððððððñððððððð
                                                                            ññððñðñññññðððððñññðññ
                                                                            ñññðððñððñðððððððñððñð
                                                                            ñññðñðññðððñðñññðññððñ
                                                                            ññðññññðñðñðññðñðññðñð
                                                                            ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                Ref Number                                Amount
May 15 Wire Debit INTERNAL              US BANK      200515051768                                                        3,732.80-
          BNF=CORPORATE CARD               PAYMENT PROCESSING ATTN BOB
May 15 Wire Debit REF004492             BK AMER TX     200515048184                                                      3,902.74-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
May 15 Wire Debit REF004417             WELLS SF     200515047302                                                        4,431.90-
          BNF=CARDINAL HEALTH              DUBLIN OH
May 15 Wire Debit REF005092             CENTENNIAL BANK CO 200515053304                                                  4,940.00-
          BNF=BROSSETT CORP 8524           NAVARRE PARKWAY
May 15 Wire Debit REF004802             WELLS SF      200515050762                                                       5,000.00-
          BNF=MCKESSON
May 15 Wire Debit REF005217             JP MORGAN CHASE BA 200515054227                                                  7,722.00-
          BNF=THE TALBOT GROUP,            LLC DEBTOR IN POSSESSION
May 15 Wire Debit REF005054             JPMORGAN CHASE BK 200515053111                                                   9,842.36-
          BNF=ARFC CHICAGO IL
May 15 Wire Debit REF005202             ROYAL BKS UCITY MO 200515054107                                                 10,000.00-
          BNF=SPECIALISTS IN               ANESTHESIA, PC
May 15 Wire Debit REF004275             COMMERCE KANSAS CI 200515045815                                                 14,023.23-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
May 15 Wire Debit REF005047             CITIBANK OF NEW YO 200515052815                                                 15,768.06-
          BNF=ORTHO-CLINICAL               DIAGNOSTICS DEBTOR IN POSSES
May 15 Wire Debit REF005098             BK WEST WALNUT CRE 200515053237                                                 16,863.25-
          BNF=AYA HEALTHCARE, INC.         DEBTOR IN POSSESSION
May 15 Wire Debit REF005102             THE CENTRAL TRUST 200515052941                                                  34,675.84-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
May 15 Wire Debit REF005216             LEGACY PLANO        200515054300                                                46,000.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
May 15 Wire Debit REF005386             CITIBANK, N.A. O F 200515054986                                                 50,646.12-
          BNF=ALLIED BENEFIT- ATF2         DEBTOR IN POSSESSION
May 18 Electronic Withdrawal            To ARC RECEIVABLES                                                               1,150.00-
          REF=201390090580620N00           1141934462OTHER RedCross
May 18 Electronic Withdrawal            To Speedpay                                                                      5,334.32-
          REF=201390092408820N00           9212021104AmerenMO 9020000848
May 18 Electronic Withdrawal            To Speedpay                                                                     10,025.26-
          REF=201390092408830N00           9212021104AmerenMO 1421000846
May 19 Wire Debit REF002400             ZIONS BANCORP, NA 200519023642                                                   4,170.74-
          BNF=SYSCO DEBTOR IN              POSSESSION
May 20 Wire Debit REF001849             EAST WEST BK PASAD 200520020272                                              5,105,970.00-
          BNF=ST. ALEXIUS HOSPITAL         CORPORATION #1
May 21 Wire Debit REF002990             WELLS SF        200521030685                                                     5,000.00-
          BNF=MCKESSON
          CORPORATION
May 21 Wire Debit REF002072             WELLS SF      200521022155                                                       5,000.00-
          BNF=MCKESSON
          CORPORATION
May 22 Wire Debit REF004236             THE CENTRAL TRUST 200522041766                                                     426.02-
          BNF=GIBBS TECHNOLOGY             LEASING DEBTOR IN POSSESSI
May 22 Wire Debit REF004196             BK AMER TX     200522041411                                                        492.92-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
May 22 Wire Debit REF004107             JPMCHASE NYC     200522040568                                                      724.61-
          BNF=AIRGAS
May 22 Wire Debit REF004331             THE CENTRAL TRUST 200522041557                                                   1,023.34-
          BNF=GFI DIGITAL DEBTOR           IN POSSESSION
May 22 Wire Debit REF004282             BK AMER TX     200522042146                                                      1,144.40-
          BNF=MATHESON TRI-GAS             DEBTOR IN POSSESSION
May 22 Wire Debit REF004288             WELLS SF      200522042295                                                       1,467.78-
          BNF=STAPLES ADVANTAGE            DEBTOR IN POSSESSION
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      102   of 128                1 523 2123 6886
                                                                                                    Statement Period:
                                                                                                         May 1, 2020
                                                                                                             through
                                                                                                        May 31, 2020

                                                                                                          Page 5 of 7

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                             Ref Number                    Amount
May 22 Wire Debit REF004242        SUNTRUST ATL        200522041857                                       1,469.09-
          BNF=IMMUCOR, INC DEBTOR     IN POSSESSION
May 22 Wire Debit REF004590        WELLS SF         200522045054                                          1,681.78-
          BNF=MCKESSON
          CORPORATION
May 22 Wire Debit REF004361        HSBC BANK USA BUFF 200522042925                                        1,908.43-
          BNF=WERFEN USA DEBTOR IN    POSSESSION
May 22 Wire Debit REF004427        PNC PHIL        200522043723                                           3,411.89-
          BNF=FAULTLESS DEBTOR IN     POSSESSION
May 22 Wire Debit REF004181        FCB BANKS COLLINSV 200522041287                                        4,583.00-
          BNF=ELECTROMEK              DIAGNOSTICS SYSTEMS
May 22 Wire Debit REF004171        ZIONS BANCORP, NA 200522041126                                         4,832.39-
          BNF=SYSCO DEBTOR IN         POSSESSION
May 22 Wire Debit REF004515        ROYAL BKS UCITY MO 200522044415                                       10,000.00-
          BNF=SPECIALISTS IN          ANESTHESIA, PC
May 22 Wire Debit REF004137        JPMORGAN CHASE BK 200522040797                                        11,456.70-
          BNF=ARFC CHICAGO IL
May 22 Wire Debit REF004080        COMMERCE KANSAS CI 200522040378                                       14,077.03-
          BNF=ALBAN SCIENTIFIC,       INC DEBTOR IN POSSESSION
May 22 Wire Debit REF004124        BK WEST WALNUT CRE 200522040675                                       14,361.50-
          BNF=AYA HEALTHCARE, INC.    DEBTOR IN POSSESSION
May 22 Wire Debit REF004308        CITIBANK OF NEW YO 200522042415                                       28,573.40-
          BNF=THYSSENKRUPP            ELEVATOR 3100 INTERSTATE N. CI
May 22 Wire Debit REF004087        CITIBANK, N.A. O F 200522040455                                       31,083.25-
          BNF=ALLIED BENEFIT- ATF2    DEBTOR IN POSSESSION
May 22 Wire Debit REF004292        THE CENTRAL TRUST 200522041962                                        34,675.84-
          BNF=THE KINGS MIDWEST       DIVISION, LLC DEBTOR IN P
May 22 Wire Debit REF004324        LEGACY PLANO        200522042572                                      46,000.00-
          BNF=WESTERN HEALTHCARE      LLC DEBTOR IN POSSESSION
May 26 Electronic Withdrawal       To Speedpay                                                               24.47-
          REF=201470071862750N00      9212021104AmerenMO 5070204146
May 26 Electronic Withdrawal       To Speedpay                                                               58.30-
          REF=201470071862700N00      9212021104AmerenMO 9970203144
May 26 Electronic Withdrawal       To Speedpay                                                               73.38-
          REF=201470071862810N00      9212021104AmerenMO 0070204141
May 26 Electronic Withdrawal       To Speedpay                                                               79.82-
          REF=201470071862780N00      9212021104AmerenMO 2620000646
May 26 Electronic Withdrawal       To Speedpay                                                              114.33-
          REF=201470071862760N00      9212021104AmerenMO 5620000947
May 26 Electronic Withdrawal       To Speedpay                                                              140.62-
          REF=201470071862740N00      9212021104AmerenMO 1620000549
May 26 Electronic Withdrawal       To Speedpay                                                              149.66-
          REF=201470071862790N00      9212021104AmerenMO 6620000045
May 26 Electronic Withdrawal       To Speedpay                                                              171.77-
          REF=201470071862710N00      9212021104AmerenMO 3620000743
May 26 Electronic Withdrawal       To Speedpay                                                              212.41-
          REF=201470071862660N00      9212021104AmerenMO 6016116145
May 26 Electronic Withdrawal       To Speedpay                                                              227.27-
          REF=201470071862640N00      9212021104AmerenMO 3026704145
May 26 Electronic Withdrawal       To LabCorp                                                               230.01-
          REF=201470071190750N00      CLRTRAN058800343440724407955
May 26 Electronic Withdrawal       To LabCorp                                                             7,673.84-
          REF=201470071190760N00      CLRTRAN058800343440724408865
May 26 Electronic Withdrawal       To Speedpay                                                            8,561.31-
          REF=201470071862610N00      9212021104AmerenMO 1421000846
May 26 Electronic Withdrawal       To Speedpay                                                           12,296.37-
          REF=201470071862680N00      9212021104AmerenMO 9020000848
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             103   of 128                1 523 2123 6886
                                                                                                                                Statement Period:
                                                                                                                                     May 1, 2020
                                                                                                                                         through
                                                                                                                                    May 31, 2020
                                                                                     ñðñðñðñðñðñðñðñðñðñðñð
                                                                                     ñðñððñððññðññññðñððñññ
                                                                                     ñðñðñðñððñððñððñðñððñð
                                                                                     ñððñðñññðñðñððððñððñññ
                                                                                     ñññðñðððððñððñðððññðñð
                                                                                     ññðððñðññðððððððñññððñ
                                                                                     ñððñððððñðñððñðððññðñð
                                                                                     ñððñðññððððððððññðñðññ
                                                                                     ññðññðñðñððññðñðñðñððð
                                                                                     ññððñððððññññññðññññðñ
                                                                                     ñðñññððñððñññðñññðñññð
                                                                                     ñðññññðñððñðððññññðððñ

                                                                                                                                      Page 6 of 7
                                                                                     ñðñðññññððððñññðñððððð
                                                                                     ñðððññðññððñðñððñðññðñ
                                                                                     ñññððððñðñðððññðññðññð
                                                                                     ññðñðññðñññðñññððððñðñ
                                                                                     ñðññððñðññððñðððñðñððð
                                                                                     ññððñððððññðñðññðñððññ
                                                                                     ñññðððñðñðððððñððñððñð
                                                                                     ñññðññðñððñññððñðññððñ
                                                                                     ññðñðññðñðñððððñðññðñð
                                                                                     ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                              (CONTINUED)
U.S. Bank National Association                                                                                    Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                         Ref Number                                    Amount
May 27 Electronic Withdrawal       To REPUBLICSERVICES                                                                                  607.25-
          REF=201470174284550N00       7860843596RSIBILLPAY303463501241
May 27 Electronic Withdrawal       To IRON MOUNTAIN                                                                                     772.61-
          REF=201470188288590N00       9162510801BT0526 000000108175819
May 27 Electronic Withdrawal       To ARC RECEIVABLES                                                                                 1,445.00-
          REF=201470219544280N00       1141934462OTHER RedCross
May 28 Wire Debit INTERNAL         US BANK         200527047445                                                                       4,016.19-
          BNF=CORPORATE CARD           PAYMENT PROCESSING ATTN BOB
May 28 Wire Debit REF003241        ZIONS BANCORP, NA 200528031219                                                                     4,397.67-
          BNF=SYSCO DEBTOR IN          POSSESSION
May 28 Wire Debit REF004313        NORTHERN CHGO         200528041683                                                                29,168.50-
          BNF=CDW GOVERNMENT 230       NORTH MILWAUKEE AVE
May 29 Wire Debit REF006219        WELLS SF         200529162538                                                                      1,443.97-
          BNF=STAPLES ADVANTAGE        DEBTOR IN POSSESSION
May 29 Wire Debit REF006306        WELLS SF         200529164060                                                                      1,973.76-
          BNF=MCKESSON
          CORPORATION
May 29 Wire Debit REF006245        HSBC BANK USA BUFF 200529162923                                                                    2,395.14-
          BNF=WERFEN USA DEBTOR IN     POSSESSION
May 29 Wire Debit REF006087        PNC PHIL        200529160326                                                                       3,060.23-
          BNF=FAULTLESS DEBTOR IN      POSSESSION
May 29 Wire Debit REF006241        THE CENTRAL TRUST 200529162059                                                                     3,537.09-
          BNF=GFI DIGITAL DEBTOR       IN POSSESSION
May 29 Wire Debit REF005666        CENTENNIAL BANK CO 200529154229                                                                    3,900.00-
          BNF=BROSSETT CORP 8524       NAVARRE PARKWAY
May 29 Wire Debit REF006189        BK AMER TX        200529162138                                                                     5,633.67-
          BNF=FISHER SCIENTIFIC        COMPANY DEBTOR IN POSSESS
May 29 Wire Debit REF006205        CITIBANK OF NEW YO 200529162304                                                                    7,191.24-
          BNF=ORTHO-CLINICAL           DIAGNOSTICS DEBTOR IN POSSES
May 29 Wire Debit REF005671        FCB BANKS COLLINSV 200529154230                                                                    9,166.00-
          BNF=ELECTROMEK               DIAGNOSTICS SYSTEMS
May 29 Wire Debit REF005674        CITIBANK OF NEW YO 200529154233                                                                    9,913.40-
          BNF=THYSSENKRUPP             ELEVATOR 3100 INTERSTATE N. CI
May 29 Wire Debit REF006040        COMMERCE KANSAS CI 200529159782                                                                   10,282.24-
          BNF=ALBAN SCIENTIFIC,        INC DEBTOR IN POSSESSION
May 29 Wire Debit REF005665        JPMORGAN CHASE BK 200529154227                                                                    10,364.71-
          BNF=ARFC CHICAGO IL
May 29 Wire Debit REF005669        BK WEST WALNUT CRE 200529154225                                                                   23,592.25-
          BNF=AYA HEALTHCARE, INC.     DEBTOR IN POSSESSION
May 29 Wire Debit REF005708        THE CENTRAL TRUST 200529154232                                                                    34,675.84-
          BNF=THE KINGS MIDWEST        DIVISION, LLC DEBTOR IN P
May 29 Wire Debit REF005670        LEGACY PLANO        200529154231                                                                  64,000.00-
          BNF=WESTERN HEALTHCARE       LLC DEBTOR IN POSSESSION
                                                                          Total Other Withdrawals                          $      6,579,145.23-

Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check       Date                          Ref Number                Amount
200869              May 4        8051310071                 47.95   200897      May 1                         9251004120               1,162.77
200873*             May 19       8356366644                141.00   200898      May 1                         9252422551                 933.63
200874              May 8        9251276777              1,562.50   200899      May 4                         8055193112                  78.50
200875              May 6        8654038493                 31.25   200900      May 8                         9253897014                 145.49
200880*             May 1        9253355115                113.95   200901      May 4                         8055829831                 197.09
200882*             May 8        9255000192                 36.43   200902      May 1                         9252719694               1,416.23
200888*             May 15       9250777015                906.84   200903      May 27                        8654582609              18,730.00
200890*             May 1        9253809266             21,441.46   200905*     May 5                         8351225563               2,051.37
200896*             May 4        8053235448                999.17   200907*     May 4                         8052955919               1,000.00
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY690    Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             104   of 128                1 523 2123 6886
                                                                                                                     Statement Period:
                                                                                                                          May 1, 2020
                                                                                                                              through
                                                                                                                         May 31, 2020

                                                                                                                           Page 7 of 7

ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date        Ref Number                  Amount
200908              May 6        8652309763                174.46     201026         May 11      8053414709                 3,418.12
200909              May 6        8652309834                458.41     201027         May 11      8056537507                 1,288.14
200910              May 11       8052503353                548.43     201028         May 11      8054244028                   209.92
200912*             May 4        8057392157              6,663.35     201035*        May 13      8650945401                   999.17
200913              May 7        8953318894                113.95     201040*        May 18      8054526658                   409.95
200914              May 11       8055995807             39,385.86     201041         May 15      9250998180                 7,260.00
200915              May 6        8653983223                387.24     201042         May 19      8351121074                    89.25
200918*             May 4        8053282089              1,590.71     201043         May 11      8056411811                 1,540.00
200919              May 4        8055291190                325.00     201044         May 12      8355445645                   382.10
200920              May 4        8055291186                325.00     201045         May 18      8050648202                 1,118.21
200921              May 4        8055291187                325.00     201046         May 18      8052385021                   695.04
200922              May 4        8055291188                325.00     201047         May 15      9254159672                   635.70
200923              May 4        8055291185                325.00     201048         May 15      9252668486                   386.17
200924              May 4        8055291189                325.00     201049         May 15      9254345762                 1,649.78
200925              May 4        8055291191                325.00     201050         May 20      8650899107                   989.31
200926              May 13       8653413417                254.40     201094*        May 21      8952194092                12,202.57
200972*             May 11       8053660206              4,182.58     201095         May 21      8952194093                12,957.42
200973              May 8        9253436820                325.00     201133*        May 26      8353338857                 1,265.17
200974              May 8        9253436819                325.00     201134         May 28      8952541029                 3,111.23
200975              May 8        9253436822                325.00     201135         May 22      9252300624                   819.00
200976              May 8        9253436821                325.00     201136         May 22      9254051123                14,825.85
200996*             May 6        8654389662                276.95     201137         May 21      8952171416                 1,386.65
200997              May 7        8951230231                202.35     201138         May 22      9254176626                   542.39
201003*             May 8        9250939912             10,748.54     201139         May 29      9252667687                    55.00
201004              May 12       8354061257              1,439.03     201140         May 22      9253296254                   348.79
201005              May 12       8356132542              1,062.97     201141         May 21      8954372745                   365.00
201006              May 12       8356132541                659.80     201142         May 29      9251163070                 1,562.50
201007              May 12       8356132543             14,825.86     201143         May 22      9252417355                16,937.73
201008              May 11       8053832428              4,596.23     201144         May 27      8654714197                 1,250.00
201010*             May 11       8055669832              5,373.34     201145         May 21      8952525706                 1,900.00
201011              May 18       8053695436                 75.00     201146         May 21      8952525705                   186.50
201012              May 11       8056298058              3,075.00     201147         May 20      8653509049                 2,895.00
201013              May 11       8056388563                100.00     201237*        May 29      9252860228                 1,636.43
201015*             May 11       8056512351              2,115.00     201240*        May 29      9252759852                   943.20
201016              May 15       9254056735                377.68     201241         May 29      9253655763                   996.00
201017              May 8        9254150026                635.70     201262*        May 29      9254554077                 4,627.40
201018              May 11       8055241864                974.95     201266*        May 29      9252997375                 4,360.52
201019              May 11       8053446656                731.00     201267         May 29      9254110790                   152.81
201020              May 12       8354338935             16,896.37     201272*        May 27      8655631628                 3,621.71
201021              May 12       8354793525              1,250.00     201277*        May 29      9254859328                 2,461.36
201024*             May 12       8351419938                986.70     201278         May 29      9254227313                   596.70
201025              May 13       8653071049              1,979.00     201281*        May 29      9253800298                 2,940.00
    * Gap in check sequence                                           Conventional Checks Paid (102)           $         292,729.28-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                  Ending Balance
May 1                           234,987.09     May 12                  111,448.90       May 21                   181,612.21
May 4                           206,610.32     May 13                  108,216.33       May 22                   184,745.08
May 5                           185,749.56     May 14                  128,400.92       May 26                   153,466.35
May 6                           193,914.58     May 15                   90,220.86       May 27                   127,039.78
May 7                           192,274.14     May 18                   71,413.08       May 28                   150,610.76
May 8                           138,846.41     May 19                   69,492.24       May 29                   639,149.30
May 11                          373,498.17     May 20                   65,607.93
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 105 of 128                    1 523 2242 0141
                      Saint Paul, Minnesota 55101-0800                                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                         May 1, 2020
                                                                                                                                                                            through
                                                                                                                                                                       May 31, 2020
                                                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                    ñðñððñððññðñññðððñññññ
                                                                                                                    ñðñðñðñðððððñððñððððñð
                                                                                                                    ñððñðñññðñññððððñðñðññ
                                                                                                                    ñññððñððððñððñðððñðññð
                                                                                                                    ññðððñðñðððððððññññðññ
                                                                                                                    ñððñððððñðñððñððñððððð
                                                                                                                    ñððññðññðððððððñððððññ
                                                                                                                    ññðððññðñððññðññðññððð

                                                                                                                                                                         Page 1 of 2
                                                                                                                    ññððñððððñððñððñññðñðñ
                                                                                                                    ññððñððñððñðñððñññððñð
                                                                                                                    ñðñðññðñððððððððððññðñ
                                                                                                                    ñðñðñññðñððñðñððñððñðð
                                                                                                                    ñðððññðññðñðññðñðñññññ
                                                                                                                    ñññðððññðñðññññððññððð
                                                                                                                    ññðñððñððñððññññððññðñ
                                                                                                                    ñðññðððñððñññðñðññðððð
                                                                                                                    ññððñðñðñððñðñðñññññðñ
                                                                                                                    ñññððññðñðñññññðñðñðñð
                                                                                                                    ñññððñññðñññðñññðñññðñ
                                                                                                                    ññðñññððñðñðñðññðññðñð
                                                                                                                    ññññññññññññññññññññññ

                       ÄããÄÄÄÄÆãÆÄÆÁÄÆÁÄÆÁÆÄÆÁÁãÁãÄÄÆãÆãÁÁÆÄÆÄããÄãÁÄãÆÄÁÆÁÄããÄÄÆãÆãÆÄÁãÁ

                       000023272 01 AV 0.389 000638477831689 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       LUTHERAN SCHOOL OF NURSING
                                                                                                               l                                               To Contact U.S. Bank
                       3933 S BROADWAY                                                                         Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                               Service:                                              1-866-329-7770


                                                                                                               U.S. Bank accepts Relay Calls
                                                                                                               Internet:                                                usbank.com




ANALYZED CHECKING                                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                                   Account Number 1-523-2242-0141
Account Summary
                                        # Items
Beginning Balance on May 1                             $                   68,289.92
Customer Deposits                           3                               8,938.75
Checks Paid                                 41                             39,775.93-
       Ending Balance on May 31, 2020 $                                    37,452.74

Customer Deposits
Number              Date            Ref Number                                Amount          Number           Date                          Ref Number                     Amount
                    May 7           8954579393                                   6.00                          May 28                        8954568861                    8,017.75
                    May 14          8954217409                                 915.00
                                                                                                       Total Customer Deposits                             $               8,938.75

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check            Date                          Ref Number                     Amount
700012              May 14          8953259177                               4,779.00         700109           May 19                        8353359276                      817.00
700014*             May 13          8652878106                                 201.70         700110           May 15                        9254625827                      516.00
700017*             May 18          8055409974                                  39.98         700111           May 26                        8351383901                    1,836.00
700018              May 20          8653473090                               8,355.00         700112           May 27                        8653026431                      417.00
700041*             May 21          8952278727                                 533.00         700113           May 14                        8952751585                      452.39
700079*             May 1           9254085414                               2,493.00         700116*          May 15                        9251018197                      401.90
700081*             May 28          8954018039                                 394.00         700118*          May 15                        9251129922                      317.00
700089*             May 4           8057262491                               1,907.90         700119           May 18                        8053187634                    4,100.00
700092*             May 15          9253680978                                 455.00         700120           May 28                        8954018040                      317.00
700093              May 28          8950471041                                   9.87         700121           May 14                        8953743262                      361.00
700096*             May 18          8051908937                                   3.00         700122           May 15                        9253366741                    1,333.00
700097              May 18          8051908936                                 526.00         700123           May 21                        8953751579                       75.00
700098              May 19          8355085288                               1,967.39         700129*          May 21                        8953409531                       75.00
700099              May 18          8055973178                                 890.00         700130           May 19                        8355225762                       75.00
700101*             May 15          9254391454                                   9.00         700131           May 19                        8354583444                       75.00
700102              May 15          9252302410                                  39.95         700132           May 22                        9253525454                       75.00
700103              May 15          9252302409                                 230.00         700135*          May 21                        8952240268                       75.00
700104              May 18          8053285325                                 188.75         700136           May 15                        9254415297                    3,055.00
700106*             May 15          9254058559                               1,570.00         700138*          May 22                        9250376359                      472.00
700107              May 15          9254058557                                  17.11         700140*          May 19                        8355909900                       49.99
700108              May 15          9253699253                                 271.00
    * Gap in check sequence                                                                       Conventional Checks Paid (41)                            $            39,775.93-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance          Date                                   Ending Balance
May 1                            65,796.92                  May 14                             59,015.93           May 20                                     33,713.86
May 4                            63,889.02                  May 15                             50,800.97           May 21                                     32,955.86
May 7                            63,895.02                  May 18                             45,053.24           May 22                                     32,408.86
May 13                           63,693.32                  May 19                             42,068.86           May 26                                     30,572.86
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1                 Business Statement
                   Case 19-61608-grs          Doc   690 SCHOOL
                                               LUTHERAN    Filed OF
                                                                 06/26/20
                                                                    NURSING Entered 06/26/20 10:37:39 DescAccount
                                                                                                           Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             106   of 128                  1 523 2242 0141
                                                                                                                           Statement Period:
                                                                                                                                May 1, 2020
                                                                                                                                    through
                                                                                                                               May 31, 2020
                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                    ñðñððñððññðññññðññññññ
                                                                                    ñðñðñðñððððññððñðððññð
                                                                                    ñððñðñññðððððððññðññññ
                                                                                    ñññððñððððñððñðññðñññð
                                                                                    ññðððñðñðððððððððñññðñ
                                                                                    ñððñððððñðñððñððññðððð
                                                                                    ñððñññðððððððððññññðññ
                                                                                    ññðððññðñððññððññðñððð
                                                                                    ññððñððððñððñðñðñððñðñ
                                                                                    ññððñððñððñðñðññðññðñð
                                                                                    ñðñðññðñððððñðñññðññðñ

                                                                                                                                 Page 2 of 2
                                                                                    ñðñðñññðñðññðñðññññððð
                                                                                    ñðððññðññðññððñððñðñðñ
                                                                                    ñññðððññðñððñððññðñðñð
                                                                                    ññðñððñððññðñðððððññðñ
                                                                                    ñðññðððññññðððñðñðñððð
                                                                                    ññððñðñðððñððñððñððñðñ
                                                                                    ñññðññððñññðððññññððñð
                                                                                    ñññðññðñðñððððññðððñðñ
                                                                                    ññðñðñððñðñððñññðññðñð
                                                                                    ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                               Account Number 1-523-2242-0141
Balance Summary (continued)
Date                         Ending Balance    Date               Ending Balance
May 27                           30,155.86     May 28                 37,452.74
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 107 of 128                    1 523 2126 0910
                      Saint Paul, Minnesota 55101-0800                                                                                                        Statement Period:
                      8799        TRN                           S                  Y       ST01                                                                    May 1, 2020
                                                                                                                                                                       through
                                                                                                                                                                  May 31, 2020
                                                                                                                  ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                  ñðñððñððññðññññðññññññ
                                                                                                                  ñðñðñðñðððñññððñðñððñð
                                                                                                                  ñððñðñññððññðððññðñðññ
                                                                                                                  ñññððñððððñððñððñññðñð
                                                                                                                  ññðððñððññððððððððñððñ
                                                                                                                  ñððñððððñðñððñððññðððð
                                                                                                                  ñððñððññðððððððññðñðññ
                                                                                                                  ññðñððñðñððññððñññðððð

                                                                                                                                                                    Page 1 of 1
                                                                                                                  ññððñððððññððññðññðñðñ
                                                                                                                  ññððñððñððññðñððððñðñð
                                                                                                                  ñðñðññðñðñðñññðððñðððñ
                                                                                                                  ñðñðñññññññðññðñññðððð
                                                                                                                  ñðððññðññðñðñððñððñððñ
                                                                                                                  ñññððððñððñðññññðñððñð
                                                                                                                  ññðñðññðñððñðñðððñðñðñ
                                                                                                                  ñðññðððñññðññññðññðððð
                                                                                                                  ññððñðððñððñððñðñððñðñ
                                                                                                                  ñññðððññððññðñðññðñññð
                                                                                                                  ñññððñðñðññðññññðñññðñ
                                                                                                                  ññðññññðñðñððððñðññðñð
                                                                                                                  ññññññññññññññññññññññ

                       ÄãÆããÆãÄÁÆããÆÄÆãÆÆãÆÄÁÁÆÄÁÁÁÆÆÆÆÁÁÆãÄÆÄÁãÄÆÄÄÁÁããÆÆãããããÄãÁãÆÄÆÁã

                       000023232 01 AV 0.389 000638477831649 P Y
                       LUTHERAN SCHOOL OF NURSING
                       STUDENT EDUCATION FOUNDATION
                                                                                                             l                                            To Contact U.S. Bank
                       ELINOR A BENHOFF DUNN                                                                 Commercial Customer
                       SCHOLARSHIP ACCT                                                                      Service:                                           1-866-329-7770
                       3933 S BROADWAY
                       SAINT LOUIS MO 63118-4601
                                                                                                             U.S. Bank accepts Relay Calls
                                                                                                             Internet:                                             usbank.com




INFORMATION YOU SHOULD KNOW
           Effective immediately, there will be no limits on the number of withdrawals and transfers out of your U.S. Bank Savings and
           Money Market accounts due to an interim change in Federal Regulation D, and we have suspended the Excessive Withdrawal
           Fee.


COMMERCIAL MONEY MARKET SAVINGS                                                                                                                                Member FDIC
U.S. Bank National Association                                                                                                             Account Number 1-523-2126-0910
Account Summary
                                        # Items
Beginning Balance on May 1                             $                 320,682.01           Annual Percentage Yield Earned                                       0.00995%
Other Deposits                              1                                  2.71           Interest Earned this Period                         $                     2.71
                                                                                              Interest Paid this Year                             $                   16.22
       Ending Balance on May 31, 2020 $                                  320,684.72           Number of Days in Statement Period                                           31

Other Deposits
Date   Description of Transaction                                                                                      Ref Number                                    Amount
May 29 Interest Paid                                                                                                   2900000796                     $                2.71
                                                                                                         Total Other Deposits                         $                  2.71
                Case 19-61608-grs                     Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39 Desc Main
                                                                                                      Â¤¢¢¢@â£££
                                                            Document     Page 108 of 128
                                                                                                                                              Á¤£@Õ¤z
                      ×KÖK@Â§@ñøðð
                                                                                                                                               ñ@õòó@òòõò@õóòù
                      â£@×¤k@Ô¢£@@õõñðñ`ðøðð                                                                                      @â£ ££@×  z
                      ø÷ùù        ãÙÕ                           â           @      è       âãðñ                                                    Ô ¨@ñk@òðòð
                                                                                                                                                       £ ¤
                                                                                                                                                  Ô ¨@óñk@òðòð
                                                                                                      ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                      ñðñððñððññðññññðñððñññ
                                                                                                      ñðñðñðñððñððñððñðñðññð
                                                                                                      ñððñðñññðððñðððñðññðññ
                                                                                                      ñññððñððððñððñðññññðñð
                                                                                                      ññðððñððññððððððñððñññ
                                                                                                      ñððñððððñðñððñðððñðñðð
                                                                                                      ñððñððññðððððððñññððññ
                                                                                                      ññðñðññðñððñññðððððððð

                                                                                                                                                   ×   @ñ@@ñ
                                                                                                      ññðððððððñððñðððññññðñ
                                                                                                      ññððñððñðñðððññðññððñð
                                                                                                      ñðñðññðñððñðñññññððððñ
                                                                                                      ñðñðñññðñññññññññðñððð
                                                                                                      ñðððññððññððñññðððñðññ
                                                                                                      ñññðððñññððñðððððñññðð
                                                                                                      ññðñððññððñððñðððñññðñ
                                                                                                      ñðññððññððññððñðñððððð
                                                                                                      ññððñððññðñðñðñððñðñðñ
                                                                                                      ñññðñññññññððññððñððñð
                                                                                                      ñññðñððñðñðððñðñðñðñðñ
                                                                                                      ññðñðñððñðñðñðññðññðñð
                                                                                                      ññññññññññññññññññññññ

                       ãÁÁÆÄããÆÄÄÄÄãÁÆÆÁÄÆÆÁÆÆÄããÄÄÆÄãÁÄÆÆÆÆÄÄÆãããÆÁãÆÁÄÁÁÁÄãÆÆÄÄÄÄÄãÆÄÁ

                       ððððòóòóø@ðñ@@Áå@@ðKóøù@@ðððöóøô÷÷øóñöõõ@×@@è

                       âãK@ÁÓÅçÉäâ@ÈÖâ×ÉãÁÓ@ÃÖÙ×ÖÙÁãÉÖÕ@{@ñ

                       ãÈÉÙÄ@ÆÙÉÄÁè@ÆäÕÄ
                                                                                                  l                                      ã@Ã ££@äKâK@Â
                       óùóó@â@ÂÙÖÁÄæÁè
                                                                                                  Ã @Ã¤¢£
                       âÁÉÕã@ÓÖäÉâ@ÔÖ@ öóññø`ôöðñ                                                 â¥z                                     ñ`øöö`óòù`÷÷÷ð

                                                                                                  äKâK@Â @ £¢@Ù ¨@Ã ¢
                                                                                                  É £ £z                                        ¤¢K



ÁÕÁÓèéÅÄ@ÃÈÅÃÒÉÕÇ                                                                                                                              Ô@ÆÄÉÃ
äKâK@Â@Õ£@Á¢¢ £@                                                                                                Á¤£@Õ¤@ñ`õòó`òòõò`õóòù
Á¤£@â¤¨
Â   @Â  @@Ô ¨@ñ                              [                         ññKùò
       Å  @Â          @@@Ô ¨@óñk@òðòð [                                   ññKùò
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 109 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 110 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 111 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 112 of 128
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 113 of 128
PAGE 1        Case 19-61608-grs                  Doc 690 Filed 06/26/20 Entered 06/26/20Page:
                                                                                         10:37:39                                                 Desc Main            1 of 1
                                                       Document     Page 114 of 128     Account:                                                                  XXXXXX6605
                                                                                                                            Client Service
1954516605                                                                                                                     Online                         CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                             onal.com                1-800-762-CITY (2489)
5/29/2020
Regular Commercial Checking
                                                                                                                               Your Banking Center            Telephone
                                                                                                                               Corporate Banking North        000-000-0000
                                                                                                                               5900 North Andrews Ave Ste 850 800-435-8839
                36020 1 MB 0.436                                 P:36020 / T:114 / S:                                          Ft Lauderdale, FL 33309
                FFDDTAFDFDFADFDTDTTFADFADFDFDFTDAAAATDFTDTFADAAAADFDTAFTAAFDDAAAA
                                                                                                                               Your Banking Center Hours
                                                                                                                               Lobby:     Monday - Thursday : 9:00am - 4:00pm
                ST ALEXIUS HOSPITAL CORPORATION 1                                                                                         Friday:             9:00am - 5:00pm
                OPERATING ACCOUNT
                3933 S BROADWAY
                SAINT LOUIS MO 63118-4601
                                                                                                                       For additional locations
                                                                                                                       and hours, please visit
                                                                                                                       citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                                XXXXXX6605        Beginning Balance:                        $100.00
     Last Statement:                        April 30, 2020     Ending Balance:                           $100.00
     This Statement:                        May 29, 2020       Average Ledger Balance:                   $100.00
                                                               Low Balance:                              $100.00
     Daily Activity
     Date     Description                                         Deposits/         Withdrawals/         Balance
                                                                  Additions         Subtractions
     04-30 Beginning balance                                                                              100.00
     05-29 Ending totals                                               0.00                0.00           100.00



                                                                                                                                                          
                                                                                                                                  ('$('(#($(
                                                                                                                                     ('$ (! (

                                                                                                                              (%#(($ ( (
                                                                                                                            !(%&((#(($#(

                                                                                                                              ('$(#"( (
                                                                                                                                   #'(#(( (
                                                                                                                              (($"(#(   (




            Follow us on social media!
            We are thrilled to connect with the City National Bank family through social media.
            Follow us on Facebook, LinkedIn, Twitter or Instagram and stay tuned for the latest
            news and updates about City National Bank. Find us by searching our handles:

               citynationalbankfl           citynationalbankfl            citynationalfl           citynationalbankofflorida
PAGE 1        Case 19-61608-grs                  Doc 690 Filed 06/26/20 Entered 06/26/20Page:
                                                                                         10:37:39                                                 Desc Main            1 of 1
                                                       Document     Page 115 of 128     Account:                                                                  XXXXXX6621
                                                                                                                            Client Service
1954516621                                                                                                                     Online                         CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                             onal.com                1-800-762-CITY (2489)
5/29/2020
Regular Commercial Checking
                                                                                                                               Your Banking Center            Telephone
                                                                                                                               Corporate Banking North        000-000-0000
                                                                                                                               5900 North Andrews Ave Ste 850 800-435-8839
                36021 1 MB 0.436                                 P:36021 / T:114 / S:                                          Ft Lauderdale, FL 33309
                DFATDTAADDADTFFFFAAAATAFAFFTADFDTDFDDTFFFTADTDFATDTATAAFTDADTAFTT
                                                                                                                               Your Banking Center Hours
                                                                                                                               Lobby:     Monday - Thursday : 9:00am - 4:00pm
                ST ALEXIUS HOSPITAL CORPORATION 1                                                                                         Friday:             9:00am - 5:00pm
                LOCK BOX - GOVERNMENT
                3933 S BROADWAY
                SAINT LOUIS MO 63118-4601
                                                                                                                       For additional locations
                                                                                                                       and hours, please visit
                                                                                                                       citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                                XXXXXX6621        Beginning Balance:                        $100.00
     Last Statement:                        April 30, 2020     Ending Balance:                           $100.00
     This Statement:                        May 29, 2020       Average Ledger Balance:                   $100.08
                                                               Low Balance:                              $100.00
     Daily Activity
     Date     Description                                         Deposits/         Withdrawals/         Balance
                                                                  Additions         Subtractions
     04-30 Beginning balance                                                                              100.00
     05-07 Hcclaimpmt Mo Social Servcs                   81.11                                            181.11
           Trn*1*1780990754z06897687ra#11000365*1446000987\
     05-07 Wire Transfer St Alexius Hospital C                                            81.11           100.00
           081000210000113
     05-19 Hcclaimpmt Mo Social Servcs                2,480.15                                          2,580.15
           Trn*1*1780990754z06918346ra#11010837*1446000987\                                                                                               
     05-19 Wire Transfer St Alexius Hospital C                                          2,480.15          100.00
           081000210000141                                                                                                        ('$('(#($(
     05-20 Lockbox Deposit                                2.42                                            102.42                     ('$ (! (
     05-21 Wire Transfer St Alexius Hospital C                                             2.42           100.00
           081000210000135                                                                                                    (%#(($ ( (
     05-29 Ending totals                              2,563.68                          2,563.68          100.00            !(%&((#(($#(

                                                                                                                              ('$(#"( (
                                                                                                                                   #'(#(( (
                                                                                                                              (($"(#(   (




            Follow us on social media!
            We are thrilled to connect with the City National Bank family through social media.
            Follow us on Facebook, LinkedIn, Twitter or Instagram and stay tuned for the latest
            news and updates about City National Bank. Find us by searching our handles:

               citynationalbankfl           citynationalbankfl            citynationalfl           citynationalbankofflorida
PAGE 1        Case 19-61608-grs                  Doc 690 Filed 06/26/20 Entered 06/26/20Page:
                                                                                         10:37:39                                                 Desc Main            1 of 2
                                                       Document     Page 116 of 128     Account:                                                                  XXXXXX6650
                                                                                                                            Client Service
1954516650                                                                                                                     Online                         CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                             onal.com                1-800-762-CITY (2489)
5/29/2020
Regular Commercial Checking
                                                                                                                               Your Banking Center            Telephone
                                                                                                                               Corporate Banking North        000-000-0000
                                                                                                                               5900 North Andrews Ave Ste 850 800-435-8839
                36019 1 MB 0.436                                 P:36019 / T:114 / S:                                          Ft Lauderdale, FL 33309
                FFFATTADADATDDDDATAFFDFFTDDAFDADFFFFADFFDDFDTAFADDAADAFFTFDDDADDA
                                                                                                                               Your Banking Center Hours
                                                                                                                               Lobby:     Monday - Thursday : 9:00am - 4:00pm
                ST ALEXIUS HOSPITAL CORPORATION 1                                                                                         Friday:             9:00am - 5:00pm
                LOCK BOX- NON GOVERNMENT
                3933 S BROADWAY
                SAINT LOUIS MO 63118-4601
                                                                                                                       For additional locations
                                                                                                                       and hours, please visit
                                                                                                                       citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                                XXXXXX6650        Beginning Balance:                       $100.00
     Last Statement:                        April 30, 2020     Ending Balance:                         $1,464.65
     This Statement:                        May 29, 2020       Average Ledger Balance:                  $211.36
                                                               Low Balance:                             $100.00
     Daily Activity
     Date     Description                                         Deposits/         Withdrawals/         Balance
                                                                  Additions         Subtractions
     04-30 Beginning balance                                                                              100.00
     05-05 Lockbox Deposit                                           100.00                               200.00
     05-06 Hcclaimpmt Cigna Edge Trans                               400.08                               600.08
           Trn*1*603400193632*1591031071~
     05-06 Wire Transfer St Alexius Hospitalit                                          500.08            100.00
           081000210000120
     05-08 Hcclaimpmt Cigna Edge Trans                               299.63                               399.63                                          
           Trn*1*604000326615*1591031071~
     05-08 Wire Transfer St Alexius Hospitalit                                          299.63            100.00                  ('$('(#($(
           081000210000264                                                                                                           ('$ (! (
     05-11 Lockbox Deposit                                           363.82                               463.82
     05-12 Wire Transfer St Alexius Hospitalit                                          200.00            263.82              (%#(($ ( (
           081000210000159                                                                                                  !(%&((#(($#(
     05-13 Wire Transfer St Alexius Hospitalit                                          163.82            100.00
           081000210000145                                                                                                    ('$(#"( (
     05-15 Unitedhealthcare Payment 0000619509                       866.04                               966.04                   #'(#(( (
     05-15 Wire Transfer St Alexius Hospitalit                                          866.04            100.00
           081000210000203                                                                                                    (($"(#(   (
     05-18 Lockbox Deposit                                           454.77                               554.77

     Continued on the next page



            Follow us on social media!
            We are thrilled to connect with the City National Bank family through social media.
            Follow us on Facebook, LinkedIn, Twitter or Instagram and stay tuned for the latest
            news and updates about City National Bank. Find us by searching our handles:

               citynationalbankfl           citynationalbankfl            citynationalfl           citynationalbankofflorida
   Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 Page:
                                                                      10:37:39         Desc Main         2 of 2
                                    Document     Page 117 of 128      Account:                      XXXXXX6650


Date    Description                                      Deposits/      Withdrawals/               Balance
                                                         Additions      Subtractions
05-18   Hcclaimpmt Cigna Edge Trans                        525.67                              1,080.44
        Trn*1*603600315458*1591031071~
05-18   Wire Transfer St Alexius Hospitalit                                  525.67                554.77
        081000210000166
05-19   Wire Transfer St Alexius Hospitalit                                  200.00                354.77
        081000210000138
05-20   Wire Transfer St Alexius Hospitalit                                  254.77                100.00
        081000210000114
05-22   Hcclaimpmt Cigna Edge Trans                      1,521.46                              1,621.46
        Trn*1*602900367476*1591031071~
05-22   Wire Transfer St Alexius Hospitalit                                1,521.46                100.00
        081000210000193
05-26   Lockbox Deposit                                    363.82                                463.82
05-27   Hcclaimpmt Cigna Edge Trans                      4,952.07                              5,415.89
        Trn*1*600300190147*1591031071~
05-27   Wire Transfer St Alexius Hospitalit                                5,152.07                263.82
        081000210000138
05-28   Wire Transfer St Alexius Hospitalit                                  163.82                100.00
        081000210000141
05-29   Lockbox Deposit                                  1,364.65                              1,464.65
05-29   36 Treas 310 Misc Pay 201872766360012               35.19                              1,499.84
05-29   Hcclaimpmt Cigna Edge Trans                        345.97                              1,845.81
        Trn*1*602400222120*1591031071~
05-29   Wire Transfer St Alexius Hospitalit                                  381.16            1,464.65
        081000210000287
05-29   Ending totals                                   11,593.17         10,228.52            1,464.65
         Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                      Desc Main
                                                    Document     Page 118 of 128



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  SPECIAL USES ACCT LUTHERAN FSA PROGRAM
                                                                                               P.O. Box 25118
  FED FDS ACCT SPEC USES ACCT DEACONESS                                                        Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for May 1, 2020 to May 31, 2020                                                          Account number: 0046 8168 5549
ST ALEXIUS HOSPITAL CORPORATION #1                              SPECIAL USES ACCT LUTHERAN FSA PROGRAM              FED FDS ACCT
SPEC USES ACCT DEACONESS

Account summary
Beginning balance on May 1, 2020                                        $11,458.96    # of deposits/credits: 2
Deposits and other credits                                                2,785.75    # of withdrawals/debits: 1
Withdrawals and other debits                                                  -0.00   # of days in cycle: 31
Checks                                                                    -1,651.00   Average ledger balance: $11,737.26
Service fees                                                                  -0.00

Ending balance on May 31, 2020                                         $12,593.71




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
        Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                      Desc Main
                                                   Document     Page 119 of 128
                                                                                                        Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 5549 | May 1, 2020 to May 31, 2020




Deposits and other credits
Date            Transaction description                               Customer reference         Bank reference                 Amount

05/18/20        36 TREAS 310 DES: MISC PAY                                                       902536013983397              1,975.75
                ID:201872766360012 INDN:LUTHERAN SCHOOL
                OF NSG CO ID:9101036151 CCD PMT
                INFO:RMT*IV*XXXXXXXXX\REF*VV*WV3310413880
                1*(8 77)353-9791 AUSTIN 104\

05/29/20        VAED TREAS 310 DES:XXVA CH33                                                     902548014173899                810.00
                ID:575550955003600 INDN:LUTHERAN SCHOOL
                OF NUR CO ID:9101036151 CCD PMT
                INFO:REF*48*CH33 TF VA FILE NO XXXXXXXXX
                *TE RM 060820-070320 AUSTIN T CLARE      \

Total deposits and other credits                                                                                           $2,785.75


Checks
Date    Check #             Bank reference                      Amount
05/19   65411               813007352813403                    -1,651.00

Total checks                                                -$1,651.00
Total # of checks                                                     1




Daily ledger balances
Date                                  Balance ($)   Date                                   Balance($)    Date                Balance ($)

05/01                                11,458.96      05/19                             11,783.71          05/29               12,593.71
05/18                                13,434.71




                                                                                                                      Page 3 of 6
         Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                       Desc Main
                                                    Document     Page 120 of 128



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE
                                                                                               P.O. Box 25118
  ACCOUNT                                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for May 1, 2020 to May 31, 2020                                                          Account number: 0046 8168 7479
ST ALEXIUS HOSPITAL CORPORATION #1                              ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE               ACCOUNT

Account summary
Beginning balance on May 1, 2020                                         $19,025.33   # of deposits/credits: 12
Deposits and other credits                                                24,454.62   # of withdrawals/debits: 2
Withdrawals and other debits                                              -1,902.49   # of days in cycle: 31
Checks                                                                        -0.00   Average ledger balance: $30,752.43
Service fees                                                              -1,002.13

Ending balance on May 31, 2020                                         $40,575.33




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 8
       Case 19-61608-grs               Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39            Desc Main
                                             Document     Page 121 of 128
                                                                                      Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | May 1, 2020 to May 31, 2020




Deposits and other credits
Date         Transaction description                       Customer reference    Bank reference                      Amount

05/01/20     BANKCARD-1203 DES:MTOT DEP                                          902521022227296                  1,475.21
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/04/20     BANKCARD-1203 DES:MTOT DEP                                          902525013455159                  3,024.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/05/20     BANKCARD-1203 DES:MTOT DEP                                          902525036334584                     184.98
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/07/20     BANKCARD-1203 DES:MTOT DEP                                          902527018557308                  1,635.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/08/20     BANKCARD-1203 DES:MTOT DEP                                          902528023791922                  1,567.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/11/20     BANKCARD-1203 DES:MTOT DEP                                          902532013660493                  7,612.32
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/11/20     BANKCARD-1203 DES:MTOT DEP                                          902532010958894                     121.11
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/12/20     BANKCARD-1203 DES:MTOT DEP                                          902532027856608                     488.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/14/20     BANKCARD-1203 DES:MTOT DEP                                          902534019785039                     198.71
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

05/18/20     BANKCARD-1203 DES:MTOT DEP                                          902539015319700                  1,566.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD
                                                                                                     continued on the next page




                                                                                                     Page 3 of 8
        Case 19-61608-grs         Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                         Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 Page
                                                               | May 122   ofto128
                                                                     1, 2020   May 31, 2020




Deposits and other credits - continued
Date           Transaction description                              Customer reference   Bank reference                Amount

05/28/20       BANKCARD-1203 DES:MTOT DEP                                                902548024645319             2,555.51
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

05/29/20       BANKCARD-1203 DES:MTOT DEP                                                902549024145453             4,026.78
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

Total deposits and other credits                                                                                 $24,454.62


Withdrawals and other debits
Date           Transaction description                              Customer reference   Bank reference                Amount

05/04/20       BANKCARD-1203 DES:MTOT DISC                                               902522013058217             -1,902.49
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

Total withdrawals and other debits                                                                               -$1,902.49




Service fees
Date           Transaction description                                                                                 Amount

05/15/20       04/20 ACCT ANALYSIS FEE                                                                               -1,002.13

Total service fees                                                                                               -$1,002.13
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                             Page 4 of 8
        Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                Desc Main
                                         Document     Page 123 of 128
                                                                                        Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | May 1, 2020 to May 31, 2020




Daily ledger balances
Date                           Balance ($)   Date                          Balance($)    Date                Balance ($)

05/01                         20,500.54      05/08                        25,009.03      05/15               32,427.04
05/04                         21,622.05      05/11                        32,742.46      05/18               33,993.04
05/05                         21,807.03      05/12                        33,230.46      05/28               36,548.55
05/07                         23,442.03      05/14                        33,429.17      05/29               40,575.33




                                                                                                      Page 5 of 8
         Case 19-61608-grs                    Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                      Desc Main
                                                    Document     Page 124 of 128



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              Customer service: 1.888.400.9009

                                                                                              bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                              Bank of America, N.A.
  DEPOSITORY ACCOUNT
                                                                                              P.O. Box 25118
  CREDIT CARD PROCESSING                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for May 1, 2020 to May 31, 2020                                                         Account number: 0046 8168 7592
ST ALEXIUS HOSPITAL CORPORATION #1                              DEPOSITORY ACCOUNT     CREDIT CARD PROCESSING

Account summary
Beginning balance on May 1, 2020                                         $2,802.86   # of deposits/credits: 13
Deposits and other credits                                                 760.98    # of withdrawals/debits: 1
Withdrawals and other debits                                                -19.95   # of days in cycle: 31
Checks                                                                       -0.00   Average ledger balance: $3,149.14
Service fees                                                                 -0.00

Ending balance on May 31, 2020                                          $3,543.89




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                            Page 1 of 8
       Case 19-61608-grs               Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39            Desc Main
                                             Document     Page 125 of 128
                                                                                      Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 | May 1, 2020 to May 31, 2020




Deposits and other credits
Date         Transaction description                       Customer reference    Bank reference                      Amount

05/05/20     ST. OF MISSOURI DES:VENDOR PAY                                      902525036246038                      82.18
             ID:E00005012000274 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

05/05/20     ST. OF MISSOURI DES:VENDOR PAY                                      902525036246054                      53.18
             ID:E00005012000276 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

05/05/20     ST. OF MISSOURI DES:VENDOR PAY                                      902525036246046                      48.54
             ID:E00005012000275 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

05/06/20     ST. OF MISSOURI DES:VENDOR PAY                                      902526021913665                      41.58
             ID:E00005042000076 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

05/13/20     ST. OF MISSOURI DES:VENDOR PAY                                      902533022428013                      68.84
             ID:E00005112000118 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

05/13/20     ST. OF MISSOURI DES:VENDOR PAY                                      902533022428021                      57.24
             ID:E00005112000119 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.
                                                                                                     continued on the next page




                                                                                                     Page 3 of 8
       Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39            Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 Page
                                                               | May 126   ofto128
                                                                     1, 2020   May 31, 2020




Deposits and other credits - continued
Date       Transaction description                    Customer reference   Bank reference                 Amount

05/14/20   ST. OF MISSOURI DES:VENDOR PAY                                  902534019709422                    40.42
           ID:E00005122000138 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902535016010218                    35.20
           ID:E00005132000140 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/26/20   ST. OF MISSOURI DES:VENDOR PAY                                  902547012626202                    30.56
           ID:E00005212000164 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/27/20   ST. OF MISSOURI DES:VENDOR PAY                                  902547034034778                129.38
           ID:E00005222000138 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/28/20   ST. OF MISSOURI DES:VENDOR PAY                                  902548024558739                104.04
           ID:E00005262000094 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/28/20   ST. OF MISSOURI DES:VENDOR PAY                                  902548024558731                    38.68
           ID:E00005262000093 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

05/28/20   ST. OF MISSOURI DES:VENDOR PAY                                  902548024558723                    31.14
           ID:E00005262000092 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

Total deposits and other credits                                                                       $760.98


Withdrawals and other debits
Date       Transaction description                    Customer reference   Bank reference                 Amount

05/04/20   BOFA MERCH SVCS DES:FEE                                         902525017318085                -19.95
           ID:430135235359726 INDN:ST ALEXIUS
           HOSPITAL CO ID:XXXXXXXXXB CCD

Total withdrawals and other debits                                                                      -$19.95




                                                                                                Page 4 of 8
        Case 19-61608-grs          Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39                Desc Main
                                         Document     Page 127 of 128
                                                                                        Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 | May 1, 2020 to May 31, 2020




Daily ledger balances
Date                           Balance ($)   Date                          Balance($)    Date                Balance ($)

05/01                          2,802.86      05/13                         3,134.47      05/26                3,240.65
05/04                          2,782.91      05/14                         3,174.89      05/27                3,370.03
05/05                          2,966.81      05/15                         3,210.09      05/28                3,543.89
05/06                          3,008.39




                                                                                                      Page 5 of 8
Case 19-61608-grs   Doc 690 Filed 06/26/20 Entered 06/26/20 10:37:39   Desc Main
                          Document     Page 128 of 128
